                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


COUNTY OF WEBB, TEXAS                    MDL 2804

           Plaintiff,                    Case No. 1:17-md-2804-DAP

     v.                                  Member Case No. 1:18-op-45175-DAP

PURDUE PHARMA, L.P.; PURDUE              Judge Dan Aaron Polster
PHARMA, INC.; THE PURDUE
FREDERICK COMPANY, INC.;
RICHARD SACKLER; BEVERLY
SACKLER; DAVID SACKLER; ILENE            [REDACTED]
SACKLER LEFCOURT; JONATHAN               SECOND AMENDED COMPLAINT
SACKLER; KATHE SACKLER;                  AND JURY DEMAND
MORTIMER D.A. SACKLER;
THERESA SACKLER; JOHN
STEWART; MARK TIMNEY; CRAIG
LANDAU; RUSSELL GASDIA;
RHODES TECHNOLOGIES; RHODES
TECHNOLOGIES, INC.; RHODES
PHARMACEUTICALS, L.P.; RHODES
PHARMACEUTICALS, INC.; ABBOTT
LABORATORIES; ABBOTT
LABORATORIES, INC.; ABBVIE INC.;
MALLINCKRODT PLC;
MALLINCKRODT LLC; SPECGX LLC;
ENDO HEALTH SOLUTIONS, INC;
ENDO PHARMACEUTICALS, INC.;
PAR PHARMACEUTICAL
COMPANIES, INC.; PAR
PHARMACEUTICAL, INC.; TEVA
PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; WATSON
LABORATORIES, INC.; ACTAVIS
PHARMA, INC.; ACTAVIS, LLC;
JOHNSON & JOHNSON; JANSSEN
PHARMACEUTICALS, INC.;
ALLERGAN PLC; ALLERGAN
FINANCE, LLC; INSYS
THERAPEUTICS, INC.; AMNEAL
PHARMACEUTICALS LLC; AMNEAL
PHARMACEUTICALS OF NEW YORK,
LLC; KVK-TECH, INC.; MYLAN INC.;
MYLAN PHARMACEUTICALS, INC.;
MYLAN INSTITUTIONAL INC.;
MYLAN TECHNOLOGIES, INC.;
HIKMA PHARMACEUTICALS USA
INC.; MCKESSON CORPORATION;
CARDINAL HEALTH, INC.;
AMERISOURCEBERGEN DRUG
CORPORATION; MORRIS & DICKSON
CO., L.L.C.; WALGREENS BOOTS
ALLIANCE, INC.; WALGREEN CO.;
WALMART INC.;
WAL-MART STORES TEXAS, LLC;
CVS HEALTH CORPORATION; CVS
PHARMACY, INC.; CAREMARK RX,
L.L.C.; CAREMARK, L.L.C.;
CAREMARK TEXAS MAIL
PHARMACY, LLC; CAREMARKPCS
HEALTH, L.L.C.; CAREMARKPCS,
L.L.C.; EXPRESS SCRIPTS HOLDING
COMPANY; EXPRESS SCRIPTS, INC;
ESI MAIL PHARMACY SERVICE, INC.;
EXPRESS SCRIPTS PHARMACY, INC.;
UNITEDHEALTH GROUP
INCORPORATED; OPTUM, INC.;
OPTUMRX, INC.; DOES 1-100,

           Defendants.




                                   ii
                                                     TABLE OF CONTENTS
I.     INTRODUCTION.................................................................................................................. 2
II. VENUE AND JURISDICTION .......................................................................................... 12
III. PARTIES .............................................................................................................................. 13
        A. Plaintiff ........................................................................................................................... 13
        B. Manufacturer Defendants................................................................................................ 15
        C. Distributor Defendants .................................................................................................... 52
        D. Pharmacy Defendants ..................................................................................................... 63
        E. Pharmacy Benefit Manager Defendants ......................................................................... 68
        F. Doe Defendants ............................................................................................................... 79
IV. FACTUAL ALLEGATIONS .............................................................................................. 80
        A. Background on Prescription Opioids .............................................................................. 80
        B. The CDC Guideline of 2016 ........................................................................................... 81
             i. The CDC Guideline Sets Forth Evidence-Based Recommendations on Opioid
                Prescribing ................................................................................................................ 81
        C. Impact on Texas and Webb County ................................................................................ 84
        D. Particulars Regarding Each Defendant Group's Role in the Opioid Epidemic............... 89
             i. Manufacturer Defendants’ Campaign of Deception ................................................. 89
                         Manufacturer Defendants’ Campaign to Normalize Widespread Opioid Use ... 89
                         The Manufacturer Defendants’ Hired Guns ....................................................... 91
                         The Manufacturers’ False and Misleading Direct Advertising and Marketing of
                         Opioids ................................................................................................................ 99
                         Manufacturer Defendants’ Misuse of Treatment Guidelines............................ 115
             ii. Manufacturer, Distributor and Pharmacy Defendants Failed to Comply with The
                 Controlled Substances Act, 21 U.S.C. § 801 et seq. and the Texas Controlled
                 Substance Act, TCSA § 481.001 et seq. ................................................................. 120
                         Manufacturer Defendants.................................................................................. 129
                         Distributor Defendants ...................................................................................... 133
                         The Retail and PBM Mail-Order Pharmacy Defendants .................................. 140



                                                                        iii
                       PBMs Ensured that Opioids Were Regularly Prescribed and Flooded the
                       Market. .............................................................................................................. 154
            iii. The CDC Guideline Can Be Readily Implemented by the PBMs, as Their Own
                 Statements Acknowledge ........................................................................................ 160
            iv. The PBMs Are Still Not Controlling Opioid Usage Consistent with the CDC
                Guideline ................................................................................................................. 164
                       Caremark ........................................................................................................... 165
                       Express Scripts .................................................................................................. 169
                       OptumRx ........................................................................................................... 173
V.     THE INAPPLICABILITY OF TEXAS’ LIABILITY OF NONMANUFACTURING
       SELLERS STATUTE ....................................................................................................... 177
VI. TOLLING OF THE STATUTE OF LIMITATIONS ................................................... 177
VII. CAUSES OF ACTION ..................................................................................................... 180
         1. Public Nuisance (Against All Defendants) ................................................................ 180
         2. Negligence Per Se (Against Manufacturer, Distributor and Pharmacy Defendants) 186
         3. Negligence (Against All Defendants) ........................................................................ 187
         4. Gross Negligence (Against All Defendants).............................................................. 189
         5. Fraud (Against Manufacturer Defendants) ................................................................ 190
         6. Civil Conspiracy (Against All Defendants) ............................................................... 191
         7. Violation of the Deceptive Trade Practices – Consumer Protection Act § 17.41 et seq.
            (Against Manufacturer Defendants) .......................................................................... 192
         8. Unjust Enrichment (Against All Defendants) ............................................................ 193
         9. Violations of RICO 18 U.S.C § 1962(c) (Against All Defendants) .......................... 194
         10. Violations of RICO 18 U.S.C § 1962(d) (Against All Defendants) .......................... 203
VIII. PRAYER FOR RELIEF................................................................................................ 204




                                                                     iv
                    PLAINTIFF’S SECOND AMENDED COMPLAINT

       Plaintiff, the County of Webb by and through the undersigned attorneys, (hereinafter

(“Plaintiff,” “Webb,” or “Webb County”) against Defendants: Purdue Pharma, L.P.; Purdue

Pharma, Inc.; The Purdue Frederick Company, Inc.; Richard Sackler; Beverly Sackler; David

Sackler; Ilene Sackler Lefcourt; Jonathan Sackler; Kathe Sackler; Mortimer D.A. Sackler; Theresa

Sackler; John Stewart; Mark Timney; Craig Landau; Russell Gasdia; Rhodes Technologies;

Rhodes Technologies, Inc.; Rhodes Pharmaceuticals, L.P.; Rhodes Pharmaceuticals, Inc.; Abbott

Laboratories; Abbott Laboratories, Inc.; AbbVie Inc.; Mallinckrodt PLC; Mallinckrodt LLC;

SpecGx LLC; Endo Health Solutions, Inc.; Endo Pharmaceuticals, Inc.; Par Pharmaceutical

Companies, Inc.; Par Pharmaceuticals, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.;

Watson Laboratories, Inc.; Actavis Pharma, Inc.; Actavis, LLC; Johnson & Johnson; Janssen

Pharmaceuticals, Inc.; Allergan PLC; Allergan Finance, LLC; Insys Therapeutics, Inc.; Amneal

Pharmaceuticals LLC; Amneal Pharmaceuticals of New York, LLC; KVK-Tech, Inc.; Mylan Inc.;

Mylan Pharmaceuticals, Inc.; Mylan Institutional Inc.; Mylan Technologies, Inc.; Hikma

Pharmaceuticals USA Inc. (collectively, “Manufacturer Defendants” or “Defendants”); McKesson

Corporation; Cardinal Health, Inc.; AmerisourceBergen Drug Corporation; Morris & Dickson Co.,

L.L.C.; CVS Health Corporation; CVS Pharmacy, Inc.; Walgreens Boots Alliance, Inc.; Walgreen

Co.; Walmart, Inc. (collectively, “Distributor Defendants” or “Defendants”); CVS Health

Corporation; CVS Pharmacy, Inc.; Caremark Rx, L.L.C.; Caremark, L.L.C.; Caremark Texas Mail

Pharmacy, LLC; Express Scripts Holding Company; ESI Mail Pharmacy Service, Inc.; Express

Scripts Pharmacy, Inc.; OptumRx, Inc.; Walmart Inc.; Wal-Mart Stores Texas, LLC; Walgreens

Boots Alliance, Inc.; Walgreen Co.; collectively, “Pharmacy Defendants” or “Defendants”);

Express Scripts Holding Company; Express Scripts, Inc.; CVS Health Corporation; Caremark Rx,

L.L.C.; CaremarkPCS Health, L.L.C.; Caremark, L.L.C.; CaremarkPCS, L.L.C.; UnitedHealth


                                               1
Group Incorporated; Optum, Inc.; OptumRx Inc. (collectively, “PBM Defendants” or

“Defendants”); and DOES 1 through 100 inclusive (collectively, “Defendants”) alleges as follows:

                                         I.        INTRODUCTION

           1.      Defendants have caused an opioid epidemic that has resulted in economic, social

and emotional damage to virtually every community in the U.S. and tens of thousands of

Americans. It is indiscriminate and ruthless. It has impacted across demographic lines harming

every economic class, race, gender and age group. It is killing Americans, more than 134 every

day. 1 Prescription and illegal opioids account for more than sixty percent (60%) of overdose deaths

in the U.S., a toll that has quadrupled over the past two decades, according to the U.S. Centers for

Disease Control and Prevention (“CDC”). More people died from opioid-related causes in 2016

and 2017 than car accidents 2 or guns. 3 More than 192 people die every day from drug overdoses 4,

as if an airplane crashes killing everyone on board, every day. 5

           2.      According to the CDC, the costs of healthcare, lost productivity, addiction

treatment, and criminal justice involvement due to opioid misuse alone is $78.5 billion a year. 6



1
  See NIH, Overdose Death Rates, NATIONAL INSTITUTE ON DRUG ABUSE, https://www.drugabuse.gov/related-
topics/trends-statistics/overdose-death-rates (estimating more than 49,000 opioid related deaths in 2017).
2
  Deaths from Opioid Overdoses Now Higher Than Car Accident Fatalities, HEALTHLINE (Mar. 30, 2018),
https://www.healthline.com/health-news/deaths-from-opioid-overdoses-higher-than-car-accident-fatalities#1; Kevin
Flower et al, Odds of dying from accidental opioid overdose in the US surpass those of dying in car accident, CNN
(Jan. 14, 2019), https://www.cnn.com/2019/01/14/health/opioid-deaths-united-states-surpass-road-accidents/
index.html
3
  Ethan Siegal, Opioid Epidemic So Dangerous, Says CDC, It's Finally Killing As Many Americans As Guns, FORBES
(Mar. 20, 2018), https://www.forbes.com/sites/startswithabang/2018/03/20/opioid-epidemic-so-dangerous-says-cdc-
its-finally-killing-as-many-americans-as-guns/#32f5256f6c21
4
    See NIH Overdose Death Rates, supra note 1 (estimating more than 70,000 drug overdose deaths in 2017).
5
 Jerry Mitchell, With 175 Americans dying a day, what are the solutions to the opioid epidemic? USA TODAY
NETWORK (Jan. 29, 2018), https://www.usatoday.com/story/news/nation-now/2018/01/29/175-americans-dying-day-
what-solutions-opioid-epidemic/1074336001/
6
    Opioid Overdose Crisis, NATIONAL INSTITUTE ON DRUG                          ABUSE    (revised   Jan.     2019),
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis




                                                         2
The cost of the nation’s opioid crisis is estimated to have exceeded $1 trillion from 2001 to 2017,

and is projected to cost an additional $500 billion by 2020. 7

       3.      Prescription drug manufacturers, wholesalers/distributors, retail and mail order

pharmacies, and pharmacy benefit managers (“PBMs”) have created this epidemic. The

manufacturers make the opioids and lie about their efficacy and addictive properties. The

wholesalers and pharmacies distribute the opioids from the point of manufacture to the point of

delivery to the patient. And the PBMs control, through their plan design and formulary

management, which drugs go where, in what quantities, at what daily doses, and how they are paid

for.

       4.      Each defendant group profits enormously from the movement of the opioid

products. And they do so at the expense of Plaintiff, Webb County, and communities like it

nationwide. Each has incentives to move certain drugs over others. Defendants themselves create

the incentives and share in their perversity – usually without disclosure to those who reasonably

rely on Defendants to abide by their federal, state and common law duties.

       5.      Each defendant group bears culpability in the crisis and is a necessary party to

addressing the damage it has wreaked, including the costs of abatement, prevention, treatment and

repair of impacted County infrastructure and services.

       6.      The devastating health, economic, and societal impact of opioid abuse cannot be

overstated. After years of decreasing death rates in the U.S., they are now on the rise fueled by an

increase in opioid-related drug overdose deaths. Drug overdoses are now the leading cause of death

for Americans under the age of fifty (50). The number of Americans who died of drug overdose



7
   ALTARUM, Economic Toll of Opioid Crisis in U.S. Exceeded $1 Trillion Since 2001 (Feb. 13, 2018),
https://altarum.org/news/economic-toll-opioid-crisis-us-exceeded-1-trillion-2001




                                                 3
deaths in 2017 was roughly equal the number of Americans who died in the Vietnam, Iraq, and

Afghanistan wars combined. 8

       7.      Overdose deaths have surged in Webb County because of Defendants’ conduct. 9




       8.      Webb County is now having to allocate substantial taxpayer dollars, resources,

staff, energy and time to address the damage the opioid scourge has left in its wake and to address

its many casualties. Fire and emergency medical services are over-utilized because of an increased

number of opioid-related overdoses. The burden on law enforcement is substantially increased by

opioid-related crimes related to prescription opioid theft, diversion, and sales on the black market.

County jails, hospitals, clinics, treatment centers, intervention programs, social workers, foster

care, courts, schools – virtually every aspect of County service and budget has been significantly

and negatively impacted by this Defendant-made epidemic.



8
  Nicholas Kristof, Opioids, a Mass Killer We’re Meeting With a Shrug, NEW YORK TIMES (Jun. 22, 2017),
https://www.nytimes.com/2017/06/22/opinion/opioid-epidemic-health-care-bill html
9
   Get Treatment, Texas state drug mortality statistics by county, (Jun. 19, 2017), https://issuu.com/
gettrreatment/docs/texas state drug mortality statisti




                                                  4
        9.      Defendants’ efforts to deceive and make opioids widely accessible have also

resulted in a windfall of profits to them. The global opioids market sized was valued at over $22

billion in 2016 alone. 10 Opioids are now one of the most prescribed class of drugs with 5 opioids

among the top 200 most prescribed drugs in the U.S.; hydrocodone/acetaminophen is among the

top 10. 11 While Americans represent only five percent (5%) of the world’s population, they

consume eighty percent (80%) of the world production of prescription opioids.

        10.     At all times relevant hereto, Defendants have known that the opioids at issue in this

case were highly addictive and dangerous. They have known opioids are not effective for long-

term chronic pain outside end-of-life, palliative or active cancer care. And yet, they purposefully

built a machine designed to maximize opioid access, availability and utilization without regard for

efficacy or consequence and in order to generate profits. This pernicious scheme and resulting

harm is beyond anything Webb County could have foreseen, expected or prepared for.

        11.     The scheme begins with Manufacturer Defendants who deliberately polluted the

national marketplace, including in Webb County, with lies and misinformation about the efficacy

of opioids to treat chronic pain and the risks of addiction. Using hired guns, advertising and

marketing materials, the Manufacturers promoted the fictitious concept of “pseudoaddiction,”

advocated that signs of addiction should be treated with more opioids, falsely claimed that opioid

dependence and withdrawal could be easily managed and denied the risks of higher and protracted

opioid dosages, then vigorously promoted these and other dangerous falsehoods in reckless

disregard of the harm they were knowingly unleashing.


10
  Grand View Research, Opioids Market Size, Share & Trends Analysis Report By Product, By Application (Pain
Relief, Anesthesia, Cough Suppression, Diarrhea Suppression, Deaddiction), By Region, And Segment Forecasts,
2018 – 2025 ( Mar. 2018), https://www.grandviewresearch.com/industry-analysis/opioids-market
11
   Andrea V. Fuentes, et al, Comprehension of Top 200 Prescribed Drugs in the US as a Resource for Pharmacy
Teaching, Training and Practice, PHARMACY: JOURNAL OF PHARMACY EDUCATION AND PRACTICE (Jun. 6, 2018),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6025009/



                                                     5
           12.      Wholesale distributors, such as the Distributor Defendants, could have and should

have been able to stem the excess flow of opioids into Texas and Webb County, but they did not.

Wholesale distributors receive prescription opioids from drug manufacturers and transfer the

opioids to hospitals, retail and mail-order pharmacies, doctors, and other healthcare providers who

then dispense the drugs to patients. Distributors are required by federal and state law to control

and report unlawful drug diversions. The Distributor Defendants purposefully ignored these

responsibilities, lobbied for higher reporting thresholds and pocketed profits at the expense of

Webb County.

           13.      Similarly ignoring their statutory and common law obligations, Pharmacy

Defendants (which include big box retail and PBM mail-order pharmacies) earned enormous

profits by flooding the country, including Webb County, with prescription opioids. Fully aware of

the oversupply through the extensive data and information they maintain as distributors and

dispensaries, they failed to take meaningfully action to stem the flow of opioids into communities

and instead participated in and profited from it. They knowingly dispensed controlled substances

without a valid prescription and knowingly and intentionally distributed and dispensed controlled

substances outside the usual course of the professional practice of pharmacy, in violation of the

federal Controlled Substance Act (“CSA”), 12 the Texas Controlled Substance Act (“TCSA”), 13 the

Texas Pharmacy Act, 14 and the Texas Health and Safety Code. 15

           14.      The Manufacturer, Distributer and Pharmacy Defendants’ efforts to promote their

scheme to distribute unnecessary opioids were purposefully facilitated by pharmacy benefit



12
     21 U.S.C. §§ 801 et seq. (2019)
13
     TEX. HEALTH & SAFETY CODE §§ 481.001 et seq. (2019)
14
     TEX. OCC. CODE §§ 551.001 et seq. (2019)
15
     TEX. HEALTH & SAFETY CODE (2019)



                                                      6
managers (“PBMs) who ensured that opioids were paid for, reimbursed, or covered by public and

private pharmacy benefit plans through their formularies and plan design. Reimbursement

provides the grease that enabled the unlawful opioid machine to operate. Without PBM complicity

and the construction of a reimbursement system designed to maximize access, no opioid would be

covered by commercial or public plans and the machine would grind to a halt.

        15.     In this way, PBMs are the gatekeepers to the vast majority of opioid prescriptions

filled in the U.S. Caremark, Express Scripts, and OptumRx (all named defendants here) manage

the drug benefits for approximately ninety-five percent (95%) of the U.S.’ population or 253

million Americans. 16 PBMs design plans and create formularies which set the criteria and terms

under which pharmaceutical drugs are reimbursed, numbers of refills permitted, number of pills

per prescriptions, quantity limits, pre-authorization requirements, generic co-pay amount, branded

drug co-pay amounts and other criteria. 17 PBMs give preferential formulary treatment to the

opioids at issue to ensure access and reimbursement. They simultaneously make it harder to access

less-addictive, pain treatment alternatives or critical drugs necessary for Medication Assisted

Treatment (“MAT”) of Opioid Use Disorder (“OUD”).

        16.     In these ways, the PBMs influence which drugs enter the marketplace. Their

fingerprints are on nearly every opioid prescription filled and they profit in myriad ways from

every pill.

        17.     PBM formularies originate with recommendations from PBM pharmacy and

therapeutic (“P&T”) committees who evaluate, inter alia, drug efficiency, safety and clinical use.


16
   Brittany Hoffman-Eubanks, The Role of Pharmacy Benefit Managers in American Health Care: Pharmacy
Concerns and Perspectives: Part 1, PHARMACY TIMES (Nov. 14, 2017), http://www.pharmacytimes.com/news/the-
role-of-pharmacy-benefit-mangers-in-american-health-care-pharmacy-concerns-and-perspectives-part-1
17
   Matthew Kandrach, PBM stranglehold on prescription drug market demands reform, THE HILL (May 2, 2017),
http://thehill.com/blogs/pundits-blog/healthcare/331601-pbm-stranglehold-on-prescription-drug-market-demands-
reform



                                                     7
These P&T committees are allegedly composed of neutral, knowledgeable health care providers

who the PBMs claim are committed to patient health and safety. Indeed, the PBM Defendants

make clear they are not mere claims processors. They hold themselves out as “provid[ing]

pharmacy care that is clinically sound,” 18 “ensur[ing] that [they] provide[] access to safe and

effective medications” 19 and helping their customers “achieve better health outcomes.” 20

        18.      The PBMs had a duty to perform their work with reasonable care, skill and

faithfully; they did not. To the contrary, they ensured widespread access to and availability of the

drugs they knew to be highly addictive and not efficacious for the treatment of run of the mill

chronic pain.

        19.      The PBM Defendants have publicly acknowledged their long-standing knowledge

of the immense risks and harms posed by prescription opioids – including overdose, 21 misuse,22




18
    CVS Caremark, Formulary Development and Management at CVS Caremark (Apr. 25, 2018),
https://www.caremark.com/portal/asset/FormDevMgmt.pdf at 1.
19
  Express Scripts, Smart Formulary Management, (Jan. 2, 2014), http://lab.express-scripts.com/lab/insights/drug-
options/smart-formulary-management
20
   OptumRx, OptumRx Opioid Risk Management, (2018), https://www.accesskent.com/Benefits/pdf/Opioid-
Brochure.pdf, at 4.
21
   See CVS Health, The Balancing Act, Helping Ensure Appropriate Access to Opioids While Minimizing Risk,
INSIGHTS FEATURE (Feb. 28, 2017), https://payorsolutions.cvshealth.com/insights/balancing-act at 3 (“61% of all drug
overdose deaths involved a prescription opioid” and “[p]rescription opioids account for approximately 70% of fatal
prescription drug overdoses”); Express Scripts, Putting the brakes on the opioid epidemic (accessed Mar. 13, 2019)
https://my.express-scripts.com/opioids.html at 2 (“90+ people die on an average day from an opioid-related
overdose”); and OptumRx Opioid Risk Management, supra note 20 at 1 (“[e]very 16 minutes there is a death from
opioid overdose” and “21% increase in drug overdose deaths [between] 2015-2016”).
22
  See CVS Health, The Balancing Act, supra note 21 at 3 (“[i]n an average month, 4.3M Americans used painkillers
for nonmedical reasons”); OptumRx Opioid Risk Management, supra note 20 at 1 (“4.5 million Americans abuse
opioid prescription painkillers”), and 3 (“45% of ‘first fill’ scripts nationally are not in compliance with CDC
guidelines”).




                                                         8
and addiction. 23 They have admitted that the March 2016 Center for Disease Control Guidelines24

on opioid prescribing “should become the default approach, ” and yet they do not abide it. 25 They

have acknowledged that they are “better placed than others in the pharmacy supply chain” to put

the CDC Guideline into practice. 26 They have admitted they are “uniquely positioned to help

address the opioid epidemic.” 27 And, they have acknowledged that 46% of new opioid

prescriptions processed by them “are not in compliance with CDC prescribing guidelines.”

           20.    Years after the 2016 CDC Guideline was issued and after decades of purposeful

complicity, the PBM defendants are now beginning to offer opioid management programs they

falsely claim are CDC complaint; often only at extra cost to their customers. 28




23
   See CVS Health, The Balancing Act, supra note 21 at 3 (“[a]s many as 25% of patients receiving Rx opioids long-
term in a primary care setting struggle with addiction”); Express Scripts, Putting the brakes on the opioid epidemic,
supra note 21 at 2 (“2 million people are addicted to prescription narcotics” and “[t]he odds of continuing opioid use
after one year are 20% after receiving a ten-day supply”); and OptumRx Opioid Risk Management, supra note 20 at 2
(“opioid dependence can start in just a few days”).
24
  U.S. Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic Pain – United
States, 2016, 65 MORBIDITY AND MORTALITY WEEKLY REPORT 1 (2016) (“CDC Guideline”).
25
   Troyen Brennan (Executive Vice President and Chief Medical Officer of CVS Health), Richard Creager, Jennifer
M. Polinski (Sr. Director, Evaluation and Public Health Analytics, CVS Health), Pharmacy Benefit Management of
Opioid Prescribing: The Role Of Employers And Insurers, HEALTH AFFAIRS (Sept. 21, 2017) https://www.health
affairs.org/do/10.1377/hblog20170921.062092/full/
26
     Id.
27
   OptumRx, Confronting the Opioid Epidemic (2018), https://www.optum.com/resources/library/opioid-e-
book.html?s3=rxopioid
28
   See CVS Health, The Balancing Act, supra note 21; CVS Caremark, CVS Caremark Opioid Quantity Limits
Pharmacy Reference Guide (Jan. 2018), https://www.caremark.com/portal/asset/Opioid Reference Guide.pdf; CVS
Health, Utilization Management Strategies to Address the Opioid Crisis (Feb. 28, 2018),
https://cvshealth.com/thought-leadership/utilization-management-strategies-to-address-the-opioid-crisis;    Express
Scripts, Putting the brakes on the opioid epidemic, supra note 21; Nicholas Hamm, Express Scripts Limits Opioid
Prescriptions, DRUG TOPICS (Aug. 17, 2017), http://www.drugtopics.com/clinical-news/express-scripts-limits-
opioid-prescriptions; Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive
Dispensing of Opioids for New Patients (Jan. 11, 2018), http://lab.express-scripts.com/lab/insights/drug-safety-and-
abuse/reducing-inapprop riate-selection -and-excessive-dispensing-of-opioids; Optum, OptumRx Opioid Risk
Management Program Leads to Better Outcomes for Patients and Clients (Aug. 22, 2017),
https://www.optum.com/about/news/optumrx-risk-management-program-leads-to-better-outcomes html, OptumRx,
Confronting the Opioid Epidemic, supra note 27, OptumRx Opioid Risk Management, supra note 20.




                                                          9
           21.     In reality, none of the PBM Defendants’ new opioid management programs are

consistent with the CDC Guideline. They still permit the largely unchecked prescribing of opioids

for chronic pain (the CDC says opioids are not proven effective for chronic pain); still provide

seven-day quantity limits for acute pain (when the CDC says “three days or less will often be

sufficient” 29 and the PBMs themselves acknowledge that “a few days” 30 can make a difference in

whether one becomes addicted); still permit opioid prescriptions to be delivered through mail-

order pharmacies for conditions outside of active cancer, end-of-life or palliative care (which

typically supply maintenance drugs for chronic conditions; it is well-established that except for

active cancer, end-of-life or palliative care, opioids should not be dispensed for chronic pain); do

not adhere to CDC MME/day31 recommendations; do not cover high dosage nonopioid

alternatives; do not require step therapies; and do not require prior authorizations for the most

commonly prescribed immediate-release opioids. At the same time, the PBMs also continue to

impose unnecessary restrictions on access to treatments for OUD.

           22.     In sum, to this day the PBMs are not doing all they easily could to abate the crisis

that they helped create and which they admit they are “unique positioned” to help address.

           23.     While the opioid crisis has harmed nearly every corner of the country, Texas is one

of the states that has been hit hardest by this man-made catastrophe. Texas has four of the top

twenty-five cities in the country for opioid abuse 32 and is second in the U.S. in terms of health care




29
     CDC Guideline, supra note 24 at 16.
30
     OptumRx, Confronting the Opioid Epidemic, supra note 27 at 2.
31
     MMEs are morphine-milligram equivalents.
32
    The Opioid Crisis in America’s Workforce, CASTLIGHT HEALTH (last visited Mar. 13, 2019)
http://archive.castlighthealth.com/typ/the-opioid-crisis/?aliId=32419579




                                                        10
costs associated with opioid abuse. 33 Also, Texas ranked fifth in the nation in terms of states with

the most people dying from overdoses in 2014 34 and the CDC estimated that 2,989 people died

from drug overdoses in Texas in 2017. 35

           24.     Accordingly, Plaintiff brings this action for injunctive and equitable relief, and to

recover damages and costs it has incurred and will incur as a result of defendants’ purposeful

scheme.

           25.     Plaintiff seeks to recover those costs and damages from the Defendants because

they are the entities that caused and profited from the epidemic they knowingly, recklessly and

deliberately created.

           26.     Defendants’ extraordinary disregard of their duties and obligations to behave as

proper corporate citizens consistent with federal, state and common law is beyond anything Webb

could have or should have anticipated or prepared for as a municipality. It is conduct at direct odds

with how Defendants present themselves to their shareholders and the world – as highly

sophisticated entities in the public health care space committed to safety and patient care.

           27.     Plaintiff seeks a declaration that Defendants’ conduct has violated Texas Law, and

injunctive relief requiring Defendants to cease their unlawful promotion, distribution,

reimbursement and sale of opioids and to correct their misrepresentations.

           28.     Plaintiff seeks an order requiring Defendants to abate the public nuisance they have

knowingly and foreseeably caused and from which they profited.




33
  Matrix Global Advisors, LLC, Health Care Costs from Opioid Abuse: A State-by-State Analysis, DRUGFREE (Apr.
2015), https://drugfree.org/wp-content/uploads/2015/04/Matrix OpioidAbuse 040415.pdf
34
     States   With    The    Most     Overdose     Deaths,      FORBES,      https://www.forbes.com/pictures/
572cf3c94bbe6f123f285b9c/%205-texas/#3af631b25be0 (last visited Mar. 15, 2019).
35
     CDC, Drug Overdose Death Data (Dec. 19, 2018), https://www.cdc.gov/drugoverdose/data/statedeaths html



                                                       11
           29.      Plaintiff also seeks punitive damages, treble damages, and attorneys’ fees and costs

together with any further and different relief appropriate under these extraordinary circumstances

and as authorized by law.

                                  II.       VENUE AND JURISDICTION

           30.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 based upon

the federal claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18

U.S.C. § 1961, et seq. (“RICO”). This Court has supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiff’s federal

claims that they form part of the same case or controversy.

           31.      This Court has personal jurisdiction over Defendants because they conduct business

in Texas, purposefully direct or directed their actions toward Texas, consented to be sued in Texas

by registering an agent for service of process, and/or consensually submitted to the jurisdiction of

Texas when obtaining a manufacturer distributor or pharmacy/distributor license and have the

requisite minimum contacts with Texas necessary to constitutionally permit the Court to exercise

jurisdiction.

           32.      This Court also has personal jurisdiction over all defendants under 18 U.S.C. §

1965(b). This Court may exercise nationwide jurisdiction over the named Defendants where the

“ends of justice” require national service and Plaintiff demonstrates national contacts. Here, the

interests of justice require that Plaintiff be allowed to bring all members of the nationwide RICO

enterprise before the Court in a single trial. 36

           33.      Venue is proper in this Court under 28 U.S.C. § 1391(b) and 18 U.S.C. § 1965

because a substantial part of the events or omissions giving rise to this action occurred in this


36
     See, e.g., Iron Workers Local Union No. 17 Insurance Fund v. Philip Morris Inc., 23 F. Supp. 796 (1998).



                                                          12
judicial district and because all defendants are subject to this Court’s exercise of personal

jurisdiction.

        34.     Venue is proper within this District pursuant to 28 U.S.C. § 1391, as this District is

a judicial district where Defendants are subject to personal jurisdiction in accordance with 28

U.S.C. §§ 1391(a) and (c), as well as TEX. CIV. PRAC. & REM. CODE § 17.042, the Texas Long-

Arm statute.

        35.     Certain Defendants are non-domiciliaries of Texas who regularly engage in

business within Texas. These defendants have committed tortious acts outside and within Texas

that have caused injury within Texas and to Webb County. Defendants expect or should reasonably

have expected those acts to have consequences in Texas. Defendants, moreover, solicited business

within Texas, engaged in persistent courses of conduct in Texas, and derived substantial revenue

from goods used and services rendered in Texas through interstate commerce, including through

the Texas Medicaid program.

        36.     Defendants are regularly engaged in the business of manufacturing, distributing,

dispensing and reimbursing prescription opioids in Texas and, specifically, in Webb County.

Defendants’ activities in Webb County in connection with the manufacture, distribution,

dispensation and reimbursement of prescription opioids was, and is, continuous and systematic,

and give rise to the causes of action alleged herein.

                                       III.      PARTIES

A.      PLAINTIFF

        37.     Plaintiff, Webb County, is a county created under the authority of the State of Texas

and is located in southern Texas. According to the U.S. Census Bureau, in 2017 it was estimated

that 274,794 people live in Webb County.




                                                 13
         38.   Webb County is governed by the Webb County Commissioners Court and the

office of the County Executive. Plaintiff’s offices are located at 1000 Houston Street, Laredo Texas

78040.

         39.   Plaintiff directly sustained the damages alleged herein. Defendants’ conduct has

imposed an extraordinary burden on Plaintiff’s limited resources and services for which Plaintiff

seeks relief. Plaintiff has sustained, and continues to sustain, harm including, inter alia: (a) costs

to repair and restore vital county infrastructure and services; (b) costs to treat overdose and

addiction, e.g. naloxone, medication-assisted addiction treatment, emergency department and

inpatient and outpatient treatment, including for pregnant women with opioid use disorder and

infants suffering from neonatal abstinence syndrome; (c) costs associated with the epidemic’s

impact on law enforcement, judicial courts and the system in general, jails, foster care and other

social services, prevention and education; (d) special costs associated with the provision of county

services for public health, safety and welfare; (e) loss of productivity and harm to the economy of

Webb, resulting from the epidemic. These are only a few of the many additional costs the opioid

epidemic has imposed on Plaintiff, while Defendants’ bottom lines have soared. Plaintiff has

suffered, and continues to suffer, harm as a direct and foreseeable result of Defendants’ reckless,

intentional and unlawful conduct.

         40.   The Defendants’ conduct was extraordinary and singular. It is beyond anything

Webb County could have prepared for, predicted or avoided. It is a repeated course of conduct that

did, does, and will – given the realities of addiction – continue to result in recurring and ongoing

harm to the Plaintiff. Defendants’ conduct is especially pernicious when one considers the harm it

wreaks on governmental entities such as Plaintiff who, in good faith, endeavor to provide a wide

variety of necessary services on a limited budget funded with taxpayer dollars. The magnitude of

Defendants’ scheme is neither discrete nor of a sort that a county, including Plaintiff, could


                                                 14
reasonably expect to have to respond to at any time during its existence as such. It would be

unreasonable, wrong, and inequitable not to allocate the additional governmental expenses, and

any other costs associated with the harms Defendants’ wrongful conduct has caused, to the actual

parties responsible for creating the need for the resources to be expended as they are and were.

       41.     Plaintiff has standing to bring the instant claims including, inter alia, claims for

violations under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), because

Plaintiff qualifies as a “person” within the meaning of the RICO Act. See 18 U.S.C. § 1961(3); 18

U.S.C. § 1964(c).

       42.     Plaintiff is not in privity with any Defendant.

       43.     Plaintiff seeks the means to abate the ongoing opioid epidemic – an epidemic that

was created by Defendants’ reckless, intentional, negligent and unlawful conduct and to restore

and repair its County services and systems which have been significantly impacted and harmed.

B.     MANUFACTURER DEFENDANTS

       44.     Defendant, PURDUE PHARMA, L.P., is a Delaware limited partnership with its

principal place of business in Stamford, Connecticut. PURDUE PHARMA, L.P. also has a Texas

taxpayer number and one of its subsidiaries, Purdue Pharmaceutical Products L.P., a Delaware

limited liability company for which PURDUE PHARMA, L.P. is the sole limited partner, is

registered to do business in Texas. PURDUE PHARMA, L.P. is also licensed as an out-of-state

prescription drug wholesale distributor and “own label distributor” with the Texas Department of

State Health Services.

       45.     Defendant, PURDUE PHARMA, INC., is a New York corporation with its

principal place of business in Stamford, Connecticut.

       46.     Defendant, THE PURDUE FREDERICK COMPANY, INC., is a Delaware

corporation with its principal place of business in Stamford.


                                                15
       47.     PURDUE PHARMA, L.P., PURDUE PHARMA, INC., and THE PURDUE

FREDERICK COMPANY, INC. are referred to collectively as “Purdue.”

       48.     In Texas and nationally, Purdue is engaged in the manufacture, promotion, and

distribution of opioids, including, but not limited to:

               (a)     OxyContin (oxycodone hydrochloride extended release), a Schedule II

       opioid agonist tablet first approved in 1995 and marketed by Purdue for the “management

       of pain severe enough to require daily, around-the-clock, long-term opioid treatment and

       for which alternative treatment options are inadequate.”

               (b)     MS-Contin (morphine sulfate extended release), a Schedule II opioid

       agonist tablet first approved in 1987 for the management of severe pain for which

       alternative treatments are inadequate;

               (c)     Hysingla ER (hydrocodone bitartrate), a Schedule II opioid agonist tablet

       first approved in 2014 for the management of severe pain for which alternative treatments

       are inadequate;

               (d)     Dilaudid/Dilaudid-HP (hydromorphone hcl), a Schedule II opioid agonist

       first approved in 1984 for the management of severe pain for which alternative treatments

       are inadequate. Purdue acquired the rights to Dilaudid in 2007; and

               (e)     Targiniq ER (oxycodone hcl and naloxone hcl extended-release tables), a

       Schedule II opioid agonist first approved in 2014 for the management of severe pain for

       which alternative treatments are inadequate.

       49.     OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s national annual

sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up almost four-fold

from 2006 sales of $800 million. OxyContin constitutes roughly thirty percent (30%) of the entire

market for analgesic drugs (painkillers).


                                                  16
       56.     PBM Defendant Express Scripts (identified in Section E, infra) appears to have

played a particularly critical role in facilitating and preserving market growth for Purdue’s brand

opioids, including OxyContin. From at least 2003, it has maintained OxyContin as an approved

reimbursable drug on Express Scripts’ standard national formularies. Express Scripts imposed no

pre-authorization requirements, quantity limits, step therapies or MME limits on OxyContin until

2013 at the earliest and even then only in the Medicare context. To this day, Express Scripts’

standard formularies give Purdue’s OxyContin preferred status (even over its generic competitors

and less addictive options). Purdue’s highly addictive brand Hysingla ER also enjoys preferred

status to this day – again, over generic alternatives or less addictive options. To this day, Express

Scripts does not track CDC Guidance with respect to Purdue’s highly addictive drugs.

       57.     Express Scripts also facilitated reimbursement of MS-Contin, which similarly

appears not to have had pre-authorization requirements or quantity limits/MME limits before 2013

and again, even then, only in the Medicare context.

       58.      On information and belief, Express Scripts formulary treatment of Purdue’s

branded highly addictive products was pursuant to agreements between Purdue and Express

Scripts that set forth the terms of Express Scripts services to Purdue and how it would be paid by

Purdue.

       59.     PBM Defendant Caremark (identified in Section E, infra) also facilitated

OxyContin’s market position throughout the relevant time period. Since at least 2008, Caremark

maintained OxyContin as a reimbursable drug on its standard national formularies. Caremark

imposed no step therapies, pre-authorization requirements or quantity limits or MME limits on

OxyContin until 2014 at the earliest. Caremark also facilitated reimbursement of MS-Contin,

which similarly appears not to have had any step therapies, pre-authorization requirements or




                                                 19
quantity limits on prescriptions before 2013. To this day, Caremark provides preferred status to

Purdue’s products and does not track the 2016 CDC Guideline with respect to those drugs.

       60.     On information and belief, Caremark’s treatment of Purdue’s branded highly

addictive products was pursuant to agreements between Purdue and Caremark that set forth the

terms of Caremark services to Purdue and how it would be paid by Purdue.

       61.     PBM Defendant OptumRx also facilitated OxyContin and MS-Contin’s market

growth and availability. At all times relevant hereto, on information and belief, both were approved

drugs on OptumRx’s formulary. To this day, Purdue’s brands Hysingla and OxyContin enjoy

preferred alternative status on OptumRx’s baseline national formularies.

       62.     In sum, at all relevant times, the PBM Defendants ensured access to and

reimbursement of Purdue’s opioids.

       63.     Defendant, RICHARD SACKLER, a resident of Riviera Beach, Florida, has served

on the board of directors for Purdue at all relevant times and until 2018.

       64.     Defendant, BEVERLY SACKLER, a resident of Connecticut, has served on the

board of directors for Purdue at all relevant times and until 2017.

       65.     Defendant, DAVID SACKLER, a resident of New York, has served on the board

of directors for Purdue from 2012 to 2018.

       66.     Defendant, ILENE SACKLER LEFCOURT, a resident of New York, has served

on the board of directors for Purdue at all relevant times.

       67.     Defendant, JONATHAN SACKLER, a resident of Connecticut, has served on the

board of directors for Purdue at all relevant times.

       68.     Defendant, KATHE SACKLER, a resident of Connecticut, has served on the board

of directors for Purdue at all relevant times.




                                                 20
       69.      Defendant, MORTIMER D.A. SACKLER, a resident of New York, has served on

the board of directors for Purdue at all relevant times.

       70.      Defendant, THERESA SACKLER, a resident of the United Kingdom, has served

on the board of directors for Purdue at all relevant times and until 2018.

       71.      At all relevant times, the aforementioned Defendants (collectively, the “Sackler

Defendants”) comprised a majority of the board of directors for Purdue, enabling the Sackler

Defendants to exert control over Purdue’s business decisions, including the implementation of

deceptive sales and marketing practices associated with opioids.

       72.      Defendant, JOHN STEWART, a resident of Florida, served as Purdue’s CEO from

2007 to 2013.

       73.      Defendant, MARK TIMNEY, a resident of Connecticut, served as Purdue’s CEO

from 2014 to 2017.

       74.      Defendant, CRAIG LANDAU, a resident of Connecticut, served as Purdue’s CEO

from 2017 to the present.

       75.      Defendants, JOHN STEWART, MARK TIMNEY, and CRAIG LANDAU, in their

capacities as CEO of Purdue Pharma L.P. and Purdue Pharma, Inc., each directed Purdue’s

misconduct.

       76.      Defendant RUSSELL GASDIA, a resident of Massachusetts, carried out the

misconduct in his capacity as Vice President of Sales and Marketing for Purdue at all relevant

times until 2014.

       77.      Defendants, John Stewart, Mark Timney, Craig Landau, and Russell Gasdia, are

collectively referred to as the “Purdue Officer Defendants”. The Sackler Defendants and the

Purdue Officer Defendants are collectively referred to as the “Purdue Individual Defendants.”




                                                 21
       78.     Substantially all of the Sackler Defendants (except David Sackler) were heavily

involved in the conduct that led to the fines and criminal convictions in 2007. From the 1990s

until 2007, they directed a decade of misconduct, which led to criminal convictions, a judgment

of this Court, and commitments that Purdue would not deceive doctors and patients again. That

background confirms that their misconduct since 2007 was knowing, purposeful, reckless, and

intentional.

       79.     While the Sackler Defendants relinquished their officer titles in or around 2003 to

try to shield themselves from future criminal and civil liability, they remained Purdue’s owners,

in control of its Board of Directors, and thus in firm control.

       80.     At all relevant times, at least through the end of 2018, the Sackler Defendants

controlled Purdue’s deceptive sales campaign. They directed the company to hire hundreds more

sales representatives to visit doctors thousands more times. They insisted that sales representatives

repeatedly visit the most prolific prescribers. They directed representatives to encourage doctors

to prescribe more of the highest doses of opioids. They studied unlawful tactics to keep patients

on opioids longer and then ordered staff to use them. They asked for detailed reports about doctors

suspected of misconduct, how much money Purdue made from them, and how few of them Purdue

had reported to the authorities. They sometimes demanded more detail than anyone else in the

entire company, so staff had to create special reports just for them. Richard Sackler even went into

the field to promote opioids to doctors and supervise representatives face-to-face. In connection

with a single meeting in 2011, for example, sales and marketing staff scrambled to prepare

responses to questions from the Sackler Defendants, Defendant Mortimer Sackler asked about

launching a generic version of OxyContin to “capture more cost sensitive patients,” Defendant

Kathe Sackler recommended looking at the characteristics of patients who had switched to




                                                 22
OxyContin to see if Purdue could identify more patients to convert, and Defendant Jonathan

Sackler wanted to study changes in market share for opioids, focusing on dose strength.

       81.     On information and belief, the Sackler Defendants’ micromanagement was so

intrusive that staff begged for relief. Defendant Gasdia wrote to the CEO: “Anything you can do

to reduce the direct contact of Richard into the organization is appreciated.” To convince the

Sackler Defendants to make him CEO, Defendant Landau wrote a plan that he titled: “SACKLER

PHARMA ENTERPRISE.” He started by admitting that the Sackler Defendants in fact controlled

the company like chief executive officers. The family ran “the global Sackler pharmaceutical

enterprise … with the Board of Directors serving as the ‘de-facto’ CEO.” The Sackler Defendants

concealed their ongoing, extensive involvement with Purdue and its sales and marketing practices.

       82.     From the money that Purdue collected as a result of its wrongful conduct, the

Sackler Defendants paid themselves and their family billions of dollars. From the 2007 convictions

(of certain Purdue officers) until 2018, the Sackler Defendants voted dozens of times to pay out

Purdue’s opioid profits to their family - in total more than four billion dollars.

       83.     The Purdue Individual Defendants all actively participated in the common law torts

and federal and state statutory violations of Purdue and benefited therefrom. The tortious conduct

of the Purdue Individual Defendants was not, and could not have been through the exercise of due

diligence, known to the public until their conduct was detailed in recent court filings by the

Attorney General of Massachusetts.

       84.     Defendant, RHODES TECHNOLOGIES is a Delaware general partnership with its

principal place of business in Coventry, Rhode Island.

       85.     Defendant, RHODES TECHNOLOGIES, INC. is a Delaware corporation with its

principal place of business in Coventry, Rhode Island and is the general partner of RHODES

TECHNOLOGIES.


                                                23
           86.   Defendant, RHODES PHARMACEUTICALS, L.P., is a Delaware limited

partnership with its principal place of business at the same location as RHODES

TECHNOLOGIES in Coventry, Rhode Island. Under information and belief, RHODES

PHARMACEUTICALS, L.P. acts as the marketing arm of RHODES TECHNOLOGIES.

RHODES PHARMACEUTICALS, L.P. is also licensed as an out-of-state prescription drug “own

label distributor” with the Texas Department of State Health Services.

           87.   RHODES PHARMACEUTICALS, L.P. was formed in 2007 by the founders of

Purdue (the Sackler Defendants), four months after Purdue pleaded guilty to federal criminal

charges regarding its fraudulent marketing of OxyContin. The Sackler Defendants created Rhodes

Pharmaceuticals L.P. to make even more money off their highly-addictive drugs and because they

knew OxyContin was coming off patent. They created it in recognition of the opportunities to

profit from generic competition to the highly addictive brands they had created at Purdue.

           88.   Defendant, RHODES PHARMACEUTICALS, INC., is a Delaware corporation

with its principal place of business in Coventry, Rhode Island and is the general partner of

RHODES PHARMACEUTICALS, L.P.

           89.   RHODES TECHNOLOGIES, RHODES TECHNOLOGIES, INC., RHODES

PHARMACEUTICALS, L.P., and RHODES PHARMACEUTICALS, INC. are referred to

collectively as “Rhodes.”

           90.   Rhodes is currently among the largest producers of generic opioids in the U.S. 44

           91.   Together with Purdue, Rhodes accounted for 14.4 million opioid prescriptions in

2016, or 6% of the U.S. Opioid market. 45


44
   David Crow, Billionaire Sackler family owns second opioid drugmaker, FINANCIAL TIMES (Sept. 9, 2018),
https://www.ft.com/content/2d21cf1a-b2bc-11e8-99ca-68cf89602132
45
     Id.



                                                  24
       97.     At all relevant times, the PBM Defendants ensured access to and reimbursement of

Rhodes’ opioids.

       98.     Defendant,    ABBOTT        LABORATORIES,          and     Defendant,    ABBOTT

LABORATORIES, INC., are Illinois corporations with their principal place of business in Abbott

Park, Illinois. ABBOTT LABORATORIES and ABBOTT LABORATORIES, INC. are both

registered to do business in Texas (since 1935 and 1997, respectively).

       99.     Defendant, ABBVIE INC. is a Delaware corporation with its principal place of

business in North Chicago, Illinois. ABBVIE INC. was created in January 2013 when ABBOTT

LABORATORIES spun off its pharmaceutical business. 50 ABBVIE INC. is registered to business

in Texas and has been since 2012. ABBVIE INC. is also licensed as an out-of-state prescription

drug wholesale distributor with the Texas Department of State Health Services.

       100.    Defendants ABBOTT LABORATORIES, ABBOTT LABORATORIES, INC. and

ABBVIE INC. are referred to collectively as “Abbott.”

       101.    Abbott was engaged in the promotion and distribution of opioids nationally due to

a co-promotional agreement with Defendant Purdue. Pursuant to that agreement, between 1996

and 2006, Abbott actively promoted, marketed, and distributed Purdue’s opioid products.

       102.    Abbott, as part of the co-promotional agreement, helped drive OxyContin

utilization such that it became the largest selling opioid in the nation. Under the co-promotional

agreement with Purdue, the more Abbott generated in sales, the more money it earned.

Specifically, Abbott received twenty-five to thirty percent (25-30%) of all net sales for

prescriptions written by doctors its sales force called on. This agreement with Purdue was in




50
   Abbott completes split with AbbVie, DAILY HERALD (Jan. 2, 2013), www.dailyherald.com/article/
20130102/business/701029869/



                                               26
        108.    At all relevant times, the PBM Defendants ensured access to and reimbursement of

Abbott’s opioids. They listed them as approved reimbursable drugs on their standard national

formularies often without quantity limits or preauthorization requirements.

        109.    At all times relevant hereto, Abbott promoted to physicians and teaching hospitals

the sale and use of its opioid products throughout the U.S., including in Texas and Webb County.

Between 2013 and 2016, Abbott made payments to promote the sale and use of Vicodin

(hydrocodone acetaminophen) and Vicoprofen (hydrocodone ibuprofen). 55

        110.    Abbott and Purdue’s conspiring with PBMs to drive opioid use is documented. As

described in an October 28, 2016 article from Psychology Today entitled America’s Opioid

Epidemic:

                Abbott and Purdue actively misled prescribers about the strength and safety
                of the painkiller [OxyContin]. To undermine the policy of requiring prior
                authorization, they offered lucrative rebates to middlemen such as Merck
                Medco [now Express Scripts, a defendant herein] and other pharmacy
                benefits managers, on condition that they eased availability of the drug and
                lowered co-pays. The records were part of a case brought by the state of
                West Virginia against both drug makers alleging inappropriate and illegal
                marketing of the drug as a cause of widespread addiction. … One reason
                the documents are so troubling is that, in public at least, the drug maker was
                carefully assuring authorities that it was working with state authorities to
                curb abuse of OxyContin. Behind the scenes, however, as one Purdue
                official openly acknowledged, the drug maker was “working with Medco
                (PBM) [now defendant Express Scripts] to try to make parameters [for
                prescribing] less stringent. 56

        111.    Upon information and belief, Abbott’s and Purdue’s practices with Medco (now

Defendant Express Scripts), were not confined to West Virginia and has caused harm nationwide,

including to Webb County, as alleged herein.


55
   Mike Tigas, et al, Dollars for Docs (AbbVie), PROPUBLICA (June 28, 2018), https://projects.propublica.
org/docdollars/company/abbvie-inc.
56
  American Society of Addiction Medicine, America’s Opioid Epidemic – Court released documents show drug
makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY (Oct. 28, 2016), https://www.psychologytoday.com/
blog/side-effects/201610/america-s-opioid-epidemic



                                                     28
       112.    Defendant, MALLINCKRODT PLC, is an Irish public limited company with its

corporate headquarters in Staines-upon-Thames, United Kingdom. Several wholly-owned

subsidiaries of MALLINCKRODT PLC are licensed as out-of-state prescription drug wholesale

distributors and “own label distributors” with the Texas Department of State Health Services.

       113.    Defendant, MALLINCKRODT LLC, is a wholly owned subsidiary of

MALLINCKRODT PLC and is a Delaware limited liability company with its principal place of

business in St. Louis, Missouri. MALLINCKRODT LLC is registered to do business in Texas and

has been since 1989.

       114.    Defendant, SPECGX LLC is a Delaware limited liability company with its

principal place of business in Clayton, Missouri and is a wholly-owned subsidiary of

MALLINCKRODT PLC. SPECGX LLC is licensed as an out-of-state prescription drug wholesale

distributor with the Texas Department of State Health Services.

       115.    MALLINCKRODT PLC, MALLINCKRODT LLC and SPECGX LLC are

referred to collectively as “Mallinckrodt.”

       116.    Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs

throughout the U.S. Mallinckrodt is the largest U.S. supplier of opioid pain medications and among

the top ten generic pharmaceutical manufacturers in the U.S., based on prescriptions. 57

       117.    Mallinckrodt      manufactures      and     markets     Exalgo        (extended-release

hydromorphone), a brand opioid. Mallinckrodt Inc. acquired the U.S. rights to Exalgo in 2009 and

launched it in 2010. Exalgo is still sold and marketed in Texas today.

       118.    Mallinckrodt also manufactures and markets the brand opioid Roxicodone

(oxycodone hcl), which it purchased in 2012 from Xanodyne Pharmaceuticals. Roxicodone’s


57
    MEDTRONIC, Mallinckrodt Announces Co-Promotion Arrangement for Duexis,            (July   18,   2012),
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004142



                                                 29
30mg blue pill was so widely known for diversion that a route between Florida “pill mills” and

illicit markets in other states became known as the “Blue Highway.”

           119.     Mallinckrodt also manufactured and marketed the brand opioid Xartemis XR

(extended-release combination of oxycodone/acetaminophen), which the FDA approved in March

2014.

           120.     Mallinckrodt promoted its branded opioid products with its own direct sales force.

           121.     At all times relevant hereto, Mallinckrodt promoted to physicians and teaching

hospitals the sale and use of its opioid products throughout the U.S., including in Texas and Webb

County. Between 2013 and 2016, Mallinckrodt made 12,082 payments totaling $378,000 to

promote the sale and use of Exalgo (extended-release hydromorphone) and six payments totaling

$258,000 to promote the sale and use of fentanyl citrate. 58 During the same period between 2013

and 2016, Mallinckrodt made payments to promote the sale and use of Roxicodone.( oxycodone

hcl). 59

           122.     Mallinckrodt is also a leading manufacturer of generic opioids, such as codeine,

fentanyl, hydrocodone, hydromorphone, meperidine, morphine, oxycodone, among others. In its

2016 Annual Report/Form 10-K, Mallinckrodt reported that “in calendar 2015, estimated that we

received approximately 25% of the U.S. Drug Enforcement Administration's ("DEA") total annual

quota for controlled substances that we manufacture.” Mallinckrodt reported that “[b]ased on IMS

Health data for the same period, our Specialty Generics business had an approximately 23% market

share of DEA Schedules II and III opioid and oral solid dose medications.” 60



58
  Mike Tigas, et al, Dollars for Docs (Mallinckrodt), PROPUBLICA (June 28, 2018), https://projects.propublica.
org/docdollars/company/mallinckrodt-llc.
59
     Id.
60
     Mallinckrodt plc, Annual Report (Form 10-k) (Nov. 29, 2016).



                                                         30
        131.   Defendant PAR PHARMACEUTICAL COMPANIES, INC. (“Par Pharmaceutical

Cos.”) is a Delaware corporation with its principal place of business in Chestnut Ridge, New York.

Par Pharmaceutical Cos. is a holding company and is an indirect, wholly-owned subsidiary of Endo

International plc.

        132.   Defendant, PAR PHARMACEUTICAL, INC. (“Par Pharmaceutical”) is a New

York corporation with its principal place of business located in Chestnut Ridge, New York. Par

Pharmaceutical is a wholly-owned subsidiary of Par Pharmaceutical Cos. and holds itself out as

“an Endo International Company.” Par Pharmaceutical is licensed as an out-of-state prescription

drug wholesale distributor by the Texas Department of State Health Services.

        133.   Par Pharmaceutical and Par Pharmaceutical Cos. are referred to collectively as

“Par.” ENDO HEALTH SOLUTIONS, INC. and ENDO PHARMACEUTICALS, INC. and Par

are, at times, referred to collectively as “Endo.”

        134.   Endo develops, markets, and sells prescription drugs, including, but not limited to,

the opioids Opana/Opana ER (oxymorphone hcl), Percodan (oxycodone hcl/aspirin), Percocet

(oxycodone/acetaminophen), and Zydone (hydrocodone bitartrate/acetaminophen), throughout the

U.S., including Texas.

        135.   Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in

2012.

        136.   Opana ER yielded $1.15 billion in revenue from 2010 to 2013, and it accounted for

ten percent (10%) of Endo’s total revenue in 2012.

        137.   Endo, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc., also

manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and

hydrocodone, among other opioid products across the U.S., including Texas.




                                                 33
       146.    Defendant, TEVA PHARMACEUTICALS USA, INC., is a Delaware corporation

with its principal place of business in North Wales, Pennsylvania and is an indirectly, wholly-

owned subsidiary of Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”), an Israeli corporation.

TEVA PHARMACEUTICALS USA, INC. has a Texas taxpayer number and is licensed as an out-

of-state prescription drug wholesale distributor by the Texas Department of State Health Services.

       147.    Defendant, CEPHALON, INC., is a Delaware corporation with its principal place

of business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

       148.    Defendant, WATSON LABORATORIES, INC., is a Nevada corporation with its

principal place of business in Corona, California.

       149.    Defendant, ACTAVIS PHARMA, INC. (f/k/a Watson Pharma, Inc.) is a Delaware

corporation with its principal place of business in New Jersey.

       150.    Defendant, ACTAVIS, LLC, is a Delaware limited liability company with its

principal place of business in Parsippany, New Jersey.

       151.    WATSON LABORATORIES, INC., ACTAVIS PHARMA, INC. and ACTAVIS,

LLC are wholly-owned indirect subsidiaries of Teva, Ltd., which acquired the companies in 2016.

Prior to 2016, each of these companies were subsidiaries of Defendant ALLERGAN, PLC.

       152.    TEVA USA, CEPHALON, INC., and WATSON LABORATORIES, INC.,

ACTAVIS PHARMA, INC., and ACTAVIS, LLC are referred to collectively as “Cephalon.”

       153.    Cephalon manufactures, promotes, distributes and sells both brand name opioids

nationally, and in Webb County, including the following: (a) Actiq (fentanyl citrate), and (b)

Fentora (fentanyl buccal tablet). Cephalon also was in the business of manufacturing and selling

generic opioids, including, codeine, meperidine, oxycodone, fentanyl and oxymorphone.

       154.    At all times relevant hereto, Teva promoted to physicians and teaching hospitals

the sale and use of its opioid products throughout the U.S., including in Texas and Webb County.


                                                36
Between 2013 and 2016, Teva made 20,733 payments totaling $2.87 million to promote the sale

and use of Fentora (fentanyl buccal tablets) and 420 payments totaling $170,000 for the sale and

use of hydrocodone. 70

           155.    Cephalon transacts business in Texas, targeting the Texas market for its products,

including the opioids at issue in this lawsuit. Cephalon hires employees to service the Texas

market. For example, Cephalon recently advertised online that it was seeking Sales

Representatives to operate out of College Station and San Antonio, Texas. Cephalon also directs

advertising and informational materials to impact Texas physicians and potential users of their

products.

           156.    Cephalon also benefits from reimbursements by the Texas Medicaid program.

Between 2006 and 2017, Texas Medicaid spent over $7 million on Cephalon’s opioids. This

represents approximately over 3% of total Texas Medicaid reimbursements for opioids during that

time period. 71

           157.




70
  Mike Tigas, et al, Dollars for Docs (Teva), PROPUBLICA (June 28, 2018), https://projects.propublica.org/
docdollars/company/teva-pharmaceuticals-usa-inc.
71
     CMS, State [Medicaid] Drug Utilization Data, supra note 40.




                                                         37
licensed as prescription drug manufacturers, prescription drug distributors and out-of-state

prescription drug wholesale distributors and “own label distributors” by the Texas Department of

State Health Services

       176.      Defendant, ALLERGAN FINANCE, LLC, formerly known as Actavis, Inc. and

Watson Pharmaceuticals, Inc., is a Nevada limited liability company with its principal place of

business in Parsippany, New Jersey. ALLERGAN FINANCE, LLC is a wholly-owned indirect

subsidiary of ALLERGAN PLC.

       177.      ALLERGAN PLC uses ALLERGAN FINANCE, LLC to market and sell its drugs

in the U.S. Upon information and belief, ALLERGAN PLC exercises control over the marketing

and sales efforts and profits from the sale of Allergan products ultimately inure to its benefit. Prior

to 2016, ALLERGAN PLC was also the parent company of Defendants WATSON

LABORATORIES, INC., ACTAVIS, LLC and ACTAVIS PHARMA, INC. described above.

       178.      ALLERGAN PLC and ALLERGAN FINANCE, LLC are collectively referred to

as “Allergan.”

       179.      Allergan manufactures, promotes, sells and distributes opioids, including the

branded drugs Kadian (morphine sulfate) and Norco (hydrocodone bitartrate/acetaminophen), and

generic opioids such as fentanyl, oxycodone and oxymorphone throughout the U.S., including

Texas, and in Webb County. Allergan acquired the rights to Kadian from King Pharmaceuticals,

Inc. on December 30, 2008 and began marketing Kadian in 2009.

       180.




                                                  41
Insys paid doctors kickbacks to prescribe Subsys. The settlement came after the DOJ announced

that, as part of its efforts to combat the opioid epidemic, it had joined five whistleblower lawsuits

accusing Insys of paying kickbacks to doctors to prescribe Subsys. 83

        190.    Additionally, Insys’ founder and owner, John Kapoor, was arrested and charged in

2017 with multiple felonies in connection with an alleged conspiracy to bribe practitioners to

prescribe Subsys and defraud insurance companies. Several other former and current Insys

managers and executives were previously indicted and have since pleaded guilty for their roles in

the alleged conspiracy. This includes former CEO Michael Babich and former Vice President Alec

Burlakoff, who are now cooperating with prosecutors in the ongoing criminal trial of John Kapoor

and other former Insys executives and managers.

        191.    During the trial, Michael Babich and Alec Burlakoff testified that doctors were

aggressively targeted for paid speaking opportunities and other perks, including putting doctors’

staff members and friends on the Insys payroll, based on how many prescriptions they wrote for

the powerful fentanyl spray Subsys. Insys tracked how much money doctors brought in and how

much money the company paid the doctors through the speaker program. The difference between

the two represented Insys’ return on investment (“ROI”), and any doctor with an ROI of less than

2-to-1 would be removed from the speaker program altogether. 84

        192.    Insys tracked prescriptions for a Webb County doctor and noticed he was

prescribing more Subsys “[b]ecause he was receiving the payment for the speaker programs in the




83
   Nate Raymond et al, Insys to pay $150 million to settle U.S. opioid kickback probe, REUTERS (Aug. 8, 2018),
https://www.reuters.com/article/us-insys-opioids/insys-to-pay-150-million-to-settle-u-s-opioid-kickback-probe-
idUSKBN1KT1G5
84
    Chris Villani, Insys Thought It 'Owned' Doctors, Former CEO Testifies, LAW360 (Feb. 13, 2019),
https://www.law360.com/articles/1128753/insys-thought-it-owned-doctors-former-ceo-testifies




                                                     44
form of a bribe.” 85 Insys paid the Webb county doctor $67,000 in speaking fees, travels and meals

in 2013 alone to promote Subsys. The Webb County doctor also received more money from Insys

than any other doctor between August and December 2013. 86 The Webb County doctor has since

lost his license to practice medicine and is just one example of Insys’ highly paid doctors who have

recently faced legal or disciplinary consequence arising out of interactions with Insys.

           193.   Insys made thousands of payments to physicians nationwide, including in Texas,

ostensibly for activities including participating on speakers’ bureaus, providing consulting

services, assisting in post-marketing safety surveillance and other services, but in fact to

deceptively promote and maximize the use of opioids. In 2016, those payments totaled more than

$2 million. 87 And between 2013 and 2016, Insys made 81,250 payments to physicians and teaching

hospitals concerning the promotion of Subsys, which totaled $18.7 million. 88

           194.   Defendant, AMNEAL PHARMACEUTICALS LLC, is a Delaware limited liability

company with its principal place of business in Bridgewater, New Jersey. AMNEAL

PHARMACEUTICALS LLC is licensed as an out-of-state prescription drug wholesale distributor

and “own label distributor” by the Texas Department of State Health Services.

           195.   Defendant, AMNEAL PHARMACEUTICALS OF NEW YORK, LLC, is a

Delaware limited liability company with its principal place of business in Hauppauge, New York.

AMNEAL PHARMACEUTICALS OF NEW YORK, LLC is a subsidiary of AMNEAL




85
     Id.
86
   Katie Thomas, Using Doctors With Troubled Pasts to Market a Painkiller, NEW YORK TIMES (Nov. 27, 2014),
https://www.nytimes.com/2014/11/28/business/drug-maker-gave-large-payments-to-doctors-with-troubled-track-
records html
87
  Pat Milton et al, Drug company founder John Kapoor arrested for alleged opioid scheme, CBS NEWS (Oct. 27,
2017), https://www.cbsnews.com/news/drug-company-founder-john-kapoor-arrested-for-alleged-opioid-scheme/
88
  Mike Tigas, et al, Dollars for Docs (Insys), PROPUBLICA (June 28, 2018), https://projects.propublica.org/
docdollars/company/insys-therapeutics-inc.



                                                    45
       223.    The failure of all Manufacturer Defendants to effectively monitor and report

suspicious orders of prescription opioids, their aggressive misinformation campaign aimed at

increasing public consumption of highly addictive opioids, their failure to forthrightly provide

accurate information to the U.S. Food and Drug Administration (“FDA”), their failure to adhere

to FDA regulations regarding misbranding, their failure to implement measures to prevent the

filling of suspicious orders, and their perverse utilization of so-called “patient advocacy” groups

to evade FDA regulations concerning consumer drug-marketing foreseeably and purposefully

created the opioid epidemic that has caused significant harm to Webb County. Manufacturer

Defendants’ conduct directly caused a public-health, law-enforcement and socio-economic crisis

across this country, including in Webb County.

C.     DISTRIBUTOR DEFENDANTS

       224.    Defendant McKESSON CORPORATION (“McKesson”) is a Delaware

corporation with its principal place of business in San Francisco, California. McKesson has been

registered to do business in Texas since at least 1994 and does substantial business in Texas.

McKesson is also licensed as a prescription drug distributor and out-of-state wholesale distributor

with the Texas Department of State Health Services.

       225.    McKesson is the largest pharmaceutical distributor in North America distributing

pharmaceuticals to retail pharmacies and institutional providers in all 50 states, including Texas.

McKesson is also one of the largest distributors of opioid pain medications in the country,

including Texas. In 2015, McKesson reported a net income in excess of $1.5 billion.

       226.    McKesson recognizes and embraces its critical role in protecting public health and

drug safety. In its 2017 Annual Report, McKesson states that it “partner[s] with pharmaceutical

manufacturers, providers, pharmacies, governments and other organizations in healthcare to help




                                                 52
is licensed as a prescription drug distributor and out-of-state prescription drug wholesale

distributor with the Texas Department of State Health Services. WALGREEN CO. is named as a

defendant in its capacities as a distributor and pharmacy (see Section D, infra).

        255.     Walgreens Boots and WALGREEN CO. are collectively referred to as

“Walgreens.”

        256.     In 2013, Walgreens and Amerisource announced a “strategic, long-term

relationship” which included: a ten-year comprehensive primary pharmaceutical distribution

contract; access to generic drugs and related pharmaceutical products through the Walgreens Boots

Alliance Development joint venture; and opportunities to accelerate Amerisource’s efforts to grow

its specialty and manufacturer services businesses domestically and internationally. 126 Under the

agreement, Walgreens was also granted equity rights in Amerisource and currently the co-chief

operating officer of Walgreen Boots Alliance, Inc. serves as a member of the Board of Directors

for Amerisource. 127

        257.     Walgreens distributes pharmaceuticals to retail pharmacies and institutional

providers to customers in all 50 states, including Texas.




126
    AmerisourceBergen, AmerisourceBergen Announces Strategic, Long-Term Relationship with Walgreens and
Alliance Boots (Mar. 19, 2013), http://investor.amerisourcebergen.com/news-releases/news-release-details/
amerisourcebergen-announces-strategic-long-term-relationship
127
   AmerisourceBergen, Board of Directors, http://investor.amerisourcebergen.com/ corporate-governance/board-of-
directors (last visited Sept. 24, 2018).




                                                      60
        265.   The failure of all Distributor Defendants to effectively monitor and report

suspicious orders of prescription opioids and to implement measures to prevent the filling of

invalid and medically unnecessary prescriptions directly caused a public-health, law-enforcement,

and socio-economic crisis across this country, including in Webb County.

D.      PHARMACY DEFENDANTS

        266.   Defendants CVS Health and CVS Pharmacy, identified above in Section C

regarding distributors, are also pharmacy defendants.

        267.   Defendant, CAREMARK RX, L.L.C., is a Delaware limited liability company

whose principal place of business is at the same location as CVS Health. CAREMARK RX, L.L.C.

is a wholly owned subsidiary of CVS Pharmacy. According to CVS Health’s 2016 Annual Report,

Defendant CAREMARK RX, L.L.C. is “the parent of [CVS Health]’s pharmacy services

subsidiaries, is the immediate or indirect parent of many mail order, pharmacy benefit

management, infusion, Medicare Part D, insurance, specialty mail and retail specialty pharmacy

subsidiaries, all of which operate in the U.S. and its territories.” CAREMARK RX, L.L.C. is

named as a defendant in its capacities as a retail and mail order pharmacy and PBM (see Section

E, infra).

        268.   Defendant CAREMARK, L.L.C., is a California limited liability company whose

principal place of business is at the same location as CVS Health. CAREMARK, L.L.C. is a wholly

owned subsidiary of CAREMARK RX, L.L.C. CAREMARK, L.L.C. has been registered to do

business in Texas since 2007 and is licensed as an out-of-state prescription drug wholesale

distributor with the Texas Department of State Health Services.




                                               63
locations in Webb County, as well as dozens of mail order pharmacies locations that operate in the

U.S. and in Texas.135 In 2018, CVS was the largest U.S. pharmacy by total prescription revenue. 136

        273.     CVS describes itself “a market leader in mail order pharmacy, retail pharmacy,

specialty pharmacy, and retail clinics….that provide unparalleled service and capabilities.” 137

        274.     Defendant, EXPRESS SCRIPTS HOLDING COMPANY, is a Delaware

corporation with its principal place of business in St. Louis, Missouri. EXPRESS SCRIPTS

HOLDING COMPANY is named as a defendant in its capacities as retail and mail order pharmacy,

and PBM (see Section E, infra).

        275.     Defendant ESI MAIL PHARMACY SERVICE, INC., doing business as Express

Scripts or ESI Distribution Services, is a Delaware corporation with its principal place of business

in St. Louis, Missouri. ESI MAIL PHARMACY SERVICE, INC. is licensed as an out-of-state

prescription drug distributor with the Texas Department of State Health Services.

        276.     Defendant EXPRESS SCRIPTS PHARMACY, INC., doing business as Catamaran

Home Delivery or Express Scripts, is a Delaware corporation with its principal place of business

in St. Louis, Missouri.

        277.     Both ESI MAIL PHARMACY SERVICE, INC. and EXPRESS SCRIPTS

PHARMACY, INC. are subsidiaries of defendant EXPRESS SCRIPTS HOLDING COMPANY.

Both are licensed pharmacies with the Texas Board of pharmacies and are registered with the DEA

to dispense controlled substances, including opioids.




135
      See Texas State Board of Pharmacy (“TX                 BOP”),    License    &   Registration   Verifications,
https://www.pharmacy.texas.gov /dbsearch/default.asp
136
  Drug Channels Institute, Largest 15 U.S. Pharmacies, by Total Prescription Revenues, 2018, (last visited Mar. 12,
2018), https://www.drugchannels net/2019/02/the-top-15-us-pharmacies-of-2018-m.html.
137
       CVS Health, CVS          Caremark Announces PBM Succession Plan                  (Mar. 30, 2012),
https://cvshealth.com/newsroom/press-releases/cvs-caremark-announces-pbm-succession-plan-1 (emphasis added)



                                                        65
            278.    EXPRESS SCRIPTS HOLDING COMPANY, ESI MAIL PHARMACY

SERVICE, INC. and EXPRESS SCRIPTS PHARMACY, INC. are collectively referred to as

“Express Scripts”

            279.    On information and belief, at all relevant times, Express Scripts has sold and

continues to sell prescription opioids through its mail order pharmacies nationwide, serving

patients nationally and in Webb County. Even though it operates no brick and mortar stores, in

2018, Express Scripts was the third largest pharmacy in the U.S. by total prescription revenue. 138

            280.    Defendant, OPTUMRX, INC. (“OptumRx”), is a Delaware corporation with its

principal place of business located in Irvine, California. OptumRx operates as a subsidiary of

OptumRx Holdings, LLC, which in turn operates as a subsidiary of OPTUM, INC. OptumRx has

been registered to do business in Texas since at least 2010.

            281.    OptumRx has several mail-order locations licensed with the Texas Board of

Pharmacy and registered with the DEA to dispense controlled substances, including opioids. At

all relevant times, OptumRx has sold and continues to sell prescription opioids through its mail

order pharmacies in Texas, including in Webb County. In 2018, OptumRx was the fourth largest

pharmacy in the U.S. by total prescription revenue. 139

            282.    Defendants Walgreens Boots and WALGREEN CO., identified above in Section C

regarding distributors, are also pharmacy defendants and are collectively referred to as

“Walgreens.”




138
      Drug Channels Institute, Largest 15 U.S. Pharmacies, supra note 136.
139
      Id.




                                                          66
        288.    The pharmacy defendants listed above are all engaged in the business of retail

selling opioids and other drugs. The pharmacy defendants are collectively referred to herein as the

“Pharmacy Defendants.”

        289.    The failure of all Pharmacy Defendants to effectively monitor and report suspicious

orders of prescription opioids and to implement measures to prevent filling of improper

prescriptions greatly contributed to the vast increase in opioid overuse and addiction.

        290.    Pharmacy Defendants’ conduct thus directly caused a public-health and law-

enforcement crisis across this country, including in Webb County.

        291.    As discussed further below, each of the Pharmacy Defendants has consistently

failed to comply with its legal obligations concerning opioid diversion, and almost all have paid

civil penalties to resolve government allegations regarding opioid diversion.

E.      PHARMACY BENEFIT MANAGER DEFENDANTS

        292.    The Pharmacy Benefit Manager Defendants (“PBM Defendants”) are defined

below. At all relevant times, the PBM Defendants acted as the gatekeepers of prescription drugs

including opioids. Pharmacy benefit managers (“PBMs”) establish formularies which govern

which drugs are reimbursed and how. They determine quantity (refill) limits and pre-authorization

requirements. They negotiate with drug manufacturers to offer preferred drug formulary placement

for drugs. They establish reimbursement rates for the drugs dispensed. PBMs earn revenue from

at least the following sources: fees from health plans and insurers, rebates and other incentives

from drug manufacturers, including administrative fees, service fees, and volume bonuses, and

fees from maintaining pharmacy networks. 147



147
   Health Policy Brief, On behalf of payers, pharmacy benefit managers negotiate rebates from drug makers in
exchange for preferred formulary placement, HEALTH AFFAIRS (Sept. 14, 2017), https://www.healthaffairs.org/do/
10.1377/hpb20171409.000178/full/



                                                     68
        293.     Defendant, EXPRESS SCRIPTS HOLDING COMPANY, identified as a

Pharmacy Defendant in Section (D) above, is also a PBM Defendant.

        294.     Defendant, EXPRESS SCRIPTS, INC. (“ESI”), is a Delaware Corporation with its

principal place of business located in St. Louis, Missouri. ESI is a wholly-owned subsidiary of

Express Scripts Holding Company. ESI has been registered to do business in Texas since at least

1992.

        295.     Express Scripts Holding Company and ESI are collectively referred to as “Express

Scripts.”

        296.     In 2012, ESI acquired its rival, Medco Health Solutions Inc., in a $29.1 billion deal.

As a result of the merger, Express Scripts was formed and became the largest PBM in the nation,

filling a combined 1.4 billion prescriptions for employers and insurers. 148

        297.     By 2015, Express Scripts more than 97% of all retail pharmacies participated in

one or more of Express Scripts’ networks. 149

        298.     According to the Drug Channels Institute, Express Scripts was the second highest

ranking PBM in 2017 with a little under twenty-five percent (25%) of the industry market share. 150

        299.     Glen Stettin, MD, Senior VP, Clinical Research & New Solutions & Chief

Innovation Officer, describes Express Scripts business similarly: “It’s not just that we keep costs

down, it’s the way we keep costs down that matters. We put patients first.” 151


148
    Peter Frost, Express Scripts closes $29.1-billion purchase of Medco, LOS ANGELES TIMES (Apr. 3, 2012),
http://articles.latimes.com/2012/apr/03/business/la-fi-medco-20120403
149
   Express Scripts, Annual Report 2015, https://expressscriptsholdingco.gcs-web.com/static-files/2a3da22f-dbed-
4fee-865d-7e7b97bf698b
150
   Adam J. Fein, Ph.D., The Outlook for Pharmacy Benefit Management: Evolution or Disruption, DRUG CHANNELS
INSTITUTE (Mar. 5, 2018) http://drugchannelsinstitute.com/files/PBMI-PBM Outlook-Drug Channels-Fein-Mar2018
-Handouts.pdf, at 2.
151
    Express Scripts, 2016 Commercial Drug Trend Report Executive Summary (Feb. 2017), https://lab.express-
scripts.com/lab/drug-trend-report/~/media/d61abadb45214f71931abb9d1b98096a.ashx at 2 (emphasis added).




                                                      69
           300.     Express Scripts acknowledges its key role in public health:

                    “Our nation pays a huge price for bad medication-related decisions, and it
                    is clear that the price is even more costly for those at the lowest end of the
                    economic spectrum,” said Steve Miller, MD, chief medical officer at
                    Express Scripts. “The good news is that our country can save billions of
                    dollars for patients, employers and the government – and achieve healthier
                    outcomes – simply by driving better decisions within the pharmacy
                    benefit.” 152

           301.     Express Scripts lists “clinical solutions to improve health outcomes, such as

adherence, care coordination and personalized medicine” as the leading service it offers in its PBM

capacity. 153

           302.     Express Scripts’ commitment to public health and safety is long standing. Back in

2009, George Paz, then President, CEO and Chairman of Express Scripts explained, “[a]t Express

Scripts, our primary focus is to manage medication therapy and safety for patients.” 154

           303.     In 2010, Chairman Paz elaborated, “[t]wenty-five years ago, in a small cinder-

block building in St. Louis, a handful of visionary entrepreneurs drafted a plan to prove there

was a better way to care for patients while serving clients…. Today that 5-person company

has grown to more than 13,000 employees, all with same passion and commitment as its

founders—we continue to make the use of prescriptions (sic) drugs safer and more affordable

for plan sponsors and their members.” 155




152
   Express Scripts, Poorest U.S. States Rank Among Most Wasteful in Unnecessary Medication-Related Costs (Apr.
23, 2013), https://expressscriptsholdingco.gcs-web.com/news-releases/news-release-details/poorest-us-states-rank-
among-most-wasteful-unnecessary
153
      Express Scripts, Annual Report 2015, supra note 149.
154
   Express Scripts, 2009 Annual Report, https://expressscriptsholdingco.gcs-web.com/static-files/3782a688-8a6e-
426b-809a-3d8d183cd3ac at 15.
155
   Express Scripts, 2010 Annual Report, https://expressscriptsholdingco.gcs-web.com/static-files/4b0e2a86-39dd-
4955-a6e7-28add9d33e3b at 1.




                                                             70
            304.   Chairman Paz further proclaimed, “[t]his year’s milestones represent the strength

of our business model and the company-wide commitment to improve health outcomes for

patients, while driving out waste in the pharmacy in the pharmacy benefit.” 156

            305.   Express Scripts 2011 Annual Report similarly reported on Express Scripts

sophistication and commitment to safety:             “Our staff of highly trained pharmacists and

physicians provides clinical support for our PBM services. These healthcare professionals are

responsible for a wide range of activities including tracking the drug pipeline; identifying

emerging medication-related safety issues and notifying physicians, clients, and patients (if

appropriate); providing drug information services; formulary management; development of

utilization management, safety (concurrent and retrospective drug utilization review) and

other clinical interventions; and/or contacting physicians, pharmacists, or patients.” 157

            306.   Express Scripts derives substantial revenue managing pharmacy benefits in Texas

through several different means, including, but not limited to, providing services and formulary to

the Texas A&M Care Health Plans. 158 During much of the relevant period of this complaint, ESI

provided services and formularies to the Teacher Retirement System of Texas. 159

            307.   Current and former employees of the Webb Consolidated Independent School

District are members of the Teacher Retirement System of Texas which means they receive their

pharmacy benefits from Express Scripts and pursuant to an Express Scripts formulary. Upon




156
      Id.
157
   Express Scripts, 2011 Annual Report, https://expressscriptsholdingco.gcs-web.com/static-files/aba85281-8153-
4b35-9ee0-638916989332.
158
     The Texas A&M University System, Prescription Drugs (Express Scripts) (Jan. 18, 2018),
https://www.tamus.edu/business/benefits-administration/employeeretiree-benefits/prescriptions-express-scripts/
159
       Express    Scripts   Medicare Prescription   Drug     Plan    (PDP),   2017        Benefit    Overview.
https://www.trs.texas.gov/TRS%20Documents/express script benefit overview 2017.pdf




                                                      71
information and belief, this is only one of the many ways in which Express Scripts reimburses for

claims in Webb County, including opioids.

        308.     At all times relevant hereto, Express Scripts has operated offices throughout Texas,

including in Austin and Irving, Texas. Express Scripts publishes employment vacancies related to

its Texas PBM business activities on its website. 160

        309.     Express Scripts is also one of the PBMs supporting the delivery of services to the

Texas Medicaid program, and Texas Medicaid recipients, including, on information and belief, in

Webb County.

        310.     Defendants CVS Health and CAREMARK RX, L.L.C., identified in the Distributor

and Pharmacy Sections above, are also PBM Defendants.

        311.     Defendant, CAREMARKPCS HEALTH, L.L.C., is a Delaware limited liability

company doing business as CVS/Caremark and CVS Caremark in Texas and whose principal place

of business is at the same location as CVS Health. CVS Health is the direct or indirect parent

company of CAREMARKPCS HEALTH, L.L.C. CAREMARKPCS HEALTH, L.L.C. has been

registered to do business in Texas since at least 2009.

        312.     Defendant, CAREMARK, L.L.C., is a California limited liability company whose

principal place of business is at the same location as CVS Health. Defendant, CAREMARKPCS,

L.L.C., is a Delaware limited liability company formerly known as AdvancePCS Inc., which was

founded in 1996 and is based in Irving, Texas. CAREMARK RX, L.L.C. is the sole member of



160
  Express Scripts employment listings in the State of Texas, e.g., (i) Sr. Manager, Software Development Engineer,
Austin, Texas (https://careers.express-scripts.com/us/en/job/ESMEUS2769/Sr-Manager-Software-Development-
Engineer?jobsource=indeed&utm source=media&utm medium=appfeeder&utm campaign=Bayard&src=JB-100
44 (ii) Sr. Technical Manager, Software Development, Austin Texas (https://careers.express-scripts.
com/us/en/job/ESMEUS2881/Sr-Technical-Manager-Software-Development?jobsource=indeed&utm source=
media&utm medium=appfeeder&utm campaign=Bayard&src=JB-10044); and (iii) Pharmacy Technician (CPhT) –
Accredo, Irving, Texas (https://careers.express-scripts.com/us/en/job/ESMEUS2934/Pharmacy-Technician-CPhT-
Accredo?jobsource=indeed&utm source=media&utm medium=appfeeder&utm campaign=Bayard&src=JB-10044



                                                       72
both CAREMARK, L.L.C. and CAREMARKPCS, L.L.C. Both CAREMARK, L.L.C. and

CAREMARKPCS, L.L.C. are and have been registered to do business in Texas since 2007.

           313.     Defendants Caremark Rx, L.L.C., CaremarkPCS Health, L.L.C., CAREMARK,

L.L.C. and CAREMARKPCS, L.L.C. are collectively referred to as “Caremark.”

           314.     CVS Health describes itself as a “pharmacy innovation company helping people

on their path to better health. Through our 7,700 retail pharmacies, 900 walk-in medical clinics,

a leading pharmacy benefits manager with nearly 65 million plan members, and expanding

specialty pharmacy services, we enable people business and communities to manage health in

more affordable, effective ways. This unique integrated model increases access to care, delivers

better health outcomes and lowers overall health care costs.” 161 In 2016, CVS Health reported

an operating income of $10 billion.

           315.     In the above-referenced September 3, 2014 press release, CVS Health announced

its change of name from CVS Caremark Corporation to CVS Health. CVS Health explained that

it was changing its name “to reflect its broader health care commitment and its expertise in

driving the innovations needed to shape the future of health.” CVS Health explained that the

newly-named company included “its pharmacy benefit management business, which is known as

CVS/Caremark.” In that same press release, CVS Health touted, “[f]or our patients and customers,

health is everything and…we are advising on prescriptions [and]helping manage chronic and

specialty conditions.” 162




161
  CVS Health, CVS Caremark Announces Corporate Name Change to CVS Health to Reflect Broader Health Care
Commitment (Sept. 3, 2014), https://cvshealth.com/newsroom/press-releases/cvs-caremark-announces-corporate-
name-change-cvs-health-reflect-broader (emphasis added).
162
      Id. (emphasis added).



                                                    73
       316.    Caremark has long emphasized its awareness of its critical role in public health. In

its 2007 TrendsRx Report, released after its merger with CVS, Caremark declared:

               In an environment ever more conscious of the importance of the
               pharmacy benefit to health and healthcare cost management, our new
               company is uniquely positioned to serve our PBM customers. As part of
               CVS Caremark Corporation, Caremark will strive to deliver more cost-
               effective management for payors; provide greater access, information
               and choice to consumers; and improve the quality and safety of total
               healthcare…

               Leaders of business and industry, health plans and government believe that
               changing consumer health behaviors is the key to taming cost growth.
               Pharmacy benefit management and pharmacy services will have
               crucial roles to play in the coming years in this transformation of the
               healthcare environment. At CVS Caremark, we look forward to working
               with you, the clinical community, and your plan participants and members
               to optimize the use of pharmaceuticals and healthcare services, thereby
               improving outcomes and maximizing the value of your healthcare
               investment.

               The means to reach such a goal are varied and not necessarily complex in
               concept. They include increasing consumers’ disease awareness through
               health risk assessments, supporting early diagnosis and treatment, as well
               as the appropriate use of vaccines and immunizations, helping people avoid
               the emergency room, providing counseling and monitoring to avert adverse
               drug events, and following the guidelines of evidence-based medicine –
               essentially doing what we know works.

               Caremark is uniquely positioned to have a fundamental impact on the lives
               of those we serve by working to close the “gaps” and help the system and
               individuals do what works. We can accomplish this with a combination of
               world-class healthcare services integrated with industry leading pharmacy
               services and consumer-focused health advocacy. 163

       317.    In 2012, Caremark described itself as:

               the largest pharmacy health care provider in the United States with
               integrated offerings across the entire spectrum of pharmacy care. We
               are a pharmacy innovation company, uniquely positioned to engage plan
               members in behaviors that improve their health and to lower overall
               health care costs for health plans, plan sponsors and their members. CVS
               Caremark is a market leader in mail order pharmacy, retail pharmacy,

163
   CVS Caremark, TrendsRx Report 2007, 2 (Aug. 2007), https://www.caremark.com/portal/asset/Trends
RxReport 07.pdf



                                                74
                 specialty pharmacy, and retail clinics, and is a leading provider of Medicare
                 Part D Prescription Drug Plans. As one of the country’s largest pharmacy
                 benefits managers (PBMs), we provide access to a network of more than
                 65,000 pharmacies, including more than 7,300 CVS/pharmacy® stores that
                 provide unparalleled service and capabilities. Our clinical offerings
                 include our signature Pharmacy Advisor™ program as well as
                 innovative generic step therapy and genetic benefit management programs
                 that promote more cost effective and healthier behaviors and improve
                 health care outcomes. 164

        318.     Indeed, throughout the relevant period, CVS Caremark has consistently boasted of

its unique ability to influence health outcomes. “With multiple communication channels and

greater frequency of member contact than any health care provider, we believe CVS Caremark has

a unique opportunity to improve pharmacy care and practice, [and] support desired

behaviors…” 165

        319.     In its 2010 Annual Report it proudly declared, “[w]ith capabilities across the entire

spectrum of pharmacy care, CVS Caremark can drive improved patient outcomes and lower

overall health costs more effectively than anyone else in our industry. More than a leading

PBM and drugstore chain, our strengths extend to areas that include retail clinics, Medicare Part

D, specialty pharmacy, and pharmacogenomics.” 166 And, “[a]t CVS/Caremark, we are dedicated

to delivering the highest level of pharmacy care. The health and well-being of plan members

is our top priority.” 167




164
    CVS Health, CVS Caremark Study Finds Integrated Pharmacy-Based Program Improved Diabetes Medication
Initiation and Adherence Rates (Jan. 9, 2012), https://cvshealth.com/newsroom/press-releases/cvs-caremark-study-
finds-integrated-pharmacy-based-program-improved-diabetes
165
   CVS Caremark, Evolving Pharmacy Care, INSIGHTS (2010), https://www.caremark.com/portal/asset/
CVSCaremark Insights 2010.pdf at 26.
166
   CVS Caremark, 2010 Annual Report, https://s2.q4cdn.com/447711729/files/doc financials/annual/cvs-ar-
2010.pdf at 11.
167
    CVS/Caremark, Drug safety bulletin (Oct. 24, 2014), https://www.caremark.com/portal/asset/WF Drug
Safety Info.pdf.




                                                      75
           320.     According to the Drug Channels Institute, CVS Health (Caremark) was the highest-

ranking PBM in 2017 with over twenty-five percent (25%) of the industry market share. 168 It

currently covers more than 94 million lives.169

           321.     At all times relevant hereto, CVS Health and Caremark offered pharmacy benefit

management services nationwide and maintained a national formulary or formularies that are used

nationwide, including in Texas.

           322.     At all times relevant hereto, CVS Health, through Caremark, derives substantial

revenue providing pharmacy benefits in Texas through several different means including, but not

limited to, providing services and formulary to the Texas A&M Care Health Plans 170 and the

Teacher Retirement System of Texas. At all times relevant hereto, Caremark has served as the

PBM for the Texas Association of Counties Health and Employees Benefits Pool 171 and has

reimbursed for opioids throughout Texas, including in Webb County.

           323.     Caremark is one of the PBMs supporting the delivery of services to the Texas

Medicaid program, and Texas Medicaid recipients, including in Webb County.

           324.     Defendant, UNITEDHEALTH GROUP INCORPORATED (“UnitedHealth”), a

Delaware corporation with its principal place of business located in Minnetonka, Minnesota, is a

diversified managed health care company with two business platforms. UnitedHealth serves




168
      Fein, supra note 150.
169
  CVS Health, CVS Health at a Glance, https://cvshealth.com/about/facts-and-company-information (last visited on
Aug. 23, 2018).
170
    Tamus, PharmaCare is Now CVS Caremark, THE TEXAS A&M UNIVERSITY SYSTEM (Jul 2, 2007),
https://news.tamus.edu/pharmacare-is-now-cvs-caremark-caremark/
171
   See Texas Association of Counties, TAC Health and Employee Benefits Pool, Prescription Benefits that Improve
Outcomes and Control Your Costs, https://www.county.org/pool-and-risk-services/group-health/prescription
benefits/Pages/default.aspx



                                                      76
approximately 115 million individuals throughout the U.S. For 2016, UnitedHealth reported an

operating income of $12.9 billion.

       325.    Defendant, OPTUM, INC., is a Delaware corporation with its principal place of

business located in Eden Prairie, Minnesota. OPTUM, INC. is a health services company

managing the subsidiaries that administer UnitedHealth’s pharmacy benefits, including

OPTUMRX, INC. OPTUM, INC. is a wholly-owned subsidiary of United HealthCare Services,

Inc., which in turn is a wholly-owned subsidiary of UnitedHealth.

       326.    Defendant, OptumRx, identified in the Pharmacy above, is also a PBM defendant.

OptumRx operates as the PBM for UnitedHealth. OptumRx has been registered to do business in

Texas since at least 2010.

       327.    OptumRx describes its business as follows:

               OptumRx is a pharmacy care services company helping clients and more
               than 66 million members achieve better health outcomes and lower
               overall costs through innovative prescription drug benefits management
               services, including network claims processing, clinical programs, formulary
               management and specialty pharmacy care. Leveraging expertise, flexible
               technology and a network of over 67,000 community pharmacies and state-
               of-the-art home delivery pharmacies, OptumRx is putting patients at the
               center of the pharmacy experience and making health care more
               connected and less fragmented - ensuring patients get the right
               medication at the right time at the best cost. OptumRx is part of Optum,
               a leading information and technology-enabled health services business
               dedicated to making the health system work better for everyone…Optum
               delivers intelligent, integrated solutions that help to modernize the health
               system and improve overall population health. 172

       328.    Optum celebrates its commitment to “overall population health” and “healthy

lifestyles.” In a December 17, 2015 press release announcing the acquisition of ProHealth,

OptumRx proudly declared:


172
   UnitedHealth Group, OptumRx Opioid Risk Management Program Leads to Better Outcomes for Patients and
Clients (Aug. 22, 2017), https://www.unitedhealthgroup.com/newsroom/2017/0822opioidriskmanagement
program html



                                                  77
                 Optum and ProHealth share a goal of improving the quality and efficiency
                 of health care in local communities, ... Optum will help ProHealth build
                 upon its success with clinical and administrative support, including access
                 to advanced data, analytic and connectivity solutions that help care
                 providers better collaborate, coordinate care, and achieve the best
                 possible outcomes. Optum also brings population health management
                 expertise to support better outcomes and healthy lifestyles….

                 Optum is a leading information and technology-enabled health services
                 business dedicated to helping make the health system work better for
                 everyone. Optum delivers intelligent, integrated solutions to modernize the
                 health system and improve overall population health. 173

        329.     OptumRx has long recognized its critical role in addressing prescription drug abuse.

After a December 8, 2011 multidisciplinary roundtable discussion on Capitol Hill to explore ways

to fight the growing issue of prescription drug fraud, waste and abuse, OptumRx issued a press

release that recognized its role in “reduc[ing] costs in our overburdened health care system while

simultaneously protecting the lives of Americans suffering the consequences of an epidemic

touching every corner of our nation.” The press release continued, “[p]harmacy benefit

managers can – and do – play an important role fighting prescription drug fraud, waste and

abuse by creating their own programs and tools that can quickly identify irregularities and potential

issues,” said Joshua Stein of OptumRx.174

        330.     At all times relevant hereto, OptumRx has derived substantial revenue providing

pharmacy benefits in Texas through several different means, including, but not limited to,

providing services and formulary through the HealthSelect Prescription Drug Program for the




173
   UnitedHealth Group, ProHealth Physicians Joins Optum to Advance Patient Care in Connecticut (Dec. 17, 2015),
https://www.unitedhealthgroup.com/newsroom/2015/1217prohealthjoinsoptum.html (emphasis added)
174
   UnitedHealth Group, Policy and Industry Experts Push for Coordinated Solutions to Reduce Prescription Drug
Fraud, Waste and Abuse (Dec. 8, 2011), https://www.unitedhealthgroup.com/newsroom/2011/1208drugfraud.html




                                                      78
Employee Retirement System of Texas 175 and, for at least the years 2015-17, the Public Employee

Benefits Alliance (PEBA) of Texas. 176

           331.     OptumRx is one of the PBMs supporting the delivery of services to the Texas

Medicaid program and Texas Medicaid recipients, including in Webb County.

           332.     According to the Drug Channels Institute, OptumRx (UnitedHealth) was the third

highest ranking PBM in 2017 with twenty-two (22%) of the industry market share. 177 Recent

OptumRx publications indicate that it provides pharmacy services to 65 million Americans. 178

F.         DOE DEFENDANTS

           333.     Doe DEFENDANTS 1 to 100 are sued herein under fictitious names because after

diligent and good faith efforts their names, identities, and capacities, whether individual, corporate,

associate, or otherwise, are presently unknown to Plaintiff. Plaintiff will make the names or

identities of said Defendants known to the Court after the information has been ascertained, and

all relevant ARCOS data has been produced. Plaintiff is informed and believes, and based

thereupon alleges, that each of the Defendants designated herein as a DOE DEFENDANT has

taken part in and participated with, and/or aided and abetted, some or all of the other Defendants

in some or all of the matters referred to herein and Plaintiff is informed and believes, and on such

information and belief alleges, that each of the Defendants named as a DOE is responsible in some

manner for the events and occurrences alleged in this Complaint and is liable for the relief sought

herein.



175
      See https://www.ers.texas.gov/
176
       See Public Employee Benefits Alliance, brochure for 2015 Benefit Purchasing Year,
http://www.buypeba.org/documents/PEBABrochure.pdf; Public Employee Benefits Alliance, Alliance Alert,
http://buypeba.org/documents/AAPBM.pdf
177
      Fein, supra note 150.
178
    OptumRx, OptumRx: Driving Smarter Health Care Connections,           https://www.optum.com/content/
dam/optum/resources/brochures/Rx/OptumRxFact Sheet Final.pdf



                                                  79
                                   IV.      FACTUAL ALLEGATIONS

A.          BACKGROUND ON PRESCRIPTION OPIOIDS

            334.    The term opioid includes (a) all drugs derived in whole or in part from the

morphine-containing opium poppy plant such as morphine, laudanum, codeine, thebaine,

hydrocodone oxycodone and oxymorphone, and (b) synthetic opioids like fentanyl or

methadone. 179

            335.    Prior to the 1990’s, doctors used opioid pain relievers sparingly, and only in the

short term, for cases of acute injury or illness, during surgery or end-of-life (“palliative”) care. 180

Doctors’ reluctance to use opioids for an extended period of time was due to the legitimate fear of

causing addiction. 181

            336.    Beginning in the late 20th century, however, and continuing through today, the

pharmaceutical industry acted to dramatically expand the marketplace for opioids. As set forth

below, pharmaceutical actors facilitated this expansion in three ways. First, opioid manufacturers

engaged in a purposeful misinformation campaign which altered public perception of opioids, and

deceived doctors, federal regulators, and the general public about their addictive qualities and

efficacy for treatment of chronic pain outside of active cancer or palliative and end-of-life care.

Second, opioid manufacturers, wholesalers/distributors and pharmacies (including retail and PBM

mail-order) flouted their federally imposed requirements to report suspicious opioid orders to the

DEA and state agencies. These facilitated an explosion in the illegitimate marketplace for




179
      21 U.S.C. § 812 Schedule II (2012).
180
  Marcia L. Meldrum, Opioids and Pain Relief: A Historical Perspective, Vol. 25 PROGRESS IN PAIN RESEARCH AND
MANAGEMENT (2003).
181
      Id.



                                                     80
prescription opioids. Third, PBMs ensured that opioids were widely available and reimbursable

(often more so than less addictive alternatives).

        337.    As a result of Defendants’ wrongful conduct, the number of prescriptions for

opioids increased sharply, reaching nearly 250 million prescriptions in 2013, almost enough for

every person in the U.S. to have a bottle of pills. This represents an increase of three hundred

percent (300%) since 1999.

B.      THE CDC GUIDELINE OF 2016

        i.      The CDC Guideline Sets Forth Evidence-Based Recommendations on Opioid
                Prescribing

        338.    On March 18, 2016, The Centers for Disease Control issued its Guideline for the

Treatment of Chronic Pain. 182

        339.    The CDC Guideline provides that:

                Nonpharmacologic therapy and nonopioid pharmacologic therapy are
                preferred for chronic pain. Clinicians should consider opioid therapy only
                if expected benefits for both pain and function are anticipated to outweigh
                risks to the patient. If opioids are used, they should be combined with
                nonpharmacologic therapy and nonopioid pharmacologic therapy, as
                appropriate….

                Several nonopioid pharmacologic therapies (including acetaminophen,
                NSAIDs, and selected antidepressants and anticonvulsants) are effective for
                chronic pain. In particular, acetaminophen and NSAIDs can be useful for
                arthritis and low back pain….

                Nonopioid pharmacologic therapies are not generally associated with
                substance use disorder, and the numbers of fatal overdoses associated with
                nonopioid medications are a fraction of those associated with opioid
                medications….

                Although opioids can reduce pain during short-term use, the clinical
                evidence review found insufficient evidence to determine whether pain relief
                is sustained and whether function or quality of life improves with long-term
                opioid therapy []. While benefits for pain relief, function, and quality of life

182
  U.S. Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic Pain –
United States, 2016, 65 MORBIDITY AND MORTALITY WEEKLY REPORT 1 (2016) (“CDC Guideline”).



                                                    81
                   with long-term opioid use for chronic pain are uncertain, risks associated
                   with long-term opioid use are clearer and significant….

                   The clinical evidence review found insufficient evidence to determine long-
                   term benefits of opioid therapy for chronic pain and found an increased risk
                   for serious harms related to long-term opioid therapy that appears to be
                   dose-dependent. 183

            340.   For the treatment of acute pain, the CDC Guideline states that:

                   Acute pain can often be managed without opioids….[w]hen opioids are
                   used for acute pain, clinicians should prescribe the lowest effective dose of
                   immediate-release opioids and should prescribe no greater quantity than
                   needed for the expected duration of pain severe enough to require opioids.
                   Three days or less will often be sufficient; more than seven days will rarely
                   be needed…. 184

            341.   The CDC Guideline further recommends that when opioids are used outside of

active cancer, palliative and end-of-life care, patients should receive the lowest effective dosage

and that “holding dosages <50 MME/day would likely reduce risk among a large proportion of

patients who would experience fatal overdose at higher prescribed dosages.” 185

            342.   The CDC Guideline advises that increasing dosages to ≥ 90 MME/day “should [be]

avoid[ed].” 186

            343.   Additionally, the CDC Guideline emphasizes the importance of making certain

harm-reducing pharmacologic treatments available alongside behavioral therapy to address

overdose and addiction. Specifically, the CDC Guideline instructs clinicians to offer naloxone, an

opioid antagonist used to quickly reverse severe respiratory depression, when risk factors for




183
      Id.
184
      Id.
185
      Id.
186
      Id.




                                                    82
opioid overdose are present, including when patients are prescribed dosages of opioids ≥ 50

MME/day. 187

            344.     The CDC Guideline further directs clinicians to “offer or arrange evidence-based

treatment (usually medication-assisted treatment with buprenorphine or methadone in combination

with behavioral therapies) for patients with opioid use disorder.” 188 Buprenorphine and methadone

“have been found to increase retention in treatment and to decrease illicit opioid use among

patients with opioid use disorder involving heroin.” 189 And, buprenorphine has been found to

prevent relapse in patients with prescription opioid addiction. “Oral or long-acting injectable

naltrexone, a long-acting opioid antagonist, can also be used in non-pregnant adults.” 190

            345.     The CDC also issued supporting materials that briefly reiterate its primary

recommendations and emphasize certain key points. 191 All of this reflected the fact that, as




187
      Id. at 16, 28-29.
188
      Id.
189
      Id.
190
      Id.
191
   For example, a two-page prescription opioid fact sheet states expressly that “opioids are not first-line or routine
therapy for chronic pain….” See CDC, Guideline for Prescribing Opioids for Chronic Pain,
https://www.cdc.gov/drugoverdose/pdf/ Guidelines Factsheet-a.pdf (“CDC Fact Sheet”) at 1. (emphasis added). It
also states that: “[w]hen opioids are needed for acute pain, prescribe no more than needed” and “[w]hen opioids are
used for acute pain….[t]hree days or less will often be sufficient; more than seven days will rarely be needed.” Id. at
2 (emphasis added). It reaffirms that clinicians should avoid increasing dosage beyond 50 MME/day. Id.
Similarly, a four-page summary document, again makes clear: “[n]onopioid therapy is preferred for chronic pain
outside of active cancer, palliative, and end-of-life care.” CDC Guideline for Prescribing Opioids for Chronic Pain,
https://www.cdc.gov/drugoverdose/pdf/guidelines at-a-glance-a.pdf (“CDC Guideline Summary”) at 2. “OPIOIDS
ARE NOT FIRST-LINE THERAPY…. Nonpharmacologic therapies and nonopioid medications include: nonopioid
medications such as acetaminophen, ibuprofen, or certain medications that are also used for depression or seizures.”
Id. at 3. The CDC Guideline Summary also underscores that the CDC’s objective is “Promoting Patient Care and
Safety.” Id. at 1. It highlights on page 1 that:
            [m]any Americans suffer from chronic pain. These patients deserve safe and effective pain
            management. Prescription opioids can help manage some types of pain in the short term. However,
            we don’t have enough information about the benefits of opioids long term, and we know that there
            are serious risks of opioid use disorder and overdose—particularly with high dosages and long-term
            use.




                                                           83
defendants have known all along, there is simply no evidence that long-term opioid use is an

effective treatment for chronic pain.

                   The few randomized trials to evaluate opioid efficacy for longer than 6
                   weeks had consistently poor results. In fact, several studies have showed
                   that use of opioids for chronic pain may actually worsen pain and
                   functioning, possibly by potentiating pain perception….

                   Whereas the benefits of opioids for chronic pain remain uncertain, the risks
                   of addiction and overdose are clear. Although partial antagonists such as
                   buprenorphine may carry a lower risk of dependence, prescriptions opioids
                   that are full mu-opioid receptor agonists – nearly all the products on the
                   market – are no less addictive than heroin. Although abuse-deterrent
                   formulations may reduce the likelihood that patients will inject melted pills,
                   these formulations are no less addictive and do not prevent opioid abuse or
                   fatal overdose through oral intake….

                   The prevalence of opioid dependence may be as high as 26% among
                   patients in primary care receiving opioids for chronic non-cancer-related
                   pain. 192

C.          IMPACT ON TEXAS AND WEBB COUNTY

            346.   While the Defendants have profited from the alarming rate of opioids used in the

U.S., communities across the country, especially those in lower-income areas, have suffered.

According to the CDC, the nation is experiencing an opioid-induced “public health epidemic.” The

CDC reports that prescription opioid use contributed to 16,651 overdose deaths nationally in 2010;

16,917 in 2011; and 16,007 in 2012. Based on the latest data, nearly two million Americans met

criteria for prescription opioid abuse and dependence in 2013. 193 Aggregate costs for prescription

opioid overdose, abuse, and dependence were estimated at over $78.5 billion (in 2013 dollars). 194




192
  Thomas R. Frieden, M.D., M.P.H. & Debra Houry, M.D., M.P.H., Reducing the Risks of Relief – the CDC Opioid-
Prescribing Guideline, 374 The New England Journal of Medicine 16 (2016) at 1501-02 (emphases added).
193
   Wolters Kluwer Health, Costs of US prescription opioid epidemic estimated at $78.5 billion, SCIENCE DAILY (Sept.
14, 2016), https://www.sciencedaily.com/releases/2016/09/160914105756.htm
194
      Id.



                                                        84
        347.    While Defendants were reaping billions of dollars in profits from their wrongful

conduct, Plaintiff has incurred and continues to incur substantial socio-economic harm. The harm

includes, but is not limited to, the costs of increased county services with respect to law

enforcement, first responders such as emergency medical services, county health facilities

including hospitals and clinics, detention centers and jails, county courts, drug courts, diversion

programs, educational programs, foster care, prevention and treatment centers, community

outreach programs, equipment and supplies, victim services supports, inmate services including

housing, health and support staff, intervention programs together with general societal costs, costs

to repair and restore County infrastructure and services, and lost productivity costs.

        348.    Webb County has had to allocate substantial additional resources through staffing

at departments providing all of the services listed above; has incurred substantial increases in

overtime; has had to re-allocate personnel to Regional Task Forces, provide additional Mutual Aid

(law enforcement assistance to other agencies), training (of staff and Community Partners such as

schools, youth groups, private security), and wide-reaching court/judicial-support services.

        349.    According to the CDC, in Texas there were 2,831 drug overdose deaths in 2016,

with opioids being the main driver, a seven percent (7%) percent increase over drug overdose

deaths in 2015. 195

        350.    The CDC reports that Webb County mortality rates doubled in the ten (10) year

period between 2007 and 2016. These drug-related deaths grew steadily from 4-5.9 in 2007 to 10-




195
   CDC, CDC Drug Overdose Data, https://www.cdc.gov/drugoverdose/data/statedeaths html (last visited Feb. 15,
2019).




                                                     85
11.9 in 2016, a 50% increase. During the same period the population grew from 234,594 in 2007

to 271,193 in 2016, a mere fifteen percent (15%) increase. 196

            351.   Although these numbers are staggering, they do not fully describe the extent of the

impact that the opioid epidemic has had in Texas. Experts say the Texas data is dangerously

misleading. “Unfortunately, that [appearance] is a direct result of bad data collection,” said Mark

Kinzly, co-founder of the Texas Overdose Naloxone Initiative. “Out of 254 counties in the state

of Texas, the CDC will only report on nine of those counties because of how the data is

reported.” 197

            352.   As Operation Naloxone director Lucas Hill explains, “there is a grave

underreporting of opioid overdoses in rural areas, because they believe justices of the peace are

unable to differentiate between causes of respiratory failure.” 198

            353.   Texas underreporting of opioid related deaths is confirmed by the University of

Texas at Austin. “The rates per 100,000 for Texas counties vary. Only 9 counties had reliable

overdose death rates per 100,000 for opiates according to 2014 data from CDC, but they provide

evidence of the extent of the opiate overdose problem in the largest Texas counties.” 199

            354.   There are several factors that point to the severity of the opioid crisis in Texas.

Texas has four out of the top five cities for prescription painkiller abuse in the nation, and the state




196
     CDC, Drug Poisoning Mortality Rates in the United                     States,   1999-2016    (Jan.   11,   2018),
https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality/
197
   Chase Karacostas, Scale of opioid epidemic in Texas likely obscured by bad data, experts say, THE DAILY TEXAN
(Nov. 17, 2017), http://www.dailytexanonline.com/2017/11/17/scale-of-opioid-epidemic-in-texas-likely-obscured-
by-bad-data-experts-say
198
      Id.
199
   Prof. Jane C. Maxwell, Ph.D., Brief Report on the Current Epidemic of Drug Poisoning Deaths, THE UNIVERSITY
OF TEXAS AT AUSTIN SCHOOL OF SOCIAL WORK,        https://socialwork.utexas.edu/dl/files/cswr/institutes/ari/pdf/opioid-
overdose-2014.pdf (last visited Mar. 15, 2019).




                                                         86
is second in the U.S. in terms of health care costs associated with opioid abuse. In sum, the scale
                                                                                             200
of the opioid epidemic in Texas is likely obscured by incomplete public data.

           355.     Researchers have flagged opioids as one possible factor in Texas’ staggering rise

in women’s deaths during and shortly after pregnancy. 201 “The state has the country’s highest rate

of maternal mortality, which includes deaths during pregnancy and childbirth and in the year

following delivery. Maternal mortality nearly doubled between 2010 and 2014, and the latest data

show the leading cause is a drug overdose. Additionally, the number of neonatal abstinence

syndrome cases, in which babies are born dependent on a drug, has continued to rise.” 202

           356.     The State’s Maternal Mortality and Morbidity Task Force has been conducting an

in-depth investigation into the death records of women to try to understand the state’s high

maternal death rate. The Task Force’s latest report, released on September 29, 2017, revealed new

data showing that drug overdose was the leading cause of pregnancy-associated deaths (women

who die two months to one year after giving birth) between 2012 and 2015. 203

           357.     Four of the country’s 25 worst cities for opioid abuse rates are in Texas: Texarkana

(#10), Amarillo (#13), Odessa (#15), and Longview (#17). Again, this leads researchers such as

Robin Ross to conclude “[i]t is important to note that the state does not currently have reliable data

that tracks the number of people who die year-to-year because of a drug overdose in general,




200
      Karacostas, supra note 197.
201
    Jim Malewitz, Amid opioid investigation, Texas and other states demand drug company documents, THE TEXAS
TRIBUNE (Sept. 19, 2017), https://www.texastribune.org/2017/09/19/amid-opioid-investigation-texas-and-other-
states-demand-drug-company-d/
202
    Robyn Ross, How Texas Is Trying to Stay Ahead of the Opioid Epidemic, ALCADE (Jan. 1, 2018),
http://alcalde.texasexes.org/2018/01/how-texas-is-trying-to-stay-ahead-of-the-opioid-epidemic/
203
    Center for Public Policy Priorities, Measuring and Responding to the Texas Opioid Crisis, CPPP BLOG,
http://bettertexasblog.org/2017/11/measuring-and-responding-to-the-texas-opioid-crisis/ (last visited Mar. 15, 2019).




                                                         87
largely due to an inconsistent system of investigating and reporting causes of death. It is very likely

the number of overdose deaths in the state is underreported.” 204

            358.    To experts like Lisa Ramirez, the Texas Targeted Opioid Response project director

for the Health and Human Services Commission, these numbers suggest an under-the-radar opioid

problem the state would do well to recognize. “'The misconception that Texas does not have an

opioid problem is dangerous and a myth we need to address,’ Ramirez says. ‘If we’re not prepared,

the problem will definitely get worse in Texas.’” 205

            359.     “In Texas, there is no reliable data of how many people die year-to-year because

of drug overdoses in general. That’s largely because the state has a hodge-podge system about how

deaths are investigated and reported.” 206

            360.    In all events, retail drug summary reports publicly available through the DEA’s

ARCOS confirm that the south-central region of Texas including Webb County is experiencing

the same startling trend of soaring opioid use as is seen nationwide. The ARCOS Data table below

reflects transactional data for selected opioid drugs submitted by the drug manufacturers and

distributors doing business in the Texas region including Webb County. The volume of selected

opioid drugs distributed in the Texas region, including Webb County, between 2006 and 2016

reflects a one hundred twenty-six percent (126%) increase, dramatically outpacing the population

growth for the same period, which according to U.S. Census estimates amounted to only a twenty

percent (20%) increase. 207



204
      Id.
205
      Ross, supra note 202.
206
    Ashley Lopez, Opioid Crisis Is Killing Texas Mother, Task Force Finds, KUT 90.5 (Sept. 29, 2017),
http://kut.org/post/opioid-crisis-killing-texas-mothers-task-force-finds
207
   The ARCOS public transactional data reflected in this chart includes the following drugs categorized as opioids:
codeine, buprenorphine, dihydrocodeine, oxycodone, hydromorphone, hydrocodone, levorphanol, meperidine




                                                        88
                                                 Webb County Region Annual Opioid Use
                                                      Derived From ARCOS Data
                                       160000

                                       140000
     Reported Opioid Volumes (grams)




                                       120000

                                       100000

                                        80000

                                        60000

                                        40000

                                        20000

                                             0
                                                 2006   2007    2008   2009   2010   2011    2012   2013   2014   2015    2016
                                                                                     Year


D.                                      PARTICULARS REGARDING EACH DEFENDANT GROUP’S ROLE IN THE
                                        OPIOID EPIDEMIC

                                        i.       Manufacturer Defendants’ Campaign of Deception

                                                        Manufacturer Defendants’ Campaign to Normalize Widespread
                                                        Opioid Use

                                        361.     Unsatisfied with the market for opioid use in the context of acute and palliative

care, during the 1980s and 1990s, Manufacturer Defendants introduced new opioid drugs and

began promoting their use for chronic pain therapy in an effort to increase the number of people

taking opioids.




(pethidine), methadone, morphine, opium (powdered), oxymorphone, alfentanil, remifentanil, sufentanil base,
tapentadol, and fentanyl base.



                                                                                89
       362.     Those new drugs included, but were not limited to Purdue’s MS Contin (introduced

1987) and OxyContin (1995); Janssen’s Duragesic (1990), Nucynta (2008), and Nucynta ER

(2011); Cephalon’s Actiq (1998) and Fentora (2006); Endo’s Opana and Opana ER (2006); and

Insys’ Subsys (2012).

       363.     Recognizing the enormous financial possibilities associated with expanding the

opioid market, the Manufacturer Defendants rolled out a massive and concerted campaign to

misrepresent the addictive qualities of their product, and to push opioids as safe, effective drugs

for the treatment of chronic pain associated with conditions such bad backs, arthritis, headaches

and the like.

       364.     In connection with this scheme, each Manufacturer Defendant spent, and continues

to spend, millions of dollars on promotional activities and materials that falsely deny or minimize

the risks of opioids while overstating the benefit of using them for chronic pain. As just one

example, on information and belief, the Manufacturer Defendants spent more than $14 million on

medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

       365.     Further, each Defendant promoted the use of opioids for chronic pain through sales

representatives who visited individual doctors and medical staff in their offices and small group

speaker programs. Defendants devoted massive resources to direct such sales contacts with

doctors. In 2014 alone, Defendants spent $168 million on detailing branded opioids to doctors,

including $108 million by Purdue, $34 million by Janssen, $13 million by Cephalon, $10 million

by Endo, and $2 million by Allergan. These amount to twice as much as Defendants spent on

detailing in 2000. Other manufacturers who also promoted their opioid sales by making payments

to doctors and teaching hospitals include Rhodes, Abbott, Insys, Mallinckrodt, Mylan, and

Amneal.




                                                90
        366.    The deceptive marketing schemes included, among others, (a) the hiring of certain

physicians, “hired guns,” to pollute the marketplace with false information regarding the efficacy

and risks of opioids for chronic pain treatment; (b) false or misleading materials, speaker programs,

webinars, and brochures by purportedly neutral third parties that were really designed and

distributed by the Manufacturer Defendants; (c) false or misleading direct, branded advertisements

and marketing materials; and (d) the misuse of treatment guidelines.

        367.    Manufacturer Defendants’ misinformation campaign worked as intended. Across

the country, demand for prescription opioids exploded including in Webb County. Doctors and

medical professionals, swayed by Manufacturer Defendants’ sophisticated propaganda machine,

began prescribing prescription opioids for ailments ranging from headaches to neck pain to

fibromyalgia. That unleashed a wave of addiction – just as defendant knew and intended –

increasing the demand for opioids yet further. Manufacturer Defendant profits soared.

                        The Manufacturer Defendants’ Hired Guns

                        (1)     Dr. Portenoy and Webster

        368.    Manufacturer Defendants’ campaign of deception regarding the addictive nature of

opioids was rooted in two pieces of purportedly “scientific” evidence. The first piece of evidence

was a five-sentence letter to the editor published in 1980 in the New England Journal of Medicine.

The letter was drafted by Hershel Jick, a doctor at Boston University Medical Center, with the help

of a graduate student, Jane Porter. It noted, anecdotally, that a review of “current files” did not

indicate high levels of addiction among hospitalized medical patients who received narcotic

preparation treatment. In full, the letter reads:

                Recently, we examined our current files to determine the incidence of
                narcotic addiction in 39,946 hospitalized medical patients who were
                monitored consecutively. Although there were 11,882 patients who
                received at least one narcotic preparation, there were only four cases of
                reasonably well-documented addiction in patients who had no history of


                                                    91
                    addiction. The addiction was considered major in only one instance. The
                    drugs implicated were meperidine in two patients, Percodan in one, and
                    hydromorphone in one. We conclude that despite widespread use of
                    narcotic drugs in hospitals, the development of addiction is rare in medical
                    patients with no history of addiction. 208

           369.     The second major piece of “evidence” used by Manufacturer Defendants was a

1986 study by Dr. Russell Portenoy in the medical journal Pain. The study, which had a patient

cohort of merely 38 patients, claimed that opioids could be used for long periods of time to treat

non-cancer related chronic pain without any risk of addiction. The rationale behind the study was

that patients in pain would not become addicted to opioids because their pain drowned out the

euphoria associated with opioids. As such, the study concluded that opioids should be freely

administered to patients with fibromyalgia, headaches, finicky backs, and a host of other issues.

According to Portenoy and his co-author, Dr. Kathleen Foley, “opioid maintenance therapy can be

a safe, salutary and more humane alternative … in those patients with intractable non-malignant

pain and no history of drug abuse.” 209 Portenoy’s study also cited Jick’s one-paragraph letter to

the New England Journal of Medicine.

           370.     Dr. Portenoy’s study dovetailed perfectly with Manufacturer Defendants’

marketing strategy and, within a decade, Dr. Portenoy was financed by “at least a dozen

companies, most of which produced prescription opioids.” 210

           371.     Dr. Portenoy went on to serve as one of the pharmaceutical industry’s most vocal

advocates, regularly appearing at conferences and gatherings of medical professionals to promote

the use of opioids for chronic, long-term pain.




208
      Addiction rare in patients treated with narcotics, 302(2) NEW ENG. J. MED. 123 (Jan. 10, 1980).
209
   Portenoy RK, Foley KM, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, 25 PAIN 171
(1986).
210
      Barry Meier, Pain Killer: A Wonder Drug’s Trail of Addiction and Death (St. Martin’s Press 2003).



                                                           92
       372.    The Manufacturer Defendants disseminated fraudulent and misleading messages to

reverse the popular and medical understanding of opioids and risks of opioid use. They

disseminated these messages directly, through their sales representatives, in speaker groups led by

physicians the Manufacturer Defendants recruited for their support of their marketing messages,

through unbranded marketing and through industry-funded front groups.

       373.    These statements were not only unsupported by or contrary to the scientific

evidence, they were also contrary to pronouncements by and guidance from the FDA and CDC

based on that same evidence.

       374.    Hired guns like Dr. Portenoy promoted opioid analgesics and the myth that opioids

could be liberally prescribed for non-cancer related chronic pain, without any risk of addiction.

       375.    Others like Dr. Portenoy would speak at academic conferences to primary care

physicians in an effort to destigmatize opioids and encouraged liberal prescription of narcotics for

the treatment non-cancer related chronic pain. They claimed that opioid analgesics have no

“ceiling dosage” in that prescribing physicians should increase dosages for patients as high as

necessary to treat non-cancer related chronic pain. Invariably, the key piece of “data” cited in

support of the proposition that opioids could be safely used to treat chronic pain was the New

England Journal of Medicine article.

       376.    Defendants also paid Dr. Lynn Webster, the co-founder and Chief Medical Director

of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah, to promote

opioids. Dr. Webster was President of the American Academy of Pain Medicine (“AAPM”) in

2013. He is a Senior Editor of Pain Medicine, the same journal that published Endo special

advertising supplements touting Opana ER. Dr. Webster was the author of numerous continuing

medical education programs (“CMEs”) sponsored by Cephalon, Endo and Purdue. At the same




                                                93
time, Dr. Webster was receiving significant funding from the Manufacturer Defendants (including

nearly $2 million from Cephalon).

        377.    In the years that have followed, both the New England Journal of Medicine letter

and Dr. Portenoy’s 1986 study have been expressly disavowed. Neither actually demonstrates that

opioids can be safely prescribed for long-term, chronic pain.

        378.    In a taped interview in 2011, Dr. Portenoy admitted that the information

Manufacturer Defendants were pushing was false. “I gave innumerable lectures in the late 1980s

and ‘90s about addiction that weren’t true,” Dr. Portenoy told a fellow doctor in 2010. “It was the

wrong thing to do.” 211

                I gave so many lectures to primary care audiences in which the Porter
                and Jick article was just one piece of data that I would then cite. I would
                cite 6 to 7 maybe 10 different avenues of thought or evidence, none of
                which represents real evidence. And yet what I was trying to do was to
                create a narrative so that the primary care audience would look at this
                information in total and feel more comfortable about opioids in a way
                they hadn’t before … Because the primary goal was to de-stigmatize, we
                often left evidence behind.”

                It was clearly the wrong thing to do and to the extent that some of the
                adverse outcomes now are as bad as they have become in terms of endemic
                occurrences of addiction and unintentional overdose death, it’s quite scary
                to think about how the growth in that prescribing driven by people like me
                led, in part, to that occurring. 212

        379.    As to the New England Journal of Medicine letter, Dr. Jick, in an interview with

Sam Quinones decades after the letter was published, stated: “[t]hat particular letter, for me, is

very near the bottom of a long list of studies that I’ve done. It’s useful as it stands because there’s




211
   Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL STREET JOURNAL (Dec.
17, 2012), https://www.wsj.com/articles/SB10001424127887324478304578173342657044604
212
   Andrew Kolodny, Opioids for Chronic Pain: Addiction is NOT rare, YOUTUBE (OCT. 30, 2011), https://www.
youtube.com/watch?v=DgyuBWN9D4w (Live interview with Dr. Russell Portenoy) (emphases added).




                                                   94
nothing else like it on hospitalized patients. But if you read it carefully, it does not speak to the

level of addiction in outpatients who take these drugs for chronic pain.” 213

            380.   The New England Journal of Medicine itself has since disavowed the letter, stating

“[the letter] was heavily and uncritically cited as evidence that addiction was rare with long-term

opioid therapy.” 214 “We believe,” the journal provided, “that this citation pattern contributed to

the North American opioid crisis by helping to shape a narrative that allayed prescribers’ concerns

about the risk of addiction associated with long-term opioid therapy.” 215

                           (2)      Defendant-Funded Organizations

            381.   Manufacturer Defendants also funded multiple organizations to advocate for the

use of opioids to treat chronic pain. The names of the organizations suggest neutrality, but they

were anything but. They included the American Pain Foundation (“APF”); the American Academy

of Pain Management (which received funding from Manufacturer Defendants Endo, Janssens, and

Purdue); the American Pain Society (“APS”), the American Geriatrics Society (“AGS”), and the

Pain Care Forum (“PCF”).

                                    (A)     The American Pain Foundation

            382.   The most prominent nonparty advocate for opioids, funded by Defendants, was the

American Pain Foundation (“APF”). APF received more than $10 million in funding from opioid

manufacturers from 2007 until it closed its doors in May 2012. Endo alone provided more than

half that funding; Purdue was next, at $1.7 million.




213
  Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, BUSINESS INSIDER (Mar. 26,
2016), http://www.businessinsider.com/porter-and-jick-letter-launched-the-opioid-epidemic-2016-5
214
      376 New Eng. J. Med. 2194, 2194–95 (2017).
215
      Id.



                                                     95
        383.    APF issued education guides for patients, reporters, and policymakers that touted

the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of addiction.

APF also launched a campaign to promote opioids for returning veterans, which has contributed

to high rates of addiction and other adverse outcomes – including death – among returning soldiers.

APF also engaged in a significant multimedia campaign – through radio, television, and the

internet – to educate patients about their “right” to pain treatment, namely opioids. All of the

programs and materials were available nationally and were intended to reach Texas consumers,

physicians, patients, and third-party payers.

        384.    Dr. Perry Fine (an opioid advocate from the University of Utah who received

funding from Janssen, Cephalon, Endo, and Purdue), Dr. Portenoy, and Dr. Scott Fishman (an

advocate the University of California who authored Responsible Opioid Prescribing, a publication

sponsored by Cephalon and Purdue), all served on APF’s board and reviewed its publications.

Another board member, Lisa Weiss, was an employee of a public relations firm that worked for

both Purdue and APF.

        385.    In 2009 and 2010, more than eighty percent (80%) of APF’s operating budget came

from pharmaceutical industry sources. Including industry grants for specific projects, APF

received about $2.3 million from industry sources out of total income of about $2.85 million in

2009; its budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of

total income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants from

defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

        386.    APF held itself out as an independent patient advocacy organization. It often

engaged in grassroots lobbying against various legislative initiatives that might limit opioid

prescribing, and thus the profitability of its sponsors. It was often called upon to provide “patient

representatives” for Defendants’ promotional activities, including for Purdue’s “Partners Against


                                                   96
Pain” and Janssen’s “Let’s Talk Pain.” But in reality, APF functioned as an advocate for the

interests of Defendants, not patients. Indeed, as early as 2011, Purdue told APF that the basis of a

grant was Purdue’s desire to “strategically align its investments in nonprofit organizations that

share [its] business interests.”

        387.    APF caught the attention of the U.S. Senate Finance Committee in May 2012 as the

Committee sought to determine the links, financial and otherwise, between the organization and

the manufacturers of opioid painkillers. The investigation raised red flags as to APF’s credibility

as an objective and neutral third party; Defendants stopped funding it. Within days of being

targeted by the Senate investigation, APF’s board voted to dissolve the organization “due to

irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.” 216

                                   (B)   The American Academy of Pain Medicine

        388.    The American Academy of Pain Medicine (“AAPM”), with the assistance,

prompting, involvement, and funding of Defendants, issued treatment guidelines and sponsored

and hosted CME programs for doctors essential to Defendants’ deceptive marketing of chronic

opioid therapy.

        389.    AAPM has received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

year (on top of other funding) to participate in activities and conferences. Defendants Endo,

Purdue, Cephalon, and Actavis were members of the council.

        390.    AAPM was viewed internally by Endo as “industry friendly,” with Endo advisors

and speakers among its active members. Endo attended AAPM conferences, funded its corporate



216
  Charles Ornstein and Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, WASH.
POST ( May 8, 2012), https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-
companies-ties-to-pain-groups/2012/05/08/gIQA2X4qBU story.html



                                                    97
events, and distributed its publications. The conferences sponsored by AAPM promoted opioids –

37 out of roughly 40 sessions at one conference alone were opioid-focused.

        391.     AAPM’s presidents have included the same opioid advocates mentioned above, i.e.

Drs. Fine, Portenoy, Webster and Fishman. Dr. Fishman, a past AAPM president, stated that he

would place the organization “at the forefront” of teaching that “the risks of addiction are ... small

and can be managed.” 217 Past AAPM president, Dr. Perry Fine of Utah, has admitted to serving on

the advisory boards of Actavis and Purdue and to serving as a paid consultant to Janssen and

Mylan. 82 Dr. Webster admits that he has served on an advisory board for Mallinckrodt.

        392.     AAPM’s staff understood that they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and regular

funding and the leadership of pro-opioid advocates within the organization.

                                  (C)      The Pain Care Forum

        393.     On information and belief, Defendants also combined their efforts through the Pain

Care Forum (“PCF”), which began in 2004 as an APF project with the stated goals of offering “a

setting where multiple organizations can share information” and “promote and support taking

collaborative action regarding federal pain policy issues.” APF President Will Rowe described the

forum as “a deliberate effort to positively merge the capacities of industry, professional

associations, and patient organizations.”

        394.     PCF is comprised of representatives from opioid manufacturers and distributors

(including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in the field of pain care;

professional organizations (including AAPM, APS, and American Society of Pain Educators);



217
   Paula Moyer, The Current State of Pain Management: An Expert Interview with Scott M. Fishman, M.D., [Professor
of Anesthesiology and Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis], MEDSCAPE
(2005), http://www.medscape.org/viewarticle/500829



                                                       98
patient advocacy groups (including APF and the American Chronic Pain Association); and other

like-minded organizations, almost all of which received substantial funding from Defendants.

       395.    PCF, for example, developed and disseminated “consensus recommendations” for

a Risk Evaluation and Mitigation Strategy (“REMS”) for long-acting opioids that the FDA

mandated in 2009 to communicate the risks of opioids to prescribers and patients. This was critical

because a REMS that went too far in narrowing the uses or benefits or highlighting the risks of

chronic opioid therapy would undermine Defendants’ marketing efforts. On information and

belief, the recommendations claimed that opioids were “essential” to the management of pain, and

that the REMS “should acknowledge the importance of opioids in the management of pain and

should not introduce new barriers.” Defendants worked with PCF members to limit the reach and

manage the message of the REMS, which enabled them to maintain, not undermine, their deceptive

marketing of opioids for chronic pain.

       396.    All of these purportedly neutral, industry-funded organizations took aggressive

stances to convince doctors and medical professionals that America was suffering from an

epidemic of untreated pain – and that opioids were the solution. Their efforts were successful

nationwide, including in Webb County.

                       The Manufacturers’ False and Misleading Direct Advertising and
                       Marketing of Opioids

       397.    The Manufacturer Defendants have intentionally made false and misleading

statements regarding opioids in their advertising and marketing materials disseminated

nationwide, including in Webb County. They have, among other things, (1) downplayed the

serious risk of addiction; (2) created and promoted the imaginary concept of “pseudoaddiction”,

advocating that when signs of actual addiction begin to appear, the patient should be treated with

more opioids; (3) exaggerated the effectiveness of screening tools to prevent addiction; (4) claimed



                                                99
that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher dosages;

(6) described their opioid products as “steady state” – falsely implying that these products are less

likely to produce the high and lows that fuel addiction – or as less likely to be abused or result in

addiction; (7) touted the effectiveness of screening or monitoring patients as a strategy for

managing opioid abuse and addiction; (8) stated that patients would not experience withdrawal if

they stopped using their opioid products; (9) stated that their opioid products are effective for

chronic pain without disclosing the lack of evidence for the effectiveness of long-term opioid use;

and (10) stated that abuse-deterrent formulations are tamper- or crush-resistant and harder to abuse

or misuse.

          398.   The Manufacturer Defendants have also falsely touted the benefits of long-term

opioid use, including the supposed ability of opioids to improve function and quality of life, even

though there was no scientifically reliable evidence to support the Manufacturer Defendants’

claims.

          399.   Manufacturer Defendants engaged in deceptive direct-to-physician marketing,

promoting the use of opioids for chronic pain through controlled and trained sales representatives

who visited individual doctors and medical staff in their offices and small group speaker programs.

          400.   On information and belief, throughout the relevant time period these sales

representatives have spread (and may continue to spread) misinformation regarding the risks and

benefits of opioids to hundreds of thousands of doctors.

          401.   Actavis was notified by the FDA in 2010 that certain brochures were “false or

misleading because they omit and minimize the serious risks associated with the drug, broaden

and fail to present the limitations to the approved indication of the drug, and present

unsubstantiated superiority and effectiveness claims.” The FDA also found that “[t]hese violations




                                                100
are a concern from a public health perspective because they suggest that the product is safer and

more effective than has been demonstrated.” 218

           402.     Through these means, and likely others still concealed, the Manufacturer

Defendants collaborated to spread deceptive messages about the risks and benefits of long-term

high-dose opioid use in patient education brochures and pamphlets, websites, ads and other

marketing materials

           403.     For example:

                   (a)     Actavis’s predecessor caused a patient education brochure, Managing
           Chronic Back Pain, to be distributed beginning in 2003 that admitted that opioid addiction
           is possible, but falsely claimed that it is “less likely if you have never had an addiction
           problem.” Based on Actavis’s acquisition of its predecessor’s marketing materials along
           with the rights to Kadian, it appears that Actavis continued to use this brochure in 2009
           and beyond.

                   (b)    Documents from a 2010 sales training indicate that Actavis trained its sales
           force that individualization of opioid therapy depended on increasing doses until patient
           reports adequate analgesia and to set dose levels on the basis of patient need, not on a
           predetermined maximal dose. Actavis further counseled its sales representatives that the
           reasons some physicians had for not increasing doses indefinitely were simply a matter of
           physician comfort level, which could be overcome or used as a tool to induce them to
           switch to Actavis’s opioid, Kadian.

                  (c)      Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
           People Living with Pain (2007), which suggests that addiction is rare and limited to extreme
           cases of unauthorized dose escalations, obtaining duplicative prescriptions, or theft. This
           publication is available today. 219

                  (d)    Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing
           Opioid Treatment for Breakthrough Pain, which was offered online by Medscape, LLC from
           September 28, 2007 through December 15, 2008. The CME taught that non-opioid analgesics
           and combination opioids that include aspirin and acetaminophen are less effective to treat
           breakthrough pain because of dose limitations.

                    (e)    Endo sponsored a website, “PainKnowledge,” which, upon information and
           belief, claimed in 2009 that “[p]eople who take opioids as prescribed usually do not become

218
   Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to Doug
Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), http://www fdanews.com/ext/resources/files/archives/
a/ActavisElizabethLLC.pdf
219
      See https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf



                                                        101
           addicted.” Upon information and belief, another Endo website, PainAction.com, stated
           “Did you know? Most chronic pain patients do not become addicted to the opioid
           medications that are prescribed for them.” Endo also distributed an “Informed Consent”
           document on PainAction.com that misleadingly suggested that only people who “have
           problems with substance abuse and addiction” are likely to become addicted to opioid
           medications.

                  (f)      Upon information and belief, Endo distributed a pamphlet with the Endo
           logo entitled Living with Someone with Chronic Pain, which stated that “[m]ost health care
           providers who treat people with pain agree that most people do not develop an addiction
           problem.”

                  (g)      Endo sponsored a website, painknowledge.com, through APF and NIPC,
           which claimed in 2009 that opioids may be increased until you are on the right dose of
           medication for your pain, and once that occurs, further dose increases would not occur. Endo
           funded the site, which was a part of Endo’s marketing plan, and tracked visitors to it.

                   (h)       Endo distributed a patient education pamphlet edited by KOL Dr. Russell
           Portenoy titled Understanding your Pain: Taking Oral Opioid Analgesics. In Q&A format,
           it asked: If I take the opioid now, will it work later when I really need it? The response was:
           The dose can be increased. You won’t ‘run out’ of pain relief.

                   (i)     Janssen reviewed and distributed a patient education guide entitled Finding
           Relief: Pain Management for Older Adults (2009), which described as “myth” the claim
           that opioids are addictive, and asserted as fact that “[m]any studies show that opioids are
           rarely addictive when used properly for the management of chronic pain.”

                   (j)    Janssen currently runs a website, Prescriberesponsibly.com (last updated
           July 2, 2015), which claims that concerns about opioid addiction are “overestimated.”220

                   (k)    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain&
           Its Management – which claims that less than 1% of children prescribed opioids will
           become addicted and that pain is undertreated due to “misconceptions about opioid
           addiction[].” This publication is still available online. 221

                   (l)    Consistent with the Manufacture Defendants’ published marketing
           materials, upon information and belief, detailers for the Manufacturer Defendants in Texas
           have minimized or omitted and continue to minimize or omit any discussion with doctors
           or their medical staff in Texas about the risk of addiction; misrepresented the potential for
           abuse of opioids with purportedly abuse-deterrent formulations; and routinely did not
           correct the misrepresentations noted above.

                  (m)    Endo, on information and belief, has distributed and made available on its
           website opana.com a pamphlet promoting Opana ER with photographs depicting patients

220
      See http://www.prescriberesponsibly.com/articles/opioid-pain-management
221
      See http://s3.documentcloud.org/documents/277603/apf-policymakers- guide.pdf



                                                        102
           with physically demanding jobs like construction worker and chef, misleadingly implying
           that the drug would provide long-term pain-relief and functional improvement

                   (n)     On information and belief, Purdue also ran a series of ads, called “Pain
           vignettes,” for OxyContin in 2012 in medical journals. These ads featured chronic pain
           patients and recommended OxyContin for each. One ad described a “54-year-old writer
           with osteoarthritis of the hands” and implied that OxyContin would help the writer work
           more effectively.

                   (o)    The New York Attorney General (“NY AG”) found in its settlement with
           Purdue that through March 2015, the Purdue website In the Face of Pain failed to disclose
           that doctors who provided testimonials on the site were paid by Purdue, 222 and concluded
           that Purdue’s failure to disclose these financial connections potentially misled consumers
           regarding the objectivity of the testimonials. 223

           404.    The Manufacturer Defendants falsely instructed doctors and patients that the signs

of addiction should not be seen as warnings but are actually signs of undertreated pain and should

be treated by prescribing more opioids. The Manufacturer Defendants called this phenomenon

“pseudoaddiction” and falsely claimed that pseudoaddiction is substantiated by scientific

evidence. Dr. Webster was a leading proponent of this notion, stating that the only way to

differentiate the two was to increase a patient’s dose of opioids. 224

           405.    Other examples of the Manufacturer Defendant’s advocacy for the fictional concept

of “pseudoaddiction” include, but are not limited to:




222
    See New York State Office of the Attorney General, A.G. Schneiderman Announces Settlement with Purdue Pharma
That Ensures Responsible and Transparent Marketing Of Prescription Opioid Drugs By The Manufacturer (August
20, 2015), https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-purdue-pharma-ensures-responsibl
e-and-transparent (last visited December 20, 2017)
223
    The New York Attorney General, in a 2016 settlement agreement with Endo, found that opioid “use disorders
appear to be highly prevalent in chronic pain patients treated with opioids, with up to 40% of chronic pain patients
treated in specialty and primary care outpatient centers meeting the clinical criteria for an opioid use disorder.” Endo
had claimed on its www.opana.com website that “[m]ost healthcare providers who treat patients with pain agree that
patients treated with prolonged opioid medicines usually do not become addicted,” but the New York Attorney General
found that Endo had no evidence for that statement. Consistent with this, Endo agreed not to “make statements
that…opioids generally are non-addictive” or “that most patients who take opioids do not become addicted” in New
York. Upon information and belief, Endo continues to make these false statements elsewhere.
224
      Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain, MEDGENMED (2007).




                                                         103
                   (a)     Documents from a 2010 sales training indicate that Actavis trained its sales
           force to instruct physicians that aberrant behaviors like self-escalation of doses constituted
           pseudoaddiction.

                   (b)     Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
           which taught that behaviors such as “requesting drugs by name”, “demanding or
           manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, are
           all signs of pseudoaddiction, rather than true addiction. The 2012 edition of Responsible
           Opioid Prescribing remains for sale online.225

                   (c)   On information and belief, Janssen sponsored, funded, and edited the Let’s
           Talk Pain website, which in 2009 stated: “pseudoaddiction . . . refers to patient behaviors
           that may occur when pain is under-treated….Pseudoaddiction is different from true
           addiction because such behaviors can be resolved with effective pain management.”

                  (d)     Endo distributed copies of a book by KOL Dr. Lynn Webster entitled
           Avoiding Opioid Abuse While Managing Pain (2007). Endo’s internal planning documents
           describe the purpose of distributing this book as to increase the breadth and depth of the
           Opana ER prescriber base. The book claims that when faced with signs of aberrant behavior,
           the doctor should regard it as pseudoaddiction and thus, increasing the dose in most cases
           should be the clinician’s first response.

                  (e)    Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid
           Prescribing (2007), which was distributed by Endo’s sales force. This book asserted that
           behaviors such as requesting drugs by name, demanding or manipulative behavior, seeing
           more than one doctor to obtain opioids, and hoarding, are all signs of pseudoaddiction.

                   (f)     Endo sponsored a National Initiative on Pain Control (“NIPC”) CME
           program in 2009 entitled Chronic Opioid Therapy: Understanding Risk While Maximizing
           Analgesia, which, upon information and belief, promoted pseudoaddiction by teaching that
           a patient’s aberrant behavior was the result of untreated pain. Endo appears to have
           substantially controlled NIPC by funding NIPC projects; developing, specifying, and
           reviewing content; and distributing NIPC materials.

                   (g)    A Purdue presentation for doctors entitled Medication Therapy
           Management (November 2007) recited what had been the consensus view for decades:
           “Many medical students are taught that if opioids are prescribed in high doses or for a
           prolonged time, the patient will become an addict.” Purdue then assured doctors that this
           traditional concern about addiction was wrong – that patients instead suffer from
           “pseudoaddiction” because “opioids are frequently prescribed in doses that are
           inadequate.”

                  (h)     A Purdue pamphlet entitled Clinical Issues in Opioid Prescribing (2008)
           urged doctors to look for pseudoaddiction:


225
      See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).



                                                        104
       “A term which has been used to describe patient behaviors that may occur
       when pain is undertreated. Patients with unrelieved pain may become
       focused on obtaining medications, may “clock watch,” and may otherwise
       seem inappropriately “drug-seeking.” Even such behaviors as illicit drug
       use and deception can occur in the patient’s efforts to obtain relief.
       Pseudoaddiction can be distinguished from true addiction in that the
       behaviors resolve when the pain is effectively treated.”

        Purdue again urged doctors to prescribe higher doses, stating that opioids “are
frequently underdosed – or even withheld due to a widespread lack of information…about
their use among healthcare professionals.”

        (i)     In another pamphlet, Providing Relief, Preventing Abuse: A reference guide
to controlled substances prescribing practices (2008), Purdue admonished doctors that
“[u]ndertreatment of pain is a serious problem” and “pain should be treated aggressively.”
Purdue stated: “Fact[] About Addiction: ‘Misunderstanding of addiction and mislabeling
of patients as addicts results in unnecessary withholding of opioid medications.’”

        (j)      Purdue released a second edition of Providing Relief, Preventing Abuse
(2011), which continued to urge higher doses, and added a new deception about the
scientific “literature”:

       “The term pseudoaddiction has emerged in the literature to describe the
       inaccurate interpretation of [drug-seeking] behaviors in patients who have
       pain that has not been effectively treated.”

        The revised pamphlet failed to disclose that none of the “literature” it cited included
scientific or medical evidence supporting pseudoaddiction as a diagnosis separate from
addiction. Nor did it disclose that all of the cited “literature” was linked to organizations
and doctors paid by Purdue.
        (k)     Purdue also urged doctors to prescribe higher doses in a Purdue-sponsored
book, Responsible Opioid Prescribing (2011), which again suggested that patients who
appear to be addicted were instead “receiving an inadequate dose” and needed more drugs.
In Purdue’s Opioid Clinical Management Guide (2009), Purdue told doctors that the
greatest risk of addiction was giving patients too little of its addictive drugs: “The primary
risk factor for misuse is uncontrolled or inadequately treated pain.”

         (l)     Purdue distributed to physicians at least as of November 2006, and posted
on its unbranded website, Partners Against Pain, a pamphlet copyrighted 2005 and titled
Clinical Issues in Opioid Prescribing. This pamphlet included a list of conduct including
illicit drug use and deception it defined as indicative of pseudoaddiction or untreated pain.
It also states: Pseudoaddiction is a term which has been used to describe patient behaviors
that may occur when pain is undertreated. Even such behaviors as illicit drug use and
deception can occur in the patient’s efforts to obtain relief. Pseudoaddiction can be
distinguished from true addiction in that the behaviors resolve when the pain is effectively
treated.



                                         105
                  (m)     Purdue sponsored FSMB’s Responsible Opioid Prescribing (2007), which
           taught that behaviors such as requesting drugs by name, demanding or manipulative
           behavior, seeing more than one doctor to obtain opioids, and hoarding, are all signs of
           pseudoaddiction. Purdue also spent over $100,000 to support distribution of the book.

                   (n)    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
           Its Management, which states: Pseudo-addiction describes patient behaviors that may
           occur when pain is undertreated. Pseudo-addiction can be distinguished from true
           addiction in that this behavior ceases when pain is effectively treated.

                   (o)     Upon information and belief, Purdue sponsored a CME program titled
           “Path of the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse.” In a
           role play, a chronic pain patient with a history of drug abuse tells his doctor that he is
           taking twice as many hydrocodone pills as directed. The narrator notes that because of
           pseudoaddiction, the doctor should not assume the patient is addicted even if he
           persistently asks for a specific drug, seems desperate, hoards medicine, or “overindulges
           in unapproved escalating doses.” The doctor treats this patient by prescribing a high-
           dose, long acting opioid.

           406.    However, Defendants’ own hired gun has now conceded that pseudoaddiction is

fictional. Dr. Webster has acknowledged that “[pseudoaddiction] obviously became too much of

an excuse to give patients more medication.” 226.

           407.    The CDC Guideline also reject the concept of pseudoaddiction. The CDC Guideline

explains that “[p]atients who do not experience clinically meaningful pain relief early in treatment

. . . are unlikely to experience pain relief with longer-term use,” and that physicians should

“reassess[] pain and function within 1 month” in order to decide whether to “minimize risks of

long-term opioid use by discontinuing opioids” because the patient is “not receiving a clear

benefit.” 227

           408.    The Manufacturer Defendants also falsely claimed that there were addiction risk

screening tools – such as patient contracts, urine drug screens, and other similar strategies – that

allowed them to reliably identify and safely prescribe opioids to patients predisposed to addiction.



226
      John Fauber, Painkiller Boom Fueled by Networking, MILWAUKEE WISC. J. SENTINEL (Feb. 18, 2012).
227
      CDC Guideline, supra note 182.



                                                       106
           409.     In addition, the Manufacturer Defendants widely spread misleading information

about the risks of addiction associated with increasing dosages of opioids over time, and

downplayed the risks created by the tolerance for opioids that patients would develop after

consuming the drugs over a period of time.

           410.     For example,

                   (a)    On information and belief, Actavis’s predecessor created a patient brochure
           for Kadian in 2007 that stated, “Over time, your body may become tolerant of your current
           dose. You may require a dose adjustment to get the right amount of pain relief. This is not
           addiction.”

                   (b)      Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
           People Living with Pain (2007), which claims that some patients “need” a larger dose of
           an opioid, regardless of the dose currently prescribed. The guide stated that opioids have
           “no ceiling dose” and are therefore the most appropriate treatment for severe pain. This
           guide is still available online. 228

                   (c)    Endo sponsored a website, “PainKnowledge,” which, upon information and
           belief, claimed in 2009 that opioid dosages may be increased until “you are on the right
           dose of medication for your pain.”

                   (d)       Endo distributed a pamphlet edited by an opioid advocate entitled
           Understanding Your Pain: Taking Oral Opioid Analgesics (2004 endo Pharmaceuticals
           PM-0120). In Q&A format, it asked “If I take the opioid now, will it work later when I
           really need it?” The response is, “The dose can be increased. . . .You won’t ‘run out’ of
           pain relief.” 229

                   (e)     Janssen, on information and belief, sponsored a patient education guide
           entitled Finding Relief: Pain Management for Older Adults (2009), which was distributed
           by its sales force. This guide listed dosage limitations as “disadvantages” of other pain
           medicines but omitted any discussion of risks of increased opioid dosages.

                   (f)    On information and belief, Purdue’s In the Face of Pain website promoted
           the notion that if a patient’s doctor does not prescribe what, in the patient’s view, is a
           sufficient dosage of opioids, he or she should find another doctor who will. Purdue’s
           website urged patients to “overcome” their “concerns about addition.” Testimonials on the



228
      See https://assets.documentcloud.org/documents/277605/apf- treatmentoptions.pdf
229
   Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
(Russell K Portenoy, M.D., ed., 2004).




                                                        107
           website that were presented as personal stories were in fact by Purdue consultants whom
           Purdue had paid to promote its drugs.

                    (g)     Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
           Its Management, which taught that dosage escalations are “sometimes necessary,” even
           unlimited ones, but did not disclose the risks from high opioid dosages. This publication is
           still available online. 230

                  (h)    In 2007, Purdue sponsored a CME entitled Overview of Management
           Options that was available for CME credit and available until at least 2012. It taught that
           NSAIDs and other drugs, but not opioids, are unsafe at high dosages.

                   (i)    Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, titled
           Managing Patient’s Opioid Use: Balancing the Need and Risk. This publication taught
           prescribers that screening tools, urine tests, and patient agreements have the effect of
           preventing overuse of prescriptions and overdose deaths.

                   (j)    Seeking to overturn the criminal conviction of a doctor for illegally
           prescribing opioids, APF and others argued to the United States Fourth Circuit Court of
           Appeals that “there is no ‘ceiling dose’” for opioids. 231

           411.     Purdue secretly determined that pushing patients to higher doses would keep them

on opioids longer. Purdue developed tactics specifically to keep patients hooked on opioids longer,

which it called by the euphemism: “Improving the Length of Therapy” – sometimes abbreviated

as “LOT” or “LoT.” Purdue taught its employees that there is “a direct relationship” between

getting patients on higher doses and keeping them on Purdue’s opioids longer. Purdue’s internal

marketing plan showed a graph that broke down exactly how getting patients on higher doses of

opioids would get more patients to stay on drugs longer:




230
      See http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf
231
   Brief of the American Pain Foundation (APF), the National Pain Foundation, and the National Foundation for the
Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474
(4th Cir. Sept. 8, 2005) at 9



                                                        108
           416.    Purdue aimed to “drive” patients to higher doses and longer periods on drugs so

completely that it could control how many kilograms of its opioids were used in the U.S. within

2%:




                              Purdue internal strategy presentation from 2012

           417.    When Purdue’s sales representatives talked with doctors about how to dose its

drugs, and when Purdue sent “savings cards” to patients, Purdue did not disclose that higher doses

and “savings” were designed to keep patients on its drugs longer. Purdue did not disclose that its

promotion to doctors was designed to “drive” the among of drugs consumed by Americans to

within 2% of its desired profit. Purdue did not disclose that its business target would cause many

more patients to get addicted and die.

           418.    Purdue’s campaign to “extend average treatment duration” succeeded. A national

study of tens of thousands of medical and pharmacy claims records published in the Journal of

General Internal Medicine found that two-thirds of patients who took opioids for 90 days were still

taking opioids five years later.

           419.    All these claims conflict with the scientific evidence, as confirmed by the FDA and

CDC. As the CDC explains in its 2016 Guideline, “there is now an established body of scientific

evidence showing that overdose risk is increased at higher opioid dosages.” 232

           420.    The Manufacturer Defendants also falsely and misleadingly emphasized or

exaggerated the risks of competing products like NSAIDs, so that doctors and patients nationwide,



232
      CDC Guideline, supra note 182.



                                                   111
and in Webb County, would look to opioids first for the treatment of chronic pain. The

Manufacturer Defendants deceptively describe the risks from NSAIDs while failing to disclose the

risks from opioids. 233 The PBM Defendants structured their standard baseline national formularies

accordingly, making it harder to access less addictive pain treatments.

        421.     The Manufacturer Defendants, both individually and collectively, made, promoted,

and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

even though they knew that their misrepresentations were false and misleading. The history of

opioids, as well as research and clinical experience over the last 20 years, established that opioids

were highly addictive and responsible for a long list of very serious adverse outcomes. The

Manufacturer Defendants and their PBM allies had access to scientific studies, detailed

prescription data, and reports of adverse events, including reports of addiction, hospitalization, and

deaths – all of which made clear the harms from long-term opioid use and that patients are suffering

from addiction, overdoses, and death in alarming numbers. More recently, the FDA and CDC have

issued pronouncements based on actual medical evidence that conclusively expose the known

falsity of the Manufacturer Defendants’ misrepresentations, and the harm caused by the PBM

complicity in intentionally building formularies that promoted, in effect, opioid use.

        422.     Notwithstanding their knowledge, in order to maximize profits, the Manufacturer

Defendants continued to advocate in the false and deceptive manners described herein with the

goal of increasing opioid use, purposefully ignoring the foreseeable consequences of their activity

in terms of addiction and public health throughout the U.S., and in Webb County.




233
   See, e.g., Charles E. Argoff, MD, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain,
PAINMEDICINENEWS AND ENDO, http://www.painmedicinenews.com/download/BtoB Opana WM.pdf (last visited
De. 19, 2017) (describing massive gastrointestinal bleeds from long-term use of NSAIDs and recommending opioids).



                                                      112
       423.    Each of the following misrepresentations was created with the intent and

expectation that, by omitting the known, serious risks of chronic opioid therapy, including the risks

of addiction, abuse, overdose, and death, and emphasizing or exaggerating risks of competing

products, prescribers and patients would be more likely to choose opioids. Defendants and their

third-party allies routinely ignored the risks of chronic opioid therapy. These include (beyond the

risks associated with misuse, abuse, and addiction): hyperalgesia, a known serious risk associated

with chronic opioid analgesic therapy in which the patient becomes more sensitive to certain

painful stimuli over time; hormonal dysfunction; decline in immune function; mental clouding,

confusion, and dizziness; increased falls and fractures in the elderly; neonatal abstinence syndrome

(when an infant exposed to opioids prenatally withdraws from the drugs after birth); and

potentially fatal interactions with alcohol or benzodiazepines, which are used to treat post-

traumatic stress disorder and anxiety (disorders frequently coexisting with chronic pain

conditions).

       424.    Despite these serious risks, Defendants asserted or implied that opioids were

appropriate first-line treatments and safer than alternative treatments, including NSAIDs such as

ibuprofen (Advil, Motrin) or naproxen (Aleve). Which NSAIDs can pose significant

gastrointestinal, renal, and cardiac risks, particularly for elderly patients, Defendants’ exaggerated

descriptions of those risks were deceptive in themselves, and also made their omissions regarding

the risks of opioids all the more striking and misleading. Defendants and their third-party allies

described over-the-counter NSAIDs as life threatening and falsely asserted that they were

responsible for 10,000-20,000 deaths annually (more than opioids), when the real number is closer

to 3,200. This description of NSAIDs starkly contrasted with their representation of opioids, for

which the listed risks were nausea, constipation, and sleepiness (but not addiction, overdose, or

death). Compared with NSAIDs, opioids are responsible for roughly four times as many fatalities


                                                 113
annually. In addition, as published March 6, 2018 in JAMA, the first randomized controlled

clinical trial demonstrated that opioids are no more effective in treating pain over a 12 month

period than NSAIDs.

       425.   As with the preceding misrepresentations, Defendants’ false and misleading claims

regarding the comparative risks of NSAIDs and opioids had the effect of shifting the balance of

opioids’ risks and purported benefits. While opioid prescriptions have exploded over the past two

decades, the use of NSAIDs has declined during that same time.

       426.   Each of the following reflects Defendants’ deceptive claims and omissions about

the risks of opioids, including in comparison to NSAIDs:

               (a)     Documents from a 2010 sales training indicate that Actavis trained its sales
       force that the ability to escalate doses during long-term opioid therapy, without hitting a
       dose ceiling, made opioid use safer than other forms of therapy that had defined maximum
       doses, such as acetaminophen or NSAIDs.

              (b)    Actavis also trained physician-speakers that maintenance therapy with
       opioids can be safer than long-term use of other analgesics, including NSAIDs, in older
       persons.

              (c)     Cephalon sponsored APF’s Treatment Options: A Guide for People Living
       with Pain (2007), which taught patients that opioids differ from NSAIDs in that they have
       no ceiling dose and are therefore the most appropriate treatment for severe pain. The
       publication attributed 10,000 to 20,000 deaths annually to NSAID overdose. Treatment
       Options also warned that risks of NSAIDs increase if taken for more than a period of
       months, with no corresponding warning about opioids.

               (d)     Endo distributed a case study to prescribers titled Case Challenges in Pain
       Management: Opioid Therapy for Chronic Pain. The study cites an example, meant to be
       representative, of a patient with a massive upper gastrointestinal bleed believed to be
       related to his protracted use of NSAIDs (over eight years), and recommends treating with
       opioids instead.

               (e)    Endo sponsored a website, painknowledge.com, through APF and NIPC,
       which contained a flyer called Pain: Opioid Therapy. This publication included a list of
       adverse effects from opioids that omitted significant adverse effects like hyperalgesia,
       immune and hormone dysfunction, cognitive impairment, tolerance, dependence,
       addiction, and death. Endo continued to provide funding for this website through 2012, and
       closely tracked unique visitors to it.




                                               114
              (f)    Endo provided grants to APF to distribute Exit Wounds (2009), which
       omitted warnings of the risk of interactions between opioids and benzodiazepines, which
       would increase fatality risk. Exit Wounds also contained a lengthy discussion of the dangers
       of using alcohol to treat chronic pain but did not disclose dangers of mixing alcohol and
       opioids.

               (g)     Janssen sponsored a patient education guide titled Finding Relief: Pain
       management for Older Adults (2009), which its personnel reviewed and approved and its
       sales force distributed. This publication described the advantages and disadvantages of
       NSAIDs on one page, and the myths/facts of opioids on the facing page. The disadvantages
       of NSAIDs are described as involving stomach upset or bleeding, kidney or liver damage
       if taken at high doses or a long time, adverse reactions in people with asthma, and can
       increase the risk of heart attack and stroke. The only adverse effects of opioids listed are
       upset stomach or sleepiness, which the brochure claims will go away, and constipation.

              (h)    Janssen also sponsored APF’s Exit Wounds (2009), which omits warnings
       of the risk of interactions between opioids and benzodiazepines. Janssen’s label for
       Duragesic, however, states that use the benzodiazepines may cause respiratory depression,
       low blood pressure, and profound sedation or potentially result in coma.

               (i)    Purdue also sponsored APF’s Exit Wounds (2009), which omits warnings
       of the risk of interactions between opioids and benzodiazepines, which would increase
       fatality risk. APF distributed copies of Exit Wounds nationwide. Exit Wounds also
       misleadingly claimed: “Long experience with opioids shows that people who are not
       predisposed to addiction are unlikely to become addicted to opioid pain medications.”

              (j)     Purdue sponsored APF’s Treatment Options: A Guide for People Living
       with Pain (2007), which advised patients that opioids differ from NSAIDs in that they have
       no ceiling dose and are therefore the most appropriate treatment for severe pain. The
       publication attributes 10,000 to 20,000 deaths annually to NSAID overdose. Treatment
       Options also warned that risks of NSAIDs increase if taken for more than a period of
       months, with no corresponding warning about opioids.

               (k)    Purdue sponsored a CME issued by the American Medical Association in
       2003, 2007, 2010, and 2013, and the 2013 version is still available for CME credit. The
       CME, Overview of Management Options, was edited by KOL Dr. Russell Portenoy, among
       others, and taught that NSAIDs and other drugs, but not opioids, are unsafe at high doses.

                      Manufacturer Defendants’ Misuse of Treatment Guidelines

       427.    Treatment guidelines have been particularly important in securing acceptance for

chronic opioid therapy. They are relied upon by doctors, especially the general practitioners and

family doctors targeted by Defendants, who are neither experts nor trained in the treatment of

chronic pain. Treatment guidelines not only directly inform doctors’ prescribing practices, but are



                                               115
cited throughout the scientific literature and referenced by third-party payors in determining

whether they should cover treatments for specific indications. Pharmaceutical sales representatives

employed by Endo, Actavis, and Purdue discussed treatment guidelines with doctors during

individual sales visits including visits throughout Texas and Webb County.

                       (1)     Federation of State Medical Boards (FSMB)

       428.    The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the U.S. The state boards that comprise the FSMB

membership have the power to license doctors, investigate complaints, and discipline physicians.

The FSMB finances opioid- and pain-specific programs through grants from Defendants.

       429.    Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies” and taught not that opioids could be appropriate in limited cases after

other treatments had failed, but that opioids were “essential” for treatment of chronic pain,

including as a first prescription option.

       430.    A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

online and were available to and intended to reach physicians nationwide, including in this district.

       431.    The publication of Responsible Opioid Prescribing was backed largely by drug

manufacturers. In all, 163,131 copies of Responsible Opioid Prescribing were distributed by state

medical boards (and through the boards, to practicing doctors). The FSMB website describes the




                                                116
book as the “leading continuing medication (CME) activity for prescribers of opioid

medications.” 234

           432.    Defendants relied on 1998 Guidelines to convey the alarming message that “under-

treatment of pain” would result in official discipline, but no discipline would result if opioids were

prescribed as part of an ongoing patient relationship and prescription decisions were documented.

FSMB turned doctors’ fear of discipline on its head: doctors, who used to believe that they would

be disciplined if their patients became addicted to opioids, were taught instead that they would be

punished if they failed to prescribe opioids to their patients with chronic pain.

                           (2)     AAPM/APS Guidelines

           433.    American Academy of Pain Medicine (“AAPM”) and the American Pain Society

(“APS”) are professional medical societies, each of which received substantial funding from

Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement, The Use of

Opioids for the Treatment of Chronic Pain, that endorsed opioids to treat chronic pain and claimed

that the there was little risk of addiction or overdose in pain patients. 235 The Chair of the committee

that issued the statement, Dr. J. David Haddox, was at the time a paid speaker for Purdue. The sole

consultant to the committee was Dr. Portenoy. The consensus statement, which also formed the

foundation of the 1998 Guidelines, was published on the AAPM’s website and remained until

2011 and was taken down only after a doctor complained, though it lingers on the internet

elsewhere.

           434.    AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”) and

continued to recommend the use of opioids to treat chronic pain. Fourteen of the 21 panel members


234
      Scott M. Fishman, Responsible Opioid Prescribing, WATERFORD LIFE SERVICES (2007)
235
       The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997),
http://opi.areastematicas.com/generalidades/OPIOIDES.DOLORCRONICO.pdf (last visited Mar. 31, 2016).



                                                      117
who drafted the 2009 Guidelines, including Dr. Portenoy and Dr. Fine, received support from

Defendants Janssen, Cephalon, Endo, and Purdue.

       435.    The 2009 Guidelines promote Opioids as “safe and effective” for treating chronic

pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

Clinical Professor of Neurology at Michigan State University and founder of the Michigan

Headache and Neurological Institute, resigned from the panel because of his concerns that the

2009 Guidelines were influenced by contributions that drug companies, including Defendants,

made to the sponsoring organizations and committee members. These AAPM/APS Guidelines

have been a particularly effective channel of deception and have influenced not only treating

physicians, but also the body of scientific evidence on opioids; the Guidelines have been cited 732

times in academic literature, were disseminated nationwide and in Texas during the relevant time

period, were reprinted in the Journal of Pain and are still available online.

       436.    Defendants widely cited and promoted the 2009 Guidelines without disclosing the

lack of evidence to support their conclusions.

       437.    The extent of Defendants’ influence on treatment guidelines is demonstrated by the

fact that independent guidelines – the authors of which did not accept drug company funding –

reached very different conclusions.

       438.    The 2012 Guidelines for Responsible Opioid Prescribing in Chronic Non- Cancer

Pain, issued by the American Society of Interventional Pain Physicians (“ASIPP”), warned that

“[t]he recent revelation that the pharmaceutical industry was involved in the development of opioid

guidelines as well as the bias observed in the development of many of these guidelines illustrate

that the model guidelines are not a model for curtailing controlled substance abuse and may, in

fact, be facilitating it.” ASIPP’s Guidelines further advise that “therapeutic opioid use, specifically


                                                 118
in high doses over long periods of time in chronic non-cancer pain starting with acute pain, not

only lacks scientific evidence, but is in fact associated with serious health risks including multiple

fatalities, and is based on emotional and political propaganda under the guise of improving the

treatment of chronic pain.” ASIPP recommends long-acting opioids in high doses only “in specific

circumstances with severe intractable pain” and only when coupled with “continuous adherence

monitoring, in well-selected populations, in conjunction with or after failure of other modalities of

treatments with improvements in physical and functional status and minimal adverse effects.” 236

        439.    Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the

American College of Occupational and Environmental Medicine, recommend against the “routine

use of opioids in the management of patients with chronic pain,” finding “at least moderate

evidence that harms and costs exceed benefits based on limited evidence.” 237

        440.    The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain,

issued by the U.S. Department of Veterans Affairs (“VA”) and Department of Defense (“DOD”)

in 2010, notes that their review revealed a lack of solid evidence-based research on the efficacy of

long-term opioid therapy. 238




236
   Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP) Guidelines for
Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 PAIN PHYSICIAN
(Special Issue) S1-S66; Part 2 – Guidance, 15 Pain Physician (Special Issue) S67-S116 (2012).
237
   American College of Occupational and Environmental Medicine’s Guidelines for the Chronic Use of Opioids
(2011).
238
    Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical Practice Guideline for
Management of Opioid Therapy for Chronic Pain (May 2010), http://www.healthquality.va.gov/guidelines/Pain/
cot/COT 312 Full- er.pdf



                                                  119
       ii.     Manufacturer, Distributor and Pharmacy Defendants Failed to Comply with
               The Controlled Substances Act, 21 U.S.C. § 801 et seq. and the Texas
               Controlled Substance Act, TCSA § 481.001 et seq.

       441.    All Defendants are subject to the statutory requirements of the Controlled

Substances Act, 21 U.S.C. § 801 et seq. (the “CSA”), the Texas Controlled Substances Act, TCSA

§ 481.001 et seq. (the “TCSA”), and their implementing regulations.

       442.    The opioid epidemic was further fueled by Defendants’ failure to follow the

specific mandates in the CSA and TCSA requiring them to help ensure that highly addictive drugs

are not diverted to illegal use. Much of the harm caused by the opioid epidemic could have been,

and should have been, prevented if Defendants had fulfilled their duties set by statute and common

law. Defendants, who operate at every level of the opioid supply chain, had an obligation and duty

to act. They did not – and the country, including Webb County, paid the price.

       443.    On information and belief, Defendants knowingly, recklessly, and/or negligently

supplied suspicious quantities of prescription opioids to obviously suspicious physicians and

pharmacies in and around Webb County, without disclosing suspicious orders as required by

regulations and otherwise circumventing their statutory obligations under federal and state law.

       444.    Defendants’ refusal to report and investigate suspicious orders had far-reaching

effects. The DEA is required to annually set production quotas for regulated drugs. In the context

of opioids, however, the DEA has cited the difficulty of determining an appropriate production

level to ensuring that adequate quantities are available for legitimate medical use. That is because

there are no direct measures available to establish legitimate medical need. The DEA’s difficulty

in setting production quotas was compounded by the fact that the Manufacturer and Distributor

Defendants failed to report suspicious orders of opioids and failed to maintain effective controls

against diversion. Defendants’ deliberate failures thus prevented the DEA from realizing the full

extent of opioid diversion for years


                                                120
           445.     Defendants could have (and should have) reported and stopped the flow of

prescription opioids into the black market. But Defendants intentionally, recklessly, and/or

negligently failed to investigate, report, and halt suspicious orders. Accordingly, as a direct result

of Defendants’ misconduct, substantial and dangerous quantities of prescription opioids were

illegally diverted to and overprescribed in and around Webb County.

           446.     Congress passed the CSA partly out of a concern about “the widespread diversion

of [controlled substances] out of legitimate channels into the illegal market.” 239

           447.     Recognizing that highly addictive drugs like opioids can be easily abused and

diverted to the black market, Congress set forth two relevant controls on such drugs in the

CSA.

           448.     First, the DEA sets limits on the quantity of Schedule II controlled substances –

such as opioids – that may be produced in the U.S. in any given year. 240 The DEA determines these

quotas based on a variety of data including sales, production, inventories, and exports. The DEA

can and does lower quotas as a means of addressing abuse and diversion.

           449.     Second, Congress anticipated that highly addictive prescription drugs like opioids

could be abused and diverted to the black market. The CSA thus sought to combat diversion of

prescription narcotics by providing for a closed system of drug distribution in which

manufacturers, wholesalers/distributors and retail pharmacies must register with the DEA. Every

registrant, in turn, is charged with being vigilant in deciding whether a customer, be it a pharmacy,

wholesaler, or end customer, can be trusted to deliver or use controlled prescription narcotics only




239
      H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572.
240
      See 21 U.S.C. § 826(a); 28 C.F.R. § 0.100.




                                                      121
for lawful purposes. 241 Specifically, every registrant is required to “maintain effective control

against diversion of particular controlled substances into other than legitimate medical, scientific,

and industrial channels.” 242

           450.     In particular, the CSA and its implementing regulations require all registrants to (1)

report suspicious orders of prescription opioids to the DEA, and (2) perform required due diligence

prior to filling any suspicious orders. 243 A “suspicious order” is defined as including “orders of

unusual size, orders deviating substantially from a normal pattern, and orders of unusual

frequency.” 244

           451.     The CSA and its implementing regulations govern the manufacture, distribution,

and dispensation of controlled substances in the U.S. From the outset, Congress recognized the

importance of preventing the diversion of drugs from legitimate to illegitimate uses. The CSA

accordingly establishes a closed regulatory system under which it is unlawful to manufacture,

distribute, dispense, or possess any controlled substance except in a manner authorized by the

CSA. 245

           452.     The CSA categorizes controlled substances in five schedules.

           453.     Schedule II contains drugs with “a high potential for abuse” that “may lead to

severe psychological or physical dependence” but nonetheless have “a currently acceptable

medical use in treatment.” 246




241
      21 U.S.C. § 823(e).
242
      21 U.S.C. § 823(b)(1).
243
      See 21 U.S.C. § 823(b)(1); 21 C.F.R. § 1301.74(b).
244
      21 C.F.R. § 1301.74(b).
245
      See 21 U.S.C. § 841(a).
246
      21 U.S.C. § 812(b)(2).




                                                           122
           454.     Schedule III contains drugs in which, although the abuse potential is less than a

Schedule II drug, such abuse may lead to moderate “physical dependence or high psychological

dependence.” Schedule III drugs also have “a currently accepted medical use.” 247

           455.     Schedule IV contains drugs that, although having a lower abuse potential than

Schedule III drugs, still may lead to a physical or psychological dependence when abused. 248

           456.     Schedule V contains drugs that, although having a lower abuse potential than

Schedule IV drugs, still may lead to a physical or psychological dependence when abused. 249

           457.     The CSA makes it “unlawful for any person knowingly or intentionally to

manufacture, distribute, or dispense, or possess with intent to manufacture, distribute, or dispense,

a controlled substance” except as specifically authorized by the CSA. 21 U.S.C. § 841(a)(1).

           458.     Accordingly, the CSA requires those who manufacture, distribute, or dispense

controlled substances to obtain a registration from the DEA. 21 U.S.C. § 822(a). A registrant is

only permitted to dispense or distribute controlled substances “to the extent authorized by their

registration and in conformity with the [CSA].” 21 U.S.C. § 822(b).

           459.     Under the CSA, the lawful dispensing of controlled substances is governed by 28

U.S.C. § 829 and more specifically in Part 1306 of the CSA’s implementing regulations. 250

           460.     Unless dispensed directly by a non-pharmacist practitioner, no Schedule II

controlled substance may be dispensed without the written prescription of a practitioner, such as a




247
      21 U.S.C. § 812(b)(3).
248
      21 U.S.C. § 812(b)(4).
249
      21 U.S.C. § 812(b)(5).
250
      See generally 21 C.F.R. pt. 1306.




                                                   123
physician, except in an emergency. 251 Similarly, unless directly dispensed, no Schedule III or IV

controlled substance may be dispensed without a written or oral prescription from a practitioner. 252

            461.    Such a prescription for a controlled substance may only be issued by an individual

who is (a) “authorized to prescribe controlled substances by the jurisdiction in which he is licensed

to practice his profession” and (b) registered with the DEA. 253

            462.    A prescription, whether written or oral, is legally valid under the CSA only if it is

issued for “a legitimate medical purpose by an individual practitioner acting in the usual course of

his professional practice.” 254 Moreover, “[a]n order purporting to be a prescription issued not in

the usual course of professional treatment…is not a prescription within the meaning and intent of

[21 U.S.C. § 829] and the personal knowingly filling such a purported prescription, as well as the

person issuing it, shall be subject to the penalties provided for violations of the provisions of law

relating to controlled substances.” 255

            463.    As a result, the “responsibility for the proper prescribing and dispensing of

controlled substances is upon the prescribing practitioner, but a corresponding responsibility rests

with the pharmacist who fills the prescription.” 256 Thus, a pharmacist may not fill a controlled

substance prescription unless it has been issued for a legitimate medical purpose.




251
      21 U.S.C. § 829(a).
252
      21 U.S.C. § 829(b).
253
      21 U.S.C. § 822; 21 C.F.R. § 1306.03.
254
      21 C.F.R. § 1306.04(a).
255
      Id. (emphasis added).
256
      Id.




                                                    124
            464.    Moreover, “[a] prescription for a controlled substance may only be filled by a

pharmacist, acting in the usual course of his professional practice and either registered

individually, or employed in a registered pharmacy…” 257

            465.    Pharmacists are therefore permitted to dispense a controlled substance in any given

instance if, but only if, such dispensation would be in accordance with a generally accepted

objective standard of practice, i.e. “the usual course of his professional practice” of pharmacy. 258

            466.    Consequently, a pharmacist is required to refuse to fill a prescription if he or she

knows or has reason to know that the prescription was not written for a legitimate medical

purpose. 259

            467.    This requires a pharmacist to use sound professional judgment in determining the

legitimacy of a controlled substance prescription, which includes paying attention to the number

of prescriptions issued, the number of dosage units prescribed, the doctor writing the prescription,

and whether the drugs prescribed have a high rate of abuse. The pharmacist has a legal duty to

recognize “red flags” or warning signs that raise (or should raise) a reasonable suspicion that a

prescription for a controlled substance is not legitimate. The existence of such indicia obligates

the pharmacist to conduct a sufficient investigation to determine that the prescription is actually

legitimate before dispensing.

            468.    In addition, the Code of Federal Regulations requires all registrants – including

defendant manufacturers, wholesalers/distributors and pharmacies – to “design and operate a

system to disclose to the registrant suspicious orders of controlled substances.” 260



257
      21 C.F.R. § 1306.06 (emphasis added).
258
      Id.
259
      See 21 C.F.R. §§ 1306.04, 1306.06.
260
      21. C.F.R. § 1301.74(b).



                                                    125
           469.    Similarly, the TCSA § 481.067 et seq. provides, in part, that “a person who is

registered with the Federal Drug Enforcement Administration to manufacture, distribute, analyze,

or dispense a controlled substance shall keep records and maintain inventories in compliance with

recordkeeping and inventory requirements of federal law and with additional rules the board or

director adopts.” 261 The TCSA defines a “person” as “an individual, corporation, government,

business trust, estate, trust, partnership, association, or any other legal entity.” 262

           470.    The TCSA § 481.128 provides for civil penalties in commercial matters if a

“registrant or dispenser” violates the TCSA. This includes if a registrant “distributes, delivers,

administers or dispenses a controlled substance in violation” of the TCSA or federal law, “refuses

or fails to make, keep, or furnish a record, report, notification, order form, statement, invoice, or

information required by this chapter,” or “refuses or fails to maintain security required by this

chapter or a rule adopted under this chapter.” 263

           471.    Failure to comply with the TCSA constitutes negligence per se.

           472.    Defendants failed to comply with the TCSA.

           473.    In the instant case, the TCSA requires that the Defendants know their customers,

which includes, an awareness of the customer base, knowledge of the average prescriptions filled

each day, the percentage of controlled substances compared to overall purchases, a description of

how the dispenser fulfills its responsibilities to ensure that prescriptions filled are for legitimate

medical purposes, and identification of physicians and bogus centers for the alleged treatment of

pain that are the dispenser’s most frequent prescribers.




261
      TCSA § 481.067(a).
262
      TCSA § 481.002(33).
263
      TCSA §§ 481.128(a)(1)(2)(9).



                                                   126
       474.    Defendants have failed to diligently respond to the suspicious orders which

Defendants have filled.

       475.    Defendants have failed to provide effective controls and procedures to guard

against diversion of controlled substances in contravention of Texas law.

       476.    Defendants have willfully turned a blind eye toward the actual facts by regularly

distributing large quantities of controlled substances to retailers and dispensers who are serving a

customer base comprised of individuals who are themselves abusing and/or dealing prescription

medications, many of whom are addicted and all of whom can reasonably be expected to become

addicted.

       477.    Defendants negligently acted with others by dispensing controlled substances for

illegitimate medical purposes, operating bogus pain clinics which do little more than provide

prescriptions for controlled substances and thereby creating and continuing addictions to

prescription medications in this state.

       478.    Defendants have, by their acts and omissions, proximately caused and substantially

contributed to damages to Webb by violating Texas law, by creating conditions which contribute

to the violations of Texas laws by others, and by their negligent and/or reckless disregard of the

customs, standards and practices within their own industry.

       479.    Webb has suffered and will continue to suffer enormous damages as the proximate

result of the failure by Defendants to comply with the TCSA.

       480.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others

separately and/or combined with the negligent and/or criminal acts of third parties.

       481.    Defendants are in a class of a limited number of parties that can legally sell and

distribute opioids, which places it in a position of great trust by Webb.




                                                127
       482.      The trust placed in Defendants by Webb through the license to distribute opioids in

Webb creates a duty on behalf of Defendants to prevent diversion of the medications it supplies to

illegal purposes.

       483.      A negligent and/or intentional violation of this trust poses distinctive and

significant dangers to the County from the diversion of opioids for non-legitimate medical

purposes and addiction to the same by consumers.

       484.      Defendants were negligent in not acquiring and utilizing special knowledge and

special skills that relate to the dangerous activity in order to prevent and/or ameliorate such

distinctive and significant dangers.

       485.      Defendants are required to exercise a high degree of care and diligence to prevent

injury to the public form the diversion of opioids during distribution.

       486.      Defendants breached their duty to exercise the degree of care, prudence,

watchfulness, and vigilance commensurate to the dangers involved in the transaction of its

business.

       487.      Defendants are in exclusive control of the management of the opioids distributed

to pharmacies and drug stores in and around Webb.

       488.      Webb is without fault and the injuries to the County would not have occurred in the

ordinary course of events had Defendants used due care commensurate to the dangers involved in

the distributions of opioids.

       489.      Plaintiff is within the class of persons the TCSA was intended to protect.

       490.      The harm that has occurred is the type of harm that the TCSA were intended to

guard against.

       491.      Defendants breached their duties by failing to take any action to prevent or reduce

the distribution of the opioids.


                                                 128
           492.     As a direct and proximate result of Defendants’ negligence per se, Webb has

suffered and continues to suffer the socio-economic harm described herein.

           493.     Defendants were negligent in failing to monitor and guard against third-party

misconduct and participated and enabled such misconduct.

           494.     Defendants were negligent in failing to monitor against diversion of opioid pain

medications.

                             Manufacturer Defendants

           495.     Manufacturer Defendants are required to design and operate a system to detect

suspicious orders, and to report such orders to law enforcement. 264 They have not done so.

           496.     Upon information and belief, Manufacturer Defendants collected, tracked, and

monitored extensive data concerning suspicious physicians and pharmacies, obtained from

Distributor Defendants who supplied the Manufacturer Defendants with distribution data in

exchange for rebates or other incentives so Manufacturer Defendants could better drive sales.

           497.     In return for these incentives, the distributor identified to the manufacturer the

product, volume and the pharmacy to which it sold the product.

           498.     For example, IMS Health (now known as IQVIA) furnished Purdue and other

Manufacturer Defendants with detailed information about the prescribing habits of individual

doctors and the ordering habits of individual pharmacies.

           499.     The Manufacturer Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion, but instead

they utilized the data to understand which regions and which doctors to target through their sales

force.



264
      See 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).



                                                     129
            500.     With the knowledge of improper diversion, Manufacturer Defendants could have

but failed to report each instance of diversion to the DEA, as they were required to do, instead

rolling out marketing campaigns to churn its prescription opioid sales.

            501.     Indeed, upon information and belief, Manufacturer Defendants withheld from the

DEA information about suspicious orders – and induced others to do the same – to obfuscate the

extent of the opioid epidemic. Upon information and belief, Manufacturer Defendants knew that

if they or the other defendants disclosed suspicious orders, the DEA would become aware that

many opioids were being diverted to illegal channels, and would refuse to increase the production

quotas for opioids.

            502.     The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by federal law, 265 fining Mallinckrodt $35 million for failure to report suspicious

orders of controlled substances, including opioids, and for violating recordkeeping

requirements. 266 Among the allegations resolved by the settlement, the government alleged

“Mallinckrodt failed to design and implement an effective system to detect and report suspicious

orders for controlled substances – orders that are unusual in their frequency, size, or other patterns

. . . [and] Mallinckrodt supplied distributors, and the distributors then supplied various U.S.

pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills without

notifying DEA of these suspicious orders.” 267 Mallinckrodt agreed that its “system to monitor and

detect suspicious orders did not meet the standards outlined in letters from the DEA Deputy



265
      See 21 U.S.C. § 823(a)(1); 21 C.F.R. § 1301.74(b)
266
    See U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to Report
Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (Jul. 11, 2017),
https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
orders
267
      Id. (internal quotation omitted).




                                                          130
Administrator, Office of Diversion Control, to registrants dated September 27, 2006 and December

27, 2007.” 268

        503.     Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

prescribing of its drugs, despite knowing about it for years. Through its extensive network of sales

representatives, Purdue had and continues to have knowledge of the prescribing practices of

thousands of doctors and could identify doctors who displayed red flags for diversion such as those

whose waiting rooms were overcrowded, whose parking lots had numerous out-of-state vehicles,

and whose patients seemed young and healthy or homeless. Using this information, Purdue has

maintained a database since 2002 of doctors suspected of inappropriately prescribing its drugs. 269

Rather than report these doctors to state medical boards or law enforcement authorities (as Purdue

is legally obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high

rate of diversion of OxyContin – the same OxyContin that Purdue had promoted as less addictive

– in order to persuade the FDA to bar the manufacture and sale of generic copies of the drug

because the drug was too likely to be abused. In an interview with the Los Angeles Times,270

Purdue’s senior compliance officer acknowledged that in five years of investigating suspicious

pharmacies, Purdue failed to take action – even where Purdue employees personally witnessed the

diversion of its drugs. The same was true of prescribers; despite its knowledge of illegal

prescribing, Purdue did not report until years after law enforcement shut down a Los Angeles clinic

that prescribed more than 1.1 million OxyContin tablets and that Purdue’s district manager




268
    2017 Settlement Agreement between the United States of America and Mallinckrodt, plc, at p. 2-3,
https://www.justice.gov/usao-edmi/press-release/file/986021/download
269
  See Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect doctors, LOS ANGELES TIMES
(Aug. 11, 2013), http://articles.latimes.com/2013/aug/11/local/la-me-rx-purdue-20130811
270
   See Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of criminal and addicts. What
the drugmaker knew, LOS ANGELES TIMES (Jul. 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-part2/



                                                       131
described internally as “an organized drug ring.” In doing so, Purdue protected its own profits at

the expense of public health and safety.

            504.    In 2016, the New York Attorney General found that, between January 1, 2008 and

March 7, 2015, Purdue’s sales representatives, at various times, failed to timely report suspicious

prescribing and continued to detail those prescribers even after they were placed on a “no-call”

list. 271

            505.    As Dr. Mitchell Katz, director of the Los Angeles County Department of Health

Services, said in a Los Angeles Times article, “[a]ny drug company that has information about

physicians potentially engaged in illegal prescribing or prescribing that is endangering people’s

lives has a responsibility to report it.” 272 The New York Attorney General’s settlement with Purdue

specifically cited the company for failing to adequately address suspicious prescribing. Yet, on

information and belief, Purdue continues to profit from the prescriptions of such prolific

prescribers.

            506.    Like Purdue, Endo has been cited for its failure to set up an effective system for

identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the New

York Attorney General found that Endo failed to require sales representatives to report signs of

abuse, diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing

prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to

prevent sales representatives from visiting prescribers whose suspicious conduct had caused them

to be placed on a no-call list.




271
      See NY Purdue Settlement, at 6-7, https://ag.ny.gov/pdfs/Purdue- AOD-Executed.pdf
272
      Glover and Girion, supra note 269.



                                                        132
       507.    The New York Attorney General also found that, in certain cases where Endo’s

sales representatives detailed prescribers who were convicted of illegal prescribing of opioids,

those representatives could have recognized potential signs of diversion and reported those

prescribers but failed to do so.

       508.    On information and belief, the other Manufacturer Defendants have engaged in

similar conduct in violation of their responsibilities to prevent diversion.

       509.    The Manufacturer Defendants’ actions and omissions in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the

unlawful diversion of opioids into Webb County and caused direct harm to the County.

                       Distributor Defendants

       510.    The same legal duties to prevent diversion and to monitor, report, and prevent

suspicious orders of prescriptions opioids that were incumbent upon the Manufacturer Defendants

are also legally required of the Distributor Defendants under federal and state law.

       511.    All opioid distributors are required to maintain effective controls against opioid

diversion. They are required to create and use a system to identify and report to law enforcement

downstream suspicious orders of controlled substances, such as orders of unusually large size,

orders that are disproportionate, orders that deviate from a normal pattern, and/or orders of unusual

frequency. To comply with these requirements, distributors must know their customers, must

conduct due diligence, must report suspicious orders, and must terminate orders if there are

indications of diversion.

       512.    Under the CSA, anyone authorized to handle controlled substances must track their

shipments. The DEA’s ARCOS is an automated drug reporting system that records and monitors

the flow of Schedule II controlled substances from the point of manufacture through distribution

to the point of sale. ARCOS accumulates data on distributors’-controlled substances and


                                                 133
transactions, which are then used to identify diversion. Each person or entity that is registered to

distribute controlled substances such as opioids must report each acquisition and distribution

transaction to the DEA. 273 Each registrant must also maintain a complete, accurate and current

record of each substance manufactured, imported, received, sold, delivered, exported, or otherwise

disposed of.

           513.     Each registrant must also comply with the security requirements to prevent

diversion set forth in 21 C.F.R. § 1301.71.

           514.     The DEA has provided guidance to distributors on how to combat opioid diversion.

On information and belief, since 2006 the DEA has conducted one-on-one briefings with

distributors regarding downstream customer sales, due diligence, and regulatory responsibilities.

On information and belief, the DEA also provides distributors with data on controlled substance

distribution patterns and trends, including data on the volume and frequency of orders and the

percentage of controlled versus non-controlled purchases. On information and belief, the DEA has

also hosted conferences for opioid distributors and has participated in numerous meetings and

events with trade associations.

           515.     On September 27, 2006 and December 27, 2007, the DEA Office of Diversion

Control sent letters to all registered distributors providing guidance on suspicious order monitoring

and the responsibilities and obligations of registrants to prevent diversion.

           516.     As part of the legal obligation to maintain effective controls against diversion, the

distributor is required to exercise due care in confirming the legitimacy of each and every order

prior to filling. Circumstances that could be indicative of diversion include ordering excessive

quantities of a limited variety of controlled substances while ordering few if any other drugs;


273
      See 21 U.S.C. § 827; 21 C.F.R. § 1304.33.



                                                    134
ordering a disproportionate amount of controlled substances versus non-controlled prescription

drugs; ordering excessive quantities of a limited variety of controlled substances in combination

with lifestyle drugs; and ordering the same controlled substance from multiple distributors.

       517.    Reporting an order as suspicious will not absolve a distributor of responsibility if

the distributor knew, or should have known, that the prescription opioids were being diverted.

Indeed, reporting a suspicious order and then filling said order with knowledge it may be

suspicious constitutes a failure to maintain effective controls against diversion under 21 U.S.C. §§

823 and 824.

       518.    On information and belief, the Distributor Defendants’ own industry group, the

Healthcare Distribution Management Association, published Industry Compliance Guidelines

titled “Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,”

emphasizing the critical role of each member of the supply chain in distributing controlled

substances. These industry guidelines stated: “[a]t the center of a sophisticated supply chain,

distributors are uniquely situated to perform due diligence in order to help support the security of

controlled substances they deliver to their customers.”

       519.    Opioid distributors have admitted to the magnitude of the problem and, at least

superficially, their legal responsibilities to prevent diversion. They have made statements assuring

the public they are supposedly undertaking a duty to curb the opioid epidemic.

       520.    On their face, these assurances – of identifying and eliminating criminal activity

and curbing the opioid epidemic – create a duty for the Distributor Defendants to take reasonable

measures to do just that.




                                                135
        521.     Despite their duties to prevent diversion, the Distributor Defendants have

knowingly or negligently allowed diversion. 274 The DEA has repeatedly taken action to attempt to

force compliance, including 178 registrant actions between 2008 and 2012, 76 orders to show

cause issued by the Office of Administrative Law Judges, and 41 actions involving immediate

suspension orders. 275 The Distributor Defendants’ wrongful conduct and inaction have resulted in

numerous civil fines and other penalties, including:

                 (a)    In May 2008, McKesson entered into a settlement with the DEA on claims
        that McKesson failed to maintain effective controls against diversion of controlled
        substances. McKesson allegedly failed to report suspicious orders from rogue Internet
        pharmacies around the Country, resulting in millions of doses of controlled substances
        being diverted. McKesson’s system for detecting “suspicious orders” from pharmacies was
        so ineffective and dysfunctional that at one of its facilities in Colorado between 2008 and
        2013, it filled more than 1.6 million orders, for tens of millions of controlled substances,
        but it reported just 16 orders as suspicious, all from a single consumer.

               (b)    In a 2017 Administrative Memorandum of Agreement between McKesson
        and the DEA, McKesson admitted that it “did not identify or report to [the] DEA certain
        orders placed by certain pharmacies which should have been detected by McKesson as
        suspicious based on the guidance contained in the DEA Letters.” McKesson was fined
        $150,000,000.

                 (c)   On November 28, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against a Cardinal Health facility in Auburn, Washington, for
        failure to maintain effective controls against diversion.

                 (d)   On December 5, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
        failure to maintain effective controls against diversion.




274
   Scott Higham and Lenny Bernstein, The Drug Industry’s Triumph Over the DEA, WASH. POST (Oct. 15, 2017),
https://www.washingtonpost.com/graphics/2017/investigations/dea-drug-industry-congress/; Lenny Bernstein, David
S. Fallis, and Scott Higham, How drugs intended for patients ended up in the hands of illegal users: ‘No one was
doing their job,’ WASH. POST (Oct. 22, 2016), https://www.washingtonpost.com/investigations/how-drugs-intended-
for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-
8ff7-7b6c1998b7a0 story html
275
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf (last
visited Jan. 8, 2018)




                                                      136
                 (e)    On December 7, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against a Cardinal Health facility in Swedesboro, New Jersey,
        for failure to maintain effective controls against diversion.

                 (f)   On January 30, 2008, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against a Cardinal Health facility in Stafford, Texas, for
        failure to maintain effective controls against diversion.

               (g)     In 2008, Cardinal paid a $34 million penalty to settle allegations about
        opioid diversion taking place at seven of its warehouses in the U.S. 276

                 (h)   On February 2, 2012, the DEA issued another Order to Show Cause and
        Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
        failure to maintain effective controls against diversion.

                (i)     In 2012, Cardinal reached an administrative settlement with the DEA
        relating to opioid diversion between 2009 and 2012 in multiple states.

                (j)    In December 2016, the Department of Justice announced a multi-million
        dollar settlement with Cardinal for violations of the Controlled Substances Act. 277 On
        information and belief, in connection with the investigations of Cardinal, the DEA
        uncovered evidence that Cardinal’s own investigator warned Cardinal against selling
        opioids to a particular pharmacy in Wisconsin that was suspected of opioid diversion.
        Cardinal did nothing to notify the DEA or cut off the supply of drugs to the suspect
        pharmacy. Cardinal did just the opposite, pumping up opioid shipments to the pharmacy to
        almost 2,000,000 doses of oxycodone in one year, while other comparable pharmacies were
        receiving approximately 69,000 doses/year.

                (k)     In 2007, AmerisourceBergen lost its license to send controlled substances
        from a distribution center in Florida amid allegations that it was not controlling shipments
        of prescription opioids to Internet pharmacies. 278

                (l)    In 2012, AmerisourceBergen was implicated for failing to protect against
        diversion of controlled substances into non-medically necessary channels.




276
    Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid reporting violations, WASH. POST
(Jan. 11, 2017), https://www.washingtonpost.com/national/health-science/cardinal-health-fined-44-million-for-
opioid-reporting-violations/2017/01/11/4f217c44-d82c-11e6-9a36-1d296534b31e story.html?utm term=.
0c8e17245e66
277
   Press Release, United States Dep’t of Justice, Cardinal Health Agrees to $44 Million Settlement for Alleged
Violations of Controlled Substances Act, U.S. DEP’T OF JUST. (Dec. 23, 2016), https://www.justice.gov/usao-
md/pr/cardinal-health-agrees-44-million-settlement-alleged-violations-controlled-substances-act
278
   AmerisourceBergen Plant license pulled, BOSTON NEWS (Apr. 25, 2007), http://archive.boston.com/news/
education/higher/articles/2007/04/25/amerisourcebergen plant license pulled/



                                                       137
       522.    Although distributors have been penalized by law enforcement authorities, these

penalties have not changed their conduct. They pay fines as a cost of doing business in an industry

that generates billions of dollars in revenue and profit.

       523.    Once the DEA started to enforce suspensions of registrations to distribute

controlled substances, rather than comply, manufacturers and defendants spent at least $102

million to undermine the DEA’s ability to do so.

       524.    On February 19, 2014, acting at the behest of industry lobbyists, U.S.

Representative Tom Marino introduced the “Ensuring Patient Access and Effective Drug

Enforcement Act” as a supposed effort to define “imminent danger” in the 1970 act. A DEA memo

noted that this bill would essentially destroy the agency’s power to file an immediate suspension

order of any suspicious drug shipments.

       525.    This bill required that the DEA show the company’s actions had demonstrated a

“substantial likelihood of an immediate threat,” whether in death, serious bodily harm or drug

abuse, before a suspension order can be sought. It also gave drug companies the ability to submit

“corrective action” plans before any penalties could be issued. The law essentially made it more

difficult for the DEA to halt any suspicious narcotic shipments before opioids are diverted to the

illegal black market.

       526.    The Distributor Defendants’ failure to prevent the foreseeable injuries from opioid

diversion created an enormous black market for prescription opioids, which extended to Webb

County. Each Distributor Defendant knew or should have known that the opioids reaching Webb

County were not being consumed for medical purposes alone and that the amount of opioids

flowing to Webb County was far in excess of what could be consumed for medically necessary

purposes.




                                                 138
       527.    The Distributor Defendants negligently or intentionally failed to adequately control

their supply lines to prevent diversion. A reasonably prudent distributor of Schedule II controlled

substances would have anticipated the danger of opioid diversion and protected against it by, for

example, taking greater care in hiring, training, and supervising employees; providing greater

oversight, security, and control of supply channels; looking more closely at the pharmacists and

doctors who were purchasing large quantities of commonly-abused opioids in amounts greater

than the populations in those areas would warrant; investigating demographic or epidemiological

facts concerning the increasing demand for narcotic painkillers in and around Webb County;

providing information to pharmacies and retailers about opioid diversion; and in general, simply

following applicable statutes, regulations, professional standards, and guidance from government

agencies and using common sense.

       528.    It was reasonably foreseeable to Defendants that their conduct in flooding the

market in and around Webb County with highly addictive opioids would lead to the epidemic that

has caused such harm to Plaintiff.

       529.    The Distributor Defendants were aware of widespread prescription opioid abuse in

and around Webb County, but, on information and belief, they nevertheless persisted in a pattern

of distributing commonly abused and diverted opioids in geographic areas and in such quantities,

and with such frequency that they knew or should have known these commonly abused controlled

substances were not being prescribed and consumed for legitimate medical purposes.

       530.    If the Distributor Defendants adhered to the mandated controls to guard against

diversion, Webb County would have avoided significant injury.

       531.    The Distributor Defendants made enormous profits over the years based on the

diversion of opioids into Webb County.




                                               139
             532.   The Distributor Defendants’ intentional distribution of excessive amounts of

prescription opioids to Webb County showed an intentional or reckless disregard for the safety of

Webb County. Their conduct poses a continuing threat to the health, safety, and welfare of Webb

County.

                           The Retail and PBM Mail-Order Pharmacy Defendants

             533.   Pharmacy Defendants earned profits by flooding the country with prescription

opioids. They were keenly aware of the oversupply of prescription opioids through the extensive

data and information they developed and maintained as both distributors and dispensaries. Yet,

instead of taking any meaningful action to stem the flow of opioids into the communities, they

continued to participate in the oversupply and profit from it.

             534.   Each of the Pharmacy Defendants does substantial business throughout the U.S.,

and is licensed to practice pharmacy in Texas. This business includes the distribution and

dispensing of prescription opioids.

             535.   Texas law expressly acknowledges that the practice of pharmacy is regulated “in

the public interest” and that the practice of pharmacy “affects the public health, safety and

welfare.” 279 It provides that: “[i]t is a matter of public interest and concern that the practice of

pharmacy merits and receives the confidence of the public.” 280 The purpose of the Texas Pharmacy

Act is to “promote, preserve and protect the public health and safety.” 281




279
      TX. PHARMACY ACT, TEX. OCC. CODE ANN. § 551.002(a).
280
      Id. at (b).
281
      Id. at (c).




                                                    140
           536.    A person may not practice pharmacy in the State of Texas unless the person holds

a license to practice pharmacy under the Texas Pharmacy Act. 282 Each Pharmacy Defendant

named herein has registered and is licensed by the Texas Pharmacy Board.

           537.




                                                                . The Pharmacy Defendants failed to take

meaningful action to stop this diversion despite their knowledge of it, and contributed substantially

to the diversion problem.

           538.    The Pharmacy Defendants developed and maintained extensive data on the opioids

they distributed and dispensed. Though this data, Pharmacy Defendants had direct knowledge of

patterns and instances of improper distribution, prescribing, and use of prescription opioids in

communities throughout the country, and in Webb County. They used the data to evaluate their

own sales activities and workforce. On information and belief, the Pharmacy Defendants also

provided Manufacturer Defendants with data regarding, inter alia, individual doctors in exchange

for rebates or other forms of consideration. The Pharmacy Defendants’ data is a valuable resource

that they could have used to help stop diversion, but failed to do so.

                           (1)     The Pharmacy Defendants Have a Duty to Prevent Diversion

           539.    Each participant in the supply chain of opioid distribution, including the Pharmacy

Defendants, is responsible for preventing diversion of prescription opioids into the illegal market

by, among other things, monitoring and reporting suspicious activity.



282
      TX. PHARMACY ACT Sec. 558.001(a); TEX. OCC. CODE § 560.001(a).



                                                     141
           540.     The Pharmacy Defendants, including PBM mail-order pharmacies and retail

pharmacies, like manufacturers and other distributors, are registrants under the CSA. 21 C.F.R. §

1301.11. Under the CSA, pharmacy registrants are required to “provide effective controls and

procedures to guard against theft and diversion of controlled substances.” 283 In addition, 21 C.F.R.

§ 1306.04(a) states, “[t]he responsibility for the proper prescribing and dispensing of controlled

substances is upon the prescribing practitioner, but a corresponding responsibility rests with the

pharmacist who fills the prescription.” Because pharmacies themselves are registrants under the

CSA, the duty to prevent diversion lies with the pharmacy entity, not the individual pharmacist

alone.

           541.     The Pharmacy Defendants owe a duty under both federal law 284 and Texas Law, to

monitor, detect, investigate, refuse to fill, and report suspicious orders which the Pharmacy

Defendants knew or should have known were likely to be diverted in and around Webb County.

           542.     From the outset of the relevant period through 2016, the Pharmacy Defendants were

required to submit certain robust data to the Texas Department of Public Safety, designed to track

each controlled substance prescription filled by the pharmacy. 285 TEX. ADMIN. CODE §§ 13.75 &

13.77 implemented Texas’ Prescription Drug Monitoring Program, or “PMP,” which was created

in 1982 to monitor Schedule II controlled substance prescriptions. In 2016, administration of the

PMP was transferred from the Department of Public Safety to the Texas State Board of Pharmacy,

where these same pharmacy obligations previously set forth in TEX. ADMIN. CODE §§ 13.75 &

13.77 remain in force. 286


283
      See 21 C.F.R. § 1301.71(a).
284
      21 U.S.C. § 823; 21 CFR 1301.74
285
      TEX. ADMIN. CODE §§ 13.75 & 13.77 (2013).
286
      See TEX. ADMIN. CODE §§ 315.6 & 315.7.




                                                   142
           543.   Under Texas law, moreover, pharmacies are responsible for filling and dispensing

only prescriptions for legitimate medical purposes, and this responsibility is equal to the

responsibility of prescribers to only prescribe controlled substances for legitimate medical

purposes. 287

           544.   The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify suspicious

orders and other evidence of diversion.

           545.   Pharmacies have a legal obligation under state and federal law to determine whether

a controlled substance was issued for a legitimate purpose and to decline to fill prescriptions they

have reason to believe were issued for a non-legitimate purpose.

           546.   Suspicious pharmacy orders include orders that are disproportionately large in

comparison to the population of a community served by the pharmacy, orders that deviate from a

normal pattern and/or orders of unusual frequency and duration, among others.

           547.   Additional types of suspicious orders include: (1) prescriptions written by a doctor

who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

substances compared to other practitioners in the area; (2) prescriptions which should last for a

month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look “too good”

or where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that

differ from usual medical usage; (6) prescriptions that do not comply with standard abbreviations

and/or contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing




287
      TEX. HEALTH & SAFETY CODE § 481.129.



                                                  143
different handwriting. Typically, these attributes are easy to detect and easily recognizable by

pharmacies.

       548.    The industry guidance tells pharmacists how to recognize: (a) stolen prescription

pads; (b) prescription pads printed using a legitimate doctor’s name, but with a different call back

number that is answered by an accomplice of the drug-seeker; (c) prescriptions written using

fictitious patient names and addresses; and (d) other similar red flags.

       549.    Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

       550.    Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the Pharmacy Defendants themselves. That data allows them to observe patterns or

instances of dispensing that are potentially suspicious, or oversupply in particular stores or

geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.

       551.    According to industry standards, federal and state law, if a pharmacy finds evidence

of prescription diversion, the local Board of Pharmacy and DEA must be contacted.

       552.    The Pharmacy Defendants’ failure to fulfill their duty to disclose the required PDP

and other data to the relevant Texas authorities is evidenced in part by, on information and belief,

the fact that Texas’ PMP data for the prescriptions at issue is far less robust than the corresponding

ARCOS data. The Pharmacy Defendants’ failure to do so is especially harmful to the public given

that manufacturers and distributors have routinely disclosed ARCOS data only to the DEA, not to

any Texas state or local agency, and given that a large percentage of diversion takes place at the

local point of sale. Throughout the relevant period, the Texas and Webb County have been unable

to rely upon the Pharmacy Defendants to provide them with critical data that would help these

governmental entities do their part to combat the epidemic.




                                                 144
        553.    Pharmacy Defendants, through their words or actions set forth in news reports and

other public documents, have acknowledged these risks and assured the public that issues affective

public health and safety are their highest priority.

        554.    In 2015, CVS publicly stated that, that abuse of controlled substance pain

medication is a nationwide epidemic that is exacting a devastating toll upon individuals, families

and communities.

        555.    Similarly, in 2016, Walgreens issued a press release captioned “Walgreens Leads

Fights against Prescription Drug Abuse with New Programs to Help Curb Misuse of Medications

and the Rise in Overdose Death.”

        556.    Despite knowing and even warning of these risks, Pharmacy Defendants recklessly

or negligently permitted diversion to occur. In failing to take adequate measures to prevent

substantial opioid-related injuries to the nation, Pharmacy Defendants have breached their duties

under federal and state statute and regulations, under the reasonable care standard of Texas

common law (including violating a voluntarily-undertaken duty to the public which they have

assumed by their own words and actions), and professional duties under the relevant standards of

professional practice.

        557.    Pharmacy Defendants were on notice of their ongoing negligence or reckless

misconduct towards the nation in part because of their history of being penalized for violating their

duties in other jurisdictions.

        558.    Despite their legal obligations in common law, and as registrants under the CSA,

the TCSA and the Texas Health and Safety Code, the Pharmacy Defendants failed to meet their

obligations and allowed widespread diversion to occur – and they did so knowingly. They knew

they made money by filling prescriptions. They knew they made money by making it easy for




                                                 145
doctors to refer patients to them to fill drug prescriptions, not by making it difficult for doctors to

refer patients to them to fill prescriptions.

        559.    Upon information and belief, performance metrics and prescription quotas adopted

by the Pharmacy Defendants for their retail stores contributed to their failure. For instance, under

CVS’s Metrics System, pharmacists are directed to meet high goals that make it difficult, if not

impossible, to comply with applicable laws and regulations. There is no measurement for

pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are calculated, in

part, on how many prescriptions that pharmacist fills within a year. The result is predictable:

opioids flowed out of Pharmacy Defendants and into communities throughout the country. The

Pharmacy Defendants had no incentive to stop the outflow, and every financial incentive to further

it. Their policies and practices remained in place even as the epidemic raged.

        560.    Upon information and belief, Plaintiffs allege that the Pharmacy Defendants also

failed to adequately use data available to them to identify doctor who were writing suspicious

numbers of prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately

use data available to them to do statistical analysis to prevent the filling of prescriptions that were

illegally diverted or otherwise contributed to the opioid crisis.

        561.    Upon information and belief, Plaintiffs allege that the Pharmacy Defendants failed

to analyze: (a) the number of opioid prescriptions filled by individual pharmacies relative to the

population of the pharmacy’s community; (b) the increase in opioid sales relative to past years; (c)

the number of opioid prescriptions filled relative to other drugs; and (d) the increase in annual

opioid sales relative to the increase in annual sales of other drugs.

        562.    Upon information and belief, Plaintiffs allege that the Pharmacy Defendants also

failed to conduct adequate internal or external audits of their opioid sales to identify patterns




                                                 146
regarding prescriptions that should not have been filled and to create policies accordingly, or if

they conducted such audits, they failed to take any meaningful action as a result.

       563.    Upon information and belief, Plaintiffs allege that the Pharmacy Defendants also

failed to effectively respond to concerns raised by their own employees regarding inadequate

policies and procedures regarding the filling of opioid prescriptions.

       564.    The Pharmacy Defendants were, or should have been, fully aware that the quantity

of opioids being distributed and dispensed by them was untenable, and in many areas patently

absurd; yet, they did not take meaningful action to investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled substances.

       565.    In failing to take adequate measures to prevent substantial opioid-related injuries

that have affected Webb, Pharmacy Defendants have breached their duties under the “reasonable

care” standard and their professional duties under the relevant standards of professional practice.

       566.    It was reasonably foreseeable to Pharmacy Defendants that filling invalid or

suspicious prescriptions for opioids would cause harm to Webb.

       567.    It was reasonably foreseeable to Pharmacy Defendants that, when unintended users

gain access to opioids, tragic yet preventable harm will result, including the type of harm for which

Webb seeks redress.

       568.    At all relevant times, Pharmacy Defendants have engaged in improper dispensing

practices, and continue to do so, despite knowing full well they could take measures to

substantially eliminate their complicity in opioid diversion

       569.    At all relevant times, Pharmacy Defendants engaged in these activities, and

continue to do so, knowing full well that Webb would be harmed thereby and would be constrained

to provide essential County services in response, including paying for additional law enforcement

services, social services, and emergency services.


                                                147
        570.   It was foreseeable to Pharmacy Defendants that Webb would be forced to bear

substantial expenses and suffer serious socio-economic harm as a result of Pharmacy Defendants’

acts.

        571.   Pharmacy Defendants were on notice of their ongoing negligence or intentional

misconduct, in part because of their history of being penalized for violating their duties and legal

requirements in other jurisdictions.

        572.   The Pharmacy Defendants each have one or more pharmacies that fill prescriptions

for opioids which are operating within or in close proximity to Webb County, or are sending

prescriptions to Webb County via their mail service.

                       (2)     Multiple Enforcement Actions against the Retail Pharmacy
                               Defendants Confirms Their Compliance Failures.

        573.   The Pharmacy Defendants have long been on notice of their failures to abide by

state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Several of the Pharmacy Defendants have been repeatedly penalized for their illegal

prescription opioid practices. In consideration of a reasonable opportunity for further investigation

and discovery, Plaintiff alleges that based upon the widespread nature of these violations, these

enforcement actions are the product of, and confirm, national policies and inadequate control

practices of the Pharmacy Defendants.

                               (A)     CVS

        574.   CVS is one of the largest companies in the world, with annual revenue of more than

$150 billion. CVS manages medications for more than 92 million lives at over 9,900 retail

locations. CVS could be a force for good in connection with the opioid crisis, but like other

Defendants and contrary to their public pronouncements, CVS sought profits over patient safety.




                                                148
        575.     CVS is a repeat offender; the company has paid fines totaling over $40 million as

the result of a series of investigations by the DEA and the DOJ. It nonetheless appears to have

treated these fines as the cost of doing business and has allowed its pharmacies to continue

dispensing opioids in quantities significantly higher than any plausible medical need would

require, and to continue violating its recordkeeping and dispensing obligations under the CSA.

        576.     As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled substances. 288

        577.     This fine was preceded by numerous others throughout the country.

        578.     In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under

the CSA by filling prescriptions with no legitimate medical purpose. 289

        579.     In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

Connecticut failed to maintain proper records in accordance with the CSA. 290

        580.     In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription




288
    Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged Violations
of the Controlled Substance Act, U.S. DEP’T OF JUST. (July 11, 2017), https://justice.gov/usao-edca/pr/cvs-pharmacy-
inc-pays-5m-settle-alleged-violationscontrolled-substance-act.
289
   Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement Agreement with
CVS for Unlawful Distribution of Controlled Substances, U.S. DEP’T OF JUST. (Feb. 12, 2016),
https://www.justice.gov/usao-md/pr/united-states-reaches-8-millionsettlement-agreement-cvs-unlawful-distribution-
controlled.
290
   Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle Controlled
Substances Act Allegations, U.S. DEP’T OF JUST. (Oct. 20, 2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-
pays-600000-settle-controlled-substances-actallegations.




                                                       149
monitoring program website and review a patient’s prescription history before dispensing certain

opioid drugs. 291

        581.     In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances – mostly

addictive painkillers – more than 500 times between 2011 and 2014. 292

        582.     In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

violated the CSA by filling invalid prescriptions and maintaining deficient records. The U.S.

alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions with

invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse practitioners

for hydrocodone, despite the fact that these practitioners were not legally permitted to prescribe

that drug. Additionally, the government alleged that CVS had recordkeeping deficiencies. 293

        583.     In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescriptions opioids, “based on prescriptions that had not been issued for legitimate medical

purposed by a health care provider acting in the usual course of professional practice.” CVS also




291
   Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement with state,
BOSTON.COM (Sept. 1, 2016), https://www.boston.com/news/localnews/2016/09/01/cvs-will-pay-795000-strengthen-
policies-around-dispensing-opioids-inagreement-with-state.
292
   Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations that
Pharmacies Filled Fake Prescriptions, U.S. DEP’T OF JUST. (June 30, 2016), https://www.justice.gove/usao-
ma/pr/cvs-pay-35-million-resolve-allegations-pharmacists-filledfake-prescriptions.
293
   Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp. Resolved
with $450,000 Civil Settlement, U.S. DEP’T OF JUST. (Aug. 10, 2015), https://www.justice.gov/usao-ri/pr/drug-
diversion-claims-against-cvs-health-corp-resolved-450000-civil-settlement.




                                                     150
acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

that were issued based on legitimate medical need. 294

        584.     In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations that in the State of Texas it had filled 153 prescriptions written by a doctor whose

controlled-substances registration within the Texas Department of Public Safety had expired.295

The alleged violations of the Comprehensive Drug Abuse Prevention and Control Act occurred in

the spring and summer of 2012.

        585.     In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area. 296

        586.     Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers. 297

                                   (B)      Walgreens

        587.     Walgreens is the second-largest retail pharmacy store chain in the U.S. behind CVS,

with annual revenue of more than $118 billion. According to its website, Walgreens operates more




294
   Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement Agreement
with CVS for Unlawful Distribution of Controlled Substances, U.S. DEP’T OF JUST. (May 13, 2015),
https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22-million-settlement-agreement-cvs-unlawful-
distribution.
295
    Patrick Danner, H-E-B, CVS Fined Over Prescriptions, SAN ANTONIO EXPRESS-NEWS (Sept. 5, 2014),
http://www.expressnews.com/business/local/article/H-E-BCVSfined-over-prescriptions-5736554.php.
296
   Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at time, NEWSOK (May 3, 2015),
http://newsok.com/article/5415840.
297
   Press Release, U.S. Attorney’s Office W. Dist. of Okla, CVS to Pay $11 Million to Settle Civil Penalty Claims
Involving Violations of Controlled Substances Act, U.S. DEP’T OF JUST. (Apr. 3, 2013), https://www.justice.gov/usao-
wdok/pr/cvs-pay-11-million-settle-civil-penaltyclaims-involving-violations-controlled.




                                                       151
than 8,000 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in fiscal

2017.

            588.   Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history -- $80 million – to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing violations

of the CSA, including negligently allowing controlled substances such as oxycodone and other

prescription painkillers to be diverted for abuse and illegal black market sales. 298

            589.   As part of the settlement, Walgreens admitted that it failed to uphold its obligations

as a DEA registrant regarding the above-described conduct. 299

            590.   The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

            591.   Walgreens’ Florida operations highlight its egregious conduct regarding diversion

of prescription opioids. Walgreens’ Florida pharmacies each allegedly ordered more than one

million dosage units of oxycodone in 2011 – more than ten times the average amount. 300

            592.   The subject pharmacies increased their orders over time, in some cases as much as

60% in the space of just two years, including, for example, supplying a town of 3,000 with 285,800

orders of oxycodone in a one-month period. Yet, Walgreens corporate officers not only turned a

blind eye, but provided pharmacists with incentives through a bonus program that compensated


298
   Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record Settlement of $80 Million
for Civil Penalties Under the Controlled Substances Act, U.S. DEP’T OF JUST. (June 11, 2013),
https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-recordsettlement-80-million-civil-penalties-under-
controlled.
299
      Id.
300
  Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co. (Drug Enf’d
Admin. Sept. 13, 2012).




                                                        152
them based on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at

Walgreens suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that

“if these are legitimate indicators of inappropriate prescriptions perhaps we should consider not

document our own potential noncompliance,” underscoring Walgreen’s attitude that profit

outweighed compliance with the CSA or the health of communities. 301

            593.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on the

number of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July

2010, Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center. 302

            594.   The six retail pharmacies in Florida that received the suspicious drug shipments

from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or should

have known were not for legitimate use. 303




301
      Id.
302
      Id.
303
      Id.




                                                 153
            595.   Walgreens has also settled with a number of state attorneys general, including West

Virginia ($575,000) and Massachusetts ($200,000). 304

            596.   The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

use of some Medicaid patients who were considered high-risk. As a result, Walgreens agreed to

pay $200,000 and follow certain procedures for dispensing opioids. 305

                          PBMs Ensured that Opioids Were Regularly Prescribed and Flooded
                          the Market.

            597.   PBMs operate mail order pharmacies subject to federal and state regulations, as

described above. In addition, PBMs serve as middlemen between the defendant drug

manufacturers and the availability of opioids. PBMs design plans and offer standard baseline

national formularies that determine what drugs: (a) will be available (or not available) to patients;

(b) for what diagnosis, efficacious or otherwise; (c) in what quantities; (d) at what co-pay; (e) what

level of authorization will be required; and (f) what less addictive pain treatments, drugs or OUD

treatments will not be available, or will be harder to access.

            598.   PBMs collude with manufacturers who pay fees in the form of rebates,

administrative fees, service fees, and other incentives in order to maximize utilization to the

financial benefit of the PBMs and manufacturers. This leads to more prescriptions and more pills

available to the general public, many of which find their way to the black market.

            599.   PBMs have the ability to limit the number of pills available, the number of refills

processed, and the duration of opioid therapy. PBMs were well aware that as a result of their




304
      Walgreens to pay $200,000 settlement for lapses with opioids, APHA             (Jan.   25,   2017),
https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.
305
      Id.



                                                   154
standard baseline plan design, formulary placement, and drug utilization management, more

addictive opioids would enter the marketplace and more addicts would be created. Yet,

notwithstanding their repeated commitment to protect health and safety, they chose to give

preferential treatment to the most addictive opioids, install hurdles to less-addictive alternatives

and failed to cover, or made it difficult to access, necessary medicines associated with Medication

Assisted Treatment (MAT) for OUD.

        600.     PBMs not only control the majority of this country’s prescriptions through their

benefit plan design and formulary management, they generate massive profits from that work.

PBMs are paid by drug companies to move product. “[N]early one third of all expenditures on

branded drugs in 2015 were eventually rebated back. And, most of these rebates directly benefited

the PBM.” 306 In addition to rebates, PBMs negotiate the payment of administrative fees, volume

bonuses, service fees and other forms of consideration from manufacturers. The PBMs’ ability to

negotiate these incentives from drug manufacturers derives from their control of the factors driving

utilization, including formulary development and plan design.

        601.     The power of the PBMs has evolved over time. Originally mere claims processors,

PBMs now play a major role in managing pharmaceutical spending and enhancing health benefits

for end-users. Express Scripts President and CEO Tim Wentworth explains that its business has

“evolved from straightforward claims adjudication to providing complex care.” 307 Drug

manufacturers recognize the power of the PBMs to drive utilization.




306
    Wayne Winegarden, To Improve Pharmaceutical Pricing, Reform PBMs And Fix Health Care’s Systemic
Problems, FORBES (Apr. 4, 2017), https://www.forbes.com/sites/econostats/2017/04/04/to-improve-pharmaceutical-
pricing-reform-pbms-and-fix-health-cares-systemic-problems/#4da58c5a3322
307
   Express Scripts, 2017 Annual Report, https://expressscriptsholdingco.gcs-web.com/static-files/76a9c03e-2e6b-
4f6b-80de-fe80d4ebc826 (last viewed Mar. 15, 2019) at 11.




                                                     155
           602.     PBMs quietly became an integral part of the pharmaceutical supply chain – that is,

the path a drug takes from the manufacturing facility to a bathroom medicine cabinet – following

the passage of the Medicare Modernization Act in 2003.

           603.     Today, the PBM Defendants manage the drug benefits for nearly 95% of the

population. 308 They drive what drugs are covered by virtually all health insurance providers for

over 260 million people. PBMs made almost $260 billion last year. 309 In 2015 they covered most

of the 4 billion retail prescriptions that were covered in the U.S. 310 They are key participants and

play a crucial role in the administration of prescription drugs. 311

           604.     PBM influence results from the lack of competition in the PBM space. Market

concentration is an important indicator of a company’s ability to earn extraordinary returns, and

several segments in the U.S. pharmaceutical distribution system are highly concentrated. 312

           605.     In this environment, the top three PBMs have substantial if not exclusive control

over the dissemination of opioids. In concert with drug manufacturers who give them rebates and

other financial incentives, 313 their plan design determines which drugs will be paid for, reimbursed,

or covered by public and private pharmacy benefit plans, allowing the drugs to enter the

marketplace to be abused.



308
      Hoffman-Eubanks, supra note 16.
309
    John Breslin, Health care experts call for more transparency into PBMs, PATIENTDAILY (Dec. 20, 2017),
https://patientdaily.com/stories/511298841-health-care-experts-call-for-more-transparency-into-pbms
310
   Lydia Ramsey and Skye Gould, A huge pharma middleman just lost its biggest customer — and it shows how drug
pricing really works, BUSINESS INSIDER (Apr. 25, 2017), http://www.businessinsider.com/express-scripts-esrx-
anthem-not-renewing-pbm-2017-4
311
      Health Policy Brief, supra note 147.
312
   Neeraj Sood, Tiffany Shih, Karen Van Nuys, Dana Goldman, Follow the Money: The Flow of Funds In the
Pharmaceutical Distribution System, HEALTH AFFAIRs, Jun. 13, 2017, https://www.healthaffairs.
org/do/10.1377/hblog20170613.060557/full/
313
      Health Policy Brief, supra note 147.




                                                    156
        606.     The harm caused by the PBMs is not just monetary: “[t]he PBMs and insurers are

harming the health of patients with chronic and rare diseases by limiting access and charging them

retail for drugs they buy at deep discounts.” 314 PBMs also fail to control quantities, or numbers of

refills for highly addictive drugs and ignore or neglect their assorted publicly stated commitments

to ensure patient wellness, as described in the Party section above and throughout this complaint.

        607.     PBMs also provide discount drug cards so individuals can directly purchase

medications without going through insurance companies. This allows individuals to fill multiple

prescriptions while avoiding the oversight that insurance coverage brings, thus fueling the

epidemic. PBMs allow this loophole because they are paid for every prescription filled in this

manner.

        608.     Thus, people with chronic pain are at the mercy of PBMs, yet PBMs make it easier

to access opioids than less-addictive pain medication, because opioids are generally cheaper than

non-opioid alternatives. According to a study by the New York Times and ProPublica of 35.7

million people on Medicare prescription drug plans, in the second quarter of 2017 only one-third

of them had access to pain medication less addictive than opioids. 315

        609.     Even when they were asked to limit accessibility to opioids, PBMs refused. In 2001,

when officials in the West Virginia state employee health plan tried to get Purdue, which

manufactured OxyContin, to require pre-authorization, Purdue refused. 316 Using the financial quid




314
  Jonathan Wilcox, PBMs Must Put Patients First, HUFFINGTON POST (Feb. 28, 2017), https://www.huffingtonpost.
com/entry/pbms-must-put-patients-first us 58b60bd8e4b02f3f81e44dcc
315
  Katie Thomas and Charles Ornstein, Amid Opioid Crisis, Insurers Restrict Pricey, Less Addictive Painkillers, THE
NEW YORK TIMES (Sep. 17, 2017), https://www nytimes.com/2017/09/17/health/opioid-painkillers-insurance-
companies html?mwrsm=Email.
316
  David Armstrong, Drug maker thwarted plan to limit OxyContin prescriptions at dawn of opioid epidemic, STAT
(Oct. 26, 2016), https://www.statnews.com/2016/10/26/oxycontin-maker-thwarted-limits/



                                                      157
pro quo it had with the West Virginia PBM, it paid Merck Medco (now Express Scripts) to prevent

insurers from limiting access to the drug. This practice was consistent nationwide.

            610.   The strategy to pay Merck Medco extended to other big pharmacy benefit managers

and to many other states, according to a former Purdue official responsible for ensuring favorable

treatment for OxyContin. The payments were in the form of “rebates” paid by Purdue to the

companies. In return, the pharmacy benefit managers agreed to make the drug available without

prior authorization and with low copayments.

            611.   “That was a national contract,” Bernadette Katsur, the former Purdue official, who

negotiated contracts with pharmacy benefit managers, said in an interview. “We would negotiate

a certain rebate percentage for keeping it on a certain tier related to copay or whether it has prior

authorization. We like to keep prior authorization off of any drug.” 317

            612.   PBMs are “driving patients to opioids, away from abuse-deterrent form (ADF) and

less addictive forms of opiates through formulary and pricing strategies.” 318

            613.   ADF opioids are more difficult to physically alter (crushing to snort or dissolving

to inject) and therefore are less prone to abuse. 319 The three major PBMs carry at most 3 of the 10

FDA approved ADF opioids, while CVS Caremark, which has nearly 90 million members, carries




317
      Id.
318
    Charles L. Bennett MD PhD MPP, Do you have pain, cancer, or diabetes? Your PBM may now be your doctor for
these illnesses, COLLABRX (Dec. 27, 2017), http://www.collabrx.com/pain-cancer-diabetes-pbm-may-now-doctor-
illnesses/
319
    Peter J. Pitts, Pharmacy benefit managers are driving the opioid epidemic, SW NEWS MEDIA (Nov. 21, 2017),
http://www.swnewsmedia.com/shakopee valley news/news/opinion/guest columns/pharmacy-benefit-managers-
are-driving-the-opioid-epidemic/article 2f6be2a1-c7a3-5f8d-9f3e-, 61d29d25c84b html




                                                    158
none. 320 A study by Tufts CSSD found that ninety-six percent (96%) of all prescription opioids

were non-ADF in 2015. 321

            614.     Making matters worse, in addition to making it easy to obtain generic highly

addictive opioids, PBMs make it harder to obtain treatment. The NY Times/ProPublica study

found that insurers have erected more hurdles to approving addiction treatments than for the

addictive substances themselves. 322

            615.     A 2008 study by the Mayo Clinic 323 found that patients who were weaned off

opioids and followed a non-drug treatment experienced less pain than when they were on opioids

and had improved functioning. Some plans cover these costs but other do not. 324

            616.     There are steps the PBMs could take. They could make it easier to access other non-

addictive forms of pain relief. They could require doctors to start treating pain first with non-opioid

pain medications as recommended by the CDC and turn to opioids as a last resort. They could

cover alternative, non-medication treatments for pain. They could make addiction treatment more

accessible. They could make their pricing more transparent so everyone could see if they were

being improperly influenced by manufacturers to make choices for financial, not medical reasons.

            617.     The PBMs do none of this, in direct contravention of their consistent bold public

pronouncements of commitment to public health and safety, as described herein.

            618.     The PBM claims of commitment to public health and safety are credible and made

the express purpose of inducing public trust and reliance.


320
      Bennett, supra note 318.
321
      Pitts, supra note 319.
322
      Thomas and Ornstein, supra note 315.
323
      See https://www.ncbi nlm nih.gov/pubmed/18804915
324
   Barry Meier and Abby Goodnough, New Ways To Treat Pain Meet Resistance, THE NEW YORK TIMES (Jun. 22,
2016), https://www nytimes.com/2016/06/23/business/new-ways-to-treat-pain-without-opioids-meet-resistance.html
?mcubz=1,



                                                     159
       619.    The PBMs are managed by highly-sophisticated and knowledgeable health care

providers with lengthy professional histories that provide them particular expertise with evidenced

based therapies, drug efficacy and clinical solutions. It is precisely because of their sophistication

and expertise that the PBM Defendants dominate the market and have the control that they do.

The PBMs’ secret agreements with the Manufacturer Defendants and the fact that their conduct is

entirely at odds with their public pronouncements are not visible in the ordinary course.

       620.    The PBMs’ behavior is particularly egregious and subjects them to liability given

their admitted and demonstrated ability to influence utilization and given that that they have

acknowledged they are “uniquely positioned” to help address a national epidemic that they were

instrumental in creating. More than any other defendant, the PBMs have the power – with a few

burdenless formulary edits – to dramatically impact the flow of opioids into our communities,

including Webb County. Were the PBMs to satisfy their own assurances to the public, and to

control- as they easily could- the instrumentality that has harmed so many- the damage caused by

defendants’ purposeful scheme would have been avoided or substantially reduced.

       iii.    The CDC Guideline Can Be Readily Implemented by the PBMs, as Their Own
               Statements Acknowledge

       621.    The CDC Guideline readily translates into coverage guidelines that can and should

already have been implemented by PBMs. Indeed, the PBM Defendants have vocally embraced

the CDC Guideline as applicable to their practices and now market themselves (falsely) as offering

opioid management programs that are CDC consistent.

       622.    The CDC Guideline makes clear that opioids should be dispensed only rarely for

chronic pain, thereby endorsing a form of utilization management known as “step therapy,”

whereby a clinician must attempt to treat a condition with one therapy before an alternative will

be covered. Specifically, the CDC Guideline provides that: “[n]onpharmacologic therapy and



                                                 160
nonopioid pharmacologic therapy are preferred for chronic pain,” and that “[s]everal nonopioid

pharmacologic therapies (including acetaminophen, NSAIDs, and selected antidepressants and

anticonvulsants) are effective for chronic pain.” 325 The CDC Fact Sheet similarly states that

“opioids are not first-line or routine therapy for chronic pain.” 326

           623.     Consistent with the CDC Guideline, the PBM Defendants can impose step therapy

rules that require clinicians to first treat chronic pain with nonpharmacologic and/or nonopioid

pharmacologic therapy and only prescribe opioids if these therapies are ineffective. They have not.

Even Defendant Purdue Pharma has now acknowledged that step therapy should precede opioid

use for chronic pain. 327

           624.     The CDC Guideline stresses that opioids should be dispensed sparingly for acute

pain, affirming that a three-day supply will be adequate for most patients suffering from acute pain

and that “only rarely” will seven days be needed. 328

           625.     The PBM Defendants can implement this recommendation by imposing a default

three-day quantity limit on opioid prescriptions for acute pain, and only covering a seven-day

quantity subject to strict prior authorization approval. They have not. Indeed, in this vein, a number

of States and State Medicaid programs have taken it upon themselves to impose three to five-day

limits on opioid prescriptions. 329


325
      CDC Guideline, supra note 182 at 16-17.
326
      CDC Fact Sheet, supra note 191 at 1.
327
      See Purdue Pharma, We make prescription opioids. And we want to limit their                                  use,
https://www.purduepharma.com/corporate-social-responsibilities/ongoing-efforts-to-help-address-the-opioid-
crisis/open-letter/ (last visited Aug. 24, 2018).
328
      CDC Guideline, supra note 325 at 16, 24, et seq.
329
   See, e.g., Florida (Fla. Stat. Ann. § 456.44 (2018)), Tennessee (Tenn. Code Ann. §63-1-164 (2018)), Kentucky
(KY H.B. 333 (amending Ky. Rev. Stat. Ann. §218A.205, 2017)), Minnesota (SF 2a (2017)), New Jersey (N.J. Stat.
Ann. § 24:21-15.2 (N.J. 218th First Annual Sess., L. 2018, c. 54 (except c. 48) and J.R. 5)), North Carolina (Strengthen
Opioid Misuse Prevention Act of 2017, H.B. 243, N.C. Sess. Laws 2017-74 (N.C. 2017) (enacted)) and Arizona
(Arizona Opioid Epidemic Act, 2018 S.B. 1001/H.B. 2001, 2018 Ariz. Sess. Laws 284 (Ariz. 2018) (enacted)).




                                                         161
            626.    Whether for acute or chronic pain, the CDC Guideline provides key dosage

benchmarks that can be incorporated into PBM formularies. Consistent with the recommendation

that “Clinicians…should carefully reassess evidence of individual benefits and risks when

increasing dosage to ≥ 50 [MME]/day, and…should avoid increasing dosage to ≥ 90 MME/day,”

PBMs can require prior authorization to increase dosages to ≥ 50 MME/day and exclude coverage

for dosages ≥ 90 MME/day. 330

            627.    The CDC Guideline endorses expanding access to pharmacologic treatments for

opioid overdose and OUD. The CDC points out that “patient cost can be a barrier to buprenorphine

treatment because insurance coverage of buprenorphine for opioid use disorder is often limited.” 331

Physician surveys also identify prior authorization and quantity limits 332 as frequent barriers to

such treatments. 333

            628.    The PBM Defendants can help expand access by ensuring that they cover the range

of treatments currently available (i.e., naloxone, methadone, buprenorphine, and naltrexone) and

eliminate prior authorization requirements and quantity limits for all those treatments that are

covered. The have not.

            629.    The PBMs’ own documents confirm the important role they play in implementing

the CDC Guideline. For example, nearly one year after the CDC Guideline was issued, Caremark


330
      CDC Guideline, supra note 325 at 16.
331
      Id. at 32.
332
   The CDC has issued guidance subsequent to March 2016 clarifying that the CDC Guideline dosage thresholds “are
based on overdose risk when opioids are prescribed for pain and should not guide dosing of medication-assisted
treatment for opioid use disorder.” CDC, Calculating Total Daily Dose of Opioids for Safer Dosage,
https://www.cdc.gov/drugoverdose/pdf/calculating total daily dose-a.pdf (last visited Aug. 29, 2018)
333
   Troy Parks, AGs called on to help stop prior authorization for MAT, AMA WIRE (Feb. 8, 2017), https://wire.ama-
assn.org/ama-news/ags-called-help-stop-prior-authorization-mat; David Kan, MD, DFASAM, Insurance Barriers to
Accessing Treatment of Opioid Use Disorders Identified by California Physicians, CALIFORNIA SOCIETY OF
ADDICTION MEDICINE, Nov. 2016, https://www.csam-asam.org/ sites/default/files/pdf/misc/insurance barriers mat
2016 final.pdf.




                                                      162
publicly acknowledged that, “[p]harmacy benefit managers (PBMs) play an important role in

implementing the CDC [G]uideline, and helping ensure access and patient safety” and assured

its customers that it had “taken a thoughtful, evidence-based approach to implementing the CDC

guideline into our utilization management (UM) criteria with consideration of the needs of those

with chronic pain, as well as the potential for harm from these powerful medications.” 334 Caremark

also assured the public that its, “UM criteria reinforce [the CDC] principles and encourage

appropriate use of opioids by patients and prescribers. They provide coverage that fosters

safe use of opioids, consistent with the … CDC [G]uideline, to support plans helping members

on their path to better health.” 335

           630.      Express Scripts similarly boasts that its Advanced Opioid Management program

“is based on CDC prescribing guidelines” and “promot[es] greater compliance with CDC

guidelines.” 336

           631.      OptumRx likewise claims that its “utilization management edits are tightly aligned

with Centers for Disease Control (CDC) prescribing guidelines.” 337

           632.      Unfortunately, however, the PBM Defendants’ statements of concern are hollow

and their assurances of fostering “safe use of opioids” consistent with the CDC Guideline are false.




334
  CVS Health, The Balancing Act, Helping Ensure Appropriate Access to Opioids While Minimizing Risk, INSIGHTS
FEATURE (Feb. 28, 2017), https://payorsolutions.cvshealth.com/insights/balancing-act at 4 (emphasis added).
335
      Id. at 5 (emphasis added).
336
   Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of
Opioids for New Patients (Jan. 11, 2018), http://lab.express-scripts.com/lab/insights/drug-safety-and-abuse/reducing-
inapprop riate-selection -and-excessive-dispensing-of-opioids at 1.
337
   OptumRx, OptumRx Opioid Risk Management (2018), https://www.accesskent.com/Benefits/pdf/Opioid-
Brochure.pdf, at 2.




                                                        163
The PBM Defendants’ utilization management criteria – to this day and despite all their talk – fall

far short of meeting the CDC Guideline. 338

         iv.      The PBMs Are Still Not Controlling Opioid Usage Consistent with the CDC
                  Guideline

         633.     All public statements to the contrary, none the PBM Defendants’ opioid

management programs or standard formularies are consistent with the CDC Guideline or their own

promotional materials.

         634.     None require step therapy or prior authorization prior to reimbursing for the most

commonly prescribed immediate-release opioids. None impose three-day quantity limits on any

opioids when prescribed for acute pain. None limit dosages to ≤ 50 MME/day absent prior

authorization or exclude coverage of dosages ≥ 90 MME/day. None uniformly cover all four types

of pharmacologic treatment for OUD overdose and addiction without financial or procedural

barriers.

         635.     In short, the PBMs may be finally saying “all the right things” when it comes to

acknowledging the dangers of opioids and the need for tight controls. But the unfortunate reality

is that three years after the CDC Guideline was issued, the PBM Defendants still have not

uniformly installed available edits to their standard plan designs that are in line with the CDC

Guideline, their own documents and all currently available medical literature.

         636.     Each of the PBM Defendants’ current standard formularies and opioid management

programs are examined in detail below:


338
   Researchers at the Johns Hopkins Bloomberg School of Public Health concur. Their June 22, 2018 study
Prescription Drug Coverage for Treatment of Low Back Pain Among US Medicaid, Medicare Advantage, and
Commercial Insurers found widespread failures to apply evidenced-based utilization management rules to discourage
opioid use including failures to impose quantity limits and prior authorization and failures to require step therapies.
Dora H. Lin, MHS, et al, JAMA NETWORK OPEN (Jun. 22, 2018), https://jamanetwork.com/journals/
jamanetworkopen/fullarticle/2685625




                                                         164
                          Caremark

        637.     According to the Drug Channels Institute, CVS Health (Caremark) was the highest-

ranking PBM in 2017 with over twenty-five percent (25%) of the industry market share. 339 It

currently covers more than 94 million lives.340

        638.     Caremark says the following about its “Formulary Development and

Management”:

                 Development and management of drug formularies is an integral
                 component in the pharmacy benefit management (PBM) services CVS
                 Caremark provides to health plans and plan sponsors. Formularies have two
                 primary functions: 1) to help the PBM provide pharmacy care that is
                 clinically sound and affordable for plans and their plan members; and 2) to
                 help manage drug spend through the appropriate selection and use of drug
                 therapy. 341

        639.     Caremark has three basic formularies: Standard Control, Advanced Control, and

Value. 342 A wholly owned subsidiary (SilverScript) also manages two basic formularies for

Medicare Prescription Drug Plans (“PDPs”), Choice and Plus. 343 Each of Caremark’s basic

formularies include opioids.

        640.     Contrary to the CDC Guideline, Caremark’s Standard Control formulary contains

no step therapies, prior authorization requirements or quantity limits for opioids on its face. It

imposes no three-day limitations for acute pain. It does not limit the use of opioids for chronic pain



339
   Adam J. Fein, Ph.D., The Outlook for Pharmacy Benefit Management: Evolution or Disruption, DRUG CHANNELS
INSTITUTE, Mar. 5, 2018http://drugchannelsinstitute.com/files/PBMI-PBM Outlook-Drug Channels-Fein-Mar2018 -
Handouts.pdf, at 2.
340
  CVS Health, CVS Health at a Glance, https://cvshealth.com/about/facts-and-company-information (last visited on
Aug. 23, 2018).
341
     CVS Caremark, Formulary Development and Management at CVS Caremark (Mar. 25, 2018),
https://www.caremark.com/portal/asset/FormDevMgmt.pdf at 1 (emphasis added).
342
    CVS Health, Formulary Management, https://payorsolutions.cvshealth.com/programs-and-services/cost-
management/formulary-management (last visited Mar. 15, 2019) at 3.
343
    SilverScript, Overview of 2018 SilverScript Plans, https://www.silverscript.com/learn/plans-overview.aspx (last
visited on Aug. 23, 2018)



                                                       165
outside active cancer, end-of-life and palliative care. The prescribing guide for the Standard

Control formulary refers clinicians to 2017 prescribing guidelines, but even those do not require

nonopioid step therapies for treatment of chronic pain or three-day limits for acute pain.

        641.     Caremark’s standard formularies do not cover any naltrexone treatments and it is

unclear what utilization management or cost-sharing requirements may apply.

        642.     Caremark’s Standard Control formulary does not cover the higher strength

prescription dosages of the following nonopioid pharmacological options, useful in many step

therapies: ibuprofen, topical lidocaine, amitriptyline, doxepin, desipramine, diflunisal, choline

magnesium trisalicylate, salsalate, etodolac, sulindac, indomethacin, celecoxib, meclofenamate

and nabumetone.

        643.     Caremark’s Advanced Control formulary contains no step therapies, prior

authorization requirements or quantity limits for opioids on its face.

        644.     The Advanced Control formulary does not include many of the following

prescription nonopioid pain treatment alternatives: capsaicin, diflunisal, choline magnesium

trisalicylate, salsalate, etodolac, sulindac, indomethacin, meclofenamate and nabumetone.

        645.     Caremark’s Value Formulary contains no step therapies for any immediate release

opioids. It has prior authorization requirements for some opioids, but not the most widely used

opioids: hydrocodone-acetaminophen, oxycodone-acetaminophen and codeine-acetaminophen. 344




344
      See NIH, National Institute on Drug Abuse, Most Commonly Used Addictive Drugs,
https://www.drugabuse.gov/publications/media-guide/most-commonly-used-addictive-drugs (“commonly prescribed
opioids include hydrocodone (e.g., Vicodin), oxycodone (e.g., OxyContin), morphine, fentanyl, and codeine.”); see
also, Theodore J. Cicero; Matthew S. Ellis; Hilary L. Surratt; Steven P. Kurtz, Factors influencing the selection of
hydrocodone and oxycodone as primary opioids in substance abusers seeking treatment in the United States, 154 PAIN
12 at 2639–2648 (2013) (“Our results showed that oxycodone and hydrocodone were the drugs of choice in 75% of
all patients.”).



                                                       166
        646.     The Value Formulary points to the same lax 2017 opioid prescribing guidelines. In

contrast, this formulary imposes both prior authorization and/or quantity limits on the majority of

pharmacologic treatments for opioid addiction and overdose. The Value formulary (like

Caremark’s other commercial offerings) excludes an array of nonopioid pain relief options

including: topical lidocaine, choline magnesium trisalicylate, salsalate, indomethacin, celecoxib

and meclofenamate.

        647.     Caremark’s Medicare PDP formularies have no prior authorization requirements

for opioids except fentanyl-related products, and no step therapies for any opioids. As with

Caremark’s other formularies, they impose dosage and quantity limits but these exceed the CDC

Guideline’s recommendations for MME per day.

        648.     Caremark sets a 360 tabs/30 day limit for all strengths of Hydrocodone-

acetaminophen (5-325mg, 7.5-325mg, 10-325mg), one of the most widely overprescribed

opioids. 345 But even at the lowest dosage (5mg), this exceeds the CDC-recommended dosage limit

of 50 MME/day.

        649.     The following chart explains how Caremark’s current hydrocodone Medicare

quantity limits far exceed the CDC Guideline with respect to this highly abused drug:




345
   Seago S, Hayek A, Pruszynski J, Newman MG, Change in prescription habits after federal rescheduling of
hydrocodone combination products, 29(3) PROCEEDINGS (BAYLOR UNIVERSITY MEDICAL CENTER) 268-270 (2016)
(“hydrocodone/acetaminophen products are by far the most popular formulation and were the most frequently
prescribed drug from 2007 to 2011.”); see also¸ Lydia Ramsey, The 10 most popular prescription drugs in the US,
BUSINESS INSIDER, Dec. 28, 2017, https://www.businessinsider.com/common-popular-prescription-drugs-us-2017-7
(“Vicodin is the most popular drug in the US”).




                                                     167
and overdose thereby limiting access. These treatments, including generics, are also all listed on

Tier 3 or higher of the formulary. This designation is associated with copays of at least $35 or

coinsurance rates typically exceeding 33%.

            653.    Even with its new Opioid Utilization Management Program, Caremark does not

require step therapy as a pre-condition for coverage of immediate-release opioids. 350 Caremark

does not impose three-day limits on opioids prescribed for acute pain, or require prior authorization

when opioids are prescribed for chronic pain. Caremark limits the quantity of opioids prescribed

per day, but only to 90 MME/day, 351 a quantity the CDC says, should be avoided. 352 Caremark

does not require prior authorization prior to covering immediate-release opioids (i.e.,

hydrocodone-acetaminophen,               oxycodone-acetaminophen,       codeine-acetaminophen).         And,

Caremark merely allows for an “emergency supply” of buprenorphine-naloxone products while it

processes prior authorization, rather than broadly waiving such requirements. 353

                             Express Scripts

            654.    Express Scripts “provides pharmacy benefits to 83 million members. Of these, more

than 27 million obtain their pharmacy benefit coverage through one of Express Scripts’ standard

formularies and more people use the [Express Scripts’] National Preferred Formulary than any

other formulary in the U.S.” 354




350
     CVS Caremark, CVS Caremark Opioid Quantity Limits Pharmacy Reference Guide (Jan. 2018),
https://www.caremark.com/portal/asset/Opioid Reference Guide.pdf
351
      Id.
352
      CDC Guideline, supra note 325 at 16, 22, 23.
353
  CVS Health, The Balancing Act, Helping Ensure Appropriate Access to Opioids While Minimizing Risk, INSIGHTS
FEATURE (Feb. 28, 2017), https://payorsolutions.cvshealth.com/insights/balancing-act at 6.
354
   See Express Scripts, The Value of Active Pharmacy Management: Express Scripts 2018 National Preferred
Formulary, 2018, https://www.multivu.com/ players/English/81495241-express-scripts-national-preferred-formular
y-2018/ at 1.




                                                     169
            655.    Express Scripts explains that their standard formularies are “governed by our

National Pharmacy & Therapeutics Committee (the ‘P&T Committee’), a panel of independent

physicians and pharmacists in active clinical practice, representing a variety of specialties and

practice settings and typically with major academic affiliations.” 355

            656.    Express Scripts touts that the “the P&T Committee considers the drug’s safety and

efficacy,” and the company “fully compl[ies] with the P&T Committee’s clinical

recommendations regarding drugs that must be included or excluded from the formulary based on

their assessment of safety and efficacy.” 356 Express Scripts further states that, “we re-evaluate our

National Preferred Formulary on an annual basis. We look at the formulary first from a clinical

perspective to ensure that it provides access to safe and effective medications in all therapy

classes.” 357

            657.     And yet, to this day, and notwithstanding the CDC Guideline and everything that

is now known about the addictive properties of opioids and opioid over-prescribing, every standard

commercial Express Scripts formulary contains no restrictions whatsoever on the majority of

opioids covered – no quantity limits, no step therapies, no prior authorization requirements.

            658.    Express Scripts recently updated its National Preferred Formulary to exclude

coverage for two long-acting opioid oral analgesics (Opana ER and Oxycodone ER) and two

narcotic analgesics (Buprenorphine Patches and Butrans) but, even there, Express Scripts presents

no fewer than six “preferred alternatives,” each of which are highly addictive opioids available in

extended-release forms.



355
      Express Scripts, 2017 Annual Report, supra note 307.
356
      Id.
357
   Express Scripts, Smart Formulary Management (Jan. 2, 2014), http://lab.express-scripts.com/lab/insights/drug-
options/smart-formulary-management at 2 (emphasis added).



                                                         170
           663.     Express Script’s Medicare PDP formularies impose prior authorization and/or

quantity limits on the majority of covered pharmacologic treatments for opioid addiction and

overdose thereby limiting access. These treatments are listed on Tiers 2 through 4 of the

formularies, indicating that at least some non-nominal cost-sharing is required.

           664.     As in the commercial contexts, the Express Scripts Medicare formulary does not

include a number of the following prescription nonopioids useful in a step therapy context: choline

magnesium trisalicylate, indomethacin, meclofenamate and nabumetone.

           665.     Even with its Advanced Opioid Management Program, Express Scripts does not

impose a three-day limit for first-time users dealing with acute pain; does not require step therapy

prior to covering immediate-release opioids; and does not require prior authorization for

immediate-release opioids. 360 Express Scripts limits the dosage of opioids prescribed per day, but

only to 200 MME/day, more than double the dosage which the CDC Guideline says should be

avoided. 361 Moreover, Express Scripts’ program – self-described as a “comprehensive solution”

that “significantly reduces inappropriate selection and excessive dispensing of opioids,”

particularly for those taking an opioid for the first time 362 – reportedly has a fee of $0.30 PMPM.

For a client with 10,000 members, this translates to a yearly cost of approximately $36,000 – a

significant amount.




360
    See Express Scripts, Putting the brakes on the opioid epidemic (accessed Mar. 13, 2019) https://my.express-
scripts.com/opioids.html; Nicholas Hamm, Express Scripts Limits Opioid Prescriptions, DRUG TOPICS (Aug. 17,
2017), http://www.drugtopics.com/clinical-news/express-scripts-limits-opioid-prescriptions; Express Scripts, Express
Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of Opioids for New Patients (Jan. 11,
2018), http://lab.express-scripts.com/lab/insights/drug-safety-and-abuse/reducing-inapprop riate-selection -and-
excessive-dispensing-of-opioids
361
      See Hamm, Express Scripts Limits Opioid Prescriptions, supra note 360 at 1.
362
  See Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of
Opioids for New Patients, supra note 360 at 1.




                                                         172
           666.     Nowhere does any Express Scripts formulary advise that opioids are inappropriate

for chronic pain treatment outside active cancer, end-of-life or palliative care.

           667.     Virtually every opioid analgesic on every Express Scripts formulary (commercial

or Medicare) is available through its mail order pharmacy. Mail order pharmacies are used most

commonly for maintenance drugs and the treatment of chronic conditions. 363 The CDC made clear

three years ago that opioids are not proven effective for treatment of chronic pain outside active

cancer, end of life, or palliative care.

                             OptumRx

           668.     According to the Drug Channels Institute, OptumRx (UnitedHealth) was the third

highest ranking PBM in 2017 with twenty-two (22%) of the industry market share. 364 Recent

OptumRx publications indicate that it provides pharmacy services to 65 million Americans. 365

           669.      OptumRx offers five basic formularies, 366 each of which includes opioids.

OptumRx’s 2018 Generic Centric Formulary appears to have no limits whatsoever surrounding

the coverage of opioids.

           670.     OptumRx’s other commercial formularies require prior authorization only on some

opioids, not including the most popular immediate-release drugs. They also do not appear to




363
   James Chan, PharmD, PhD; and O. Kenrik Duru, MD, MSHS, Safety and Effectiveness of Mail Order Pharmacy
Use in Diabetes, AJMC (Nov. 2013) at 882-887 (“Mail order pharmacies are widely used to deliver medications in
the United States, with up to one-third of chronic illness medications delivered by mail.”); see also Constance Horgan,
Brigid Goody, David Knapp, and Leslye Fitterman, The Role of Mail Service Pharmacies, HEALTH AFFAIRS (Fall
1990) at 67 (“One such alternative is mail service pharmacies, which generally concentrate on processing new and
renewal prescriptions for maintenance drugs through the mail.”)
364
      Adam J. Fein, Ph.D., supra note 339.
365
   OptumRx, OptumRx: Driving Smarter Health Care Connections (2015), https://www.optum.com/content/dam/
optum/resources/brochures/Rx/OptumRxFactSheet Final.pdf at 1.
366
    OptumRx, Formulary and drug lists (June 5, 2018), https://professionals.optumrx.com/resources/formulary-drug-
lists.html




                                                         173
require step therapy for immediate-release opioids or an across the board three-day limit for acute

pain treatment. They do not advise against the dispensing of opioids for chronic pain.

            671.   OptumRx currently limits immediate-release opioids for patients new to opioid

therapy to 49 MME a day; however, patients not new to opioid therapy may receive 90 MME per

day, 367 a limit the CDC Guideline recommends should avoided.

            672.   OptumRx’s Medicare PDP formularies do not appear to have any prior

authorization requirements for most long-acting opioids or widely used opioids such as

hydrocodone/acetaminophen, oxycodone/acetaminophen and codeine/acetaminophen, instead

imposing prior authorization requirements for only a very limited number of immediate-release

branded opioids. These formularies have very few quantity limits, as well, including no apparent

limits on the popular opioids identified above. Without such quantity limits, OptumRx does not

appear to limit Medicare reimbursement for acute pain treatment to three days.

            673.   OptumRx offers its OptumRx Opioid Risk Management program for an additional

fee. Only through enrollment in that program, for extra money, will its commercial customers

receive services that OptumRx’s falsely claims are compliant with the CDC Guideline. Even in its

Opioid Risk Management Program, OptumRx does not appear to limit acute treatment to three-

days and does not require step therapy for opioid treatment of chronic pain. 368

            674.   Upon information and belief, the initial Webb County complaint marked the first

pleading in the Country to identify PBMs as among those bearing responsibility for the opioid

scheme. The omission of PBMs from most legal efforts to address the opioid crisis has been noted.

“Drugmakers, pharmaceutical distributors, pharmacies and doctors have come under intense


367
      Id.
368
      OptumRx Opioid Risk Management, supra note 337.




                                                        174
scrutiny in recent years, but the role that insurers – and the pharmacy benefit managers that run

their drug plans – have played in the opioid crisis has received less attention.” 369

            675.     As one news outlet described it, “[o]ne overlooked culprit worsening the epidemic,

however, comes straight from our health care system: pharmacy benefit managers, or PBMs. To

improve their bottom line, they’re blocking access to prescriptions that can help prevent

overdoses.” 370

            676.     In sum, because PBMs are the intermediary between drug manufacturers,

pharmacies, and ultimately patients, these companies influence everything from pharmacy

reimbursements, to what drugs are covered under formularies. In these ways, the PBMs drive

which drugs enter the marketplace. Their fingerprints are on nearly every opioid prescription filled

and they profit in myriad ways on every pill.

            677.     PBMs’ complicity in the overall fraudulent scheme is knowing and purposeful.

Drug manufacturers compete for PBM formulary placement (preferred placement results in greater

utilization and greater profits) and pay PBMs incentives to avoid pre-authorization requirements

and other hurdles that would slow down flow. A review of the defendant PBM formularies as

alleged herein, confirms that they include all of the opioids at issue in this case, often in preferred

tiers, without quantity limits or prior authorization requirements.

            678.     Given their control over customer behavior, market power and “unique[]

position[],” in the marketplace, 371 as alleged herein, the PBMs’ new opioid management programs

– flawed though they are – are beginning to impact opioid flow for participating customers.



369
      Thomas and Ornstein, supra note 315.
370
      Pitts, supra note 319.
371
   OptumRx, Confronting the Opioid Epidemic (2018), https://www.optum.com/resources/library/opioid-e-
book.html?s3=rxopioid at 9.



                                                    175
        679.    For example, Caremark describes how clients who:

                implemented our opioid utilization management program in 2017 had a
                number of positive results, including that the number of patients new to
                opioid therapy with an acute condition who received more than a seven day
                supply of an opioid decreased 70 percent. For those clients, the number of
                patients new to opioid therapy who receive a seven-day supply or less is
                now nearly 94 percent. 372

        680.    Express Scripts similarly boasts of its ability to influence opioid usage among

customers paying for its new opioid management plan:

                In the first 90 days since the program began on September 1, 2017, we
                observed a nearly 60% reduction in the average days supply for patients
                receiving an opioid prescription for the first time, from 18.6 days supply
                per prescription claim before the launch of the program, to 7.5 days supply
                per claim after the start of the program….

                Nearly 96% of patients prescribed an opioid for the first time started with a
                7-day supply or less. 373

        681.    OptumRx likewise proclaims that since launching its Opioid Risk Management

program on July 1, 2017 with 400 clients (out of 65 million served) 374 it has “delivered the

following improvements: [i] 82 percent decrease in prescriptions above the CDC guideline

recommended dose of 50mg morphine equivalent dose (MED) per day for first-fill acute

prescriptions; [ii] 65 percent decrease in prescriptions for first-fill acute opioid treatment written

above the maximum 7-day supply; [iii] 68 percent decrease in prescriptions for current chronic




372
     CVS Health, Utilization Management Strategies to Address the Opioid Crisis (Feb. 28, 2018),
https://cvshealth.com/thought-leadership/utilization-management-strategies-to-address-the-opioid-crisis at 1
(emphases added).
373
   Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of
Opioids for New Patients, supra note 360 at 1.
374
   See Alex Reger, Heath Insurers and Pharmacy Benefit Managers: Information on Size, CEO Salaries, and
Fiduciary Relationships, Research Report - Office of Legislative Research (Conn.), Mar. 1, 2018 at 3.




                                                    176
opioid utilizers issues for >90mg MED; and [iv] 14 percent reduction in average dose across all

opioid prescriptions.” 375

           682.    The PBM Defendants admitted and demonstrated control over utilization of the

highly addictive opioids at the heart of this national health crisis which requires them to contribute

to the damages and injunctive relief sought by Plaintiff through this action.

                        V.     THE INAPPLICABILITY OF TEXAS’
                  LIABILITY OF NONMANUFACTURING SELLERS STATUTE

           683.    The Texas Liability of Nonmanufacturing Sellers statute provides that “[a] seller

that did not manufacture a product is not liable for harm caused to the claimant by the product”

under certain circumstances. 376 This limited immunity provision is inapplicable to the claims in

the instant case because, inter alia, the claims brought in this lawsuit do not fall within the

definition of a product liability action, because the claims brought under this lawsuit are subject to

one or more statutory exceptions to § 82.003, and because the immunity conferred in § 82.003

does not extend to illegal drug diversionary conduct.

                   VI.        TOLLING OF THE STATUTE OF LIMITATIONS

           684.    Defendants’ conduct has continued from the early 1990s through today, and is still

ongoing. The continued tortious and unlawful conduct by the Defendants causes a repeated or

continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been incurred

until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has not ceased.

The public nuisance remains unabated.




375
  Optum, OptumRx Opioid Risk Management Program Leads to Better Outcomes for Patients and Clients (Aug. 22,
2017), https://www.optum.com/about/news/optumrx-risk-management-program-leads-to-better-outcomes.html at 1.
376
      See TEX. CIV. PRAC. & REM. CODE § 82.003.


                                                   177
       685.    Defendants are equitably estopped from relying upon a statute of limitations

defense. In Texas, the statute of limitations is tolled if, as occurred here, the defendant fraudulently

concealed the existence of the claim. Only when the plaintiff discovers or could have discovered

the claim through reasonable diligence does the clock start again.

       686.    Here, Defendants undertook efforts to purposefully conceal their unlawful conduct,

by manipulating and distorting public information, knowledge, and facts; negligently and

recklessly failing to make public or otherwise produce nonpublic information, over which the

Defendants had exclusive possession, dominion, and control, that would have revealed the truth;

and by deliberately and fraudulently concealing the truth.

       687.    Defendants had in their possession and control reports that those treated with

opioids in clinical trials exhibited behaviors indicating that the Manufacturer Defendants’ opioids

were addictive; data suggesting or proving that large amounts of opioids were being diverted from

legitimate, legal channels and used for medical treatment; and information that specific doctors

and pharmacies were engaged in an illegal pattern of conduct that was designed to provide, in

exchange for monies, opioids to persons who did not suffer from FDA approved indications.

       688.    Defendants purposely concealed their wrongful conduct, including by assuring the

public and governmental authorities that they were complying with their obligations and were

acting to prevent diversion and drug abuse. The Defendants were aware of the falsity of their

misrepresentations because they were aware of their own history of conduct which included

repeated breaches of such duties.

       689.    Manufacturer Defendants also misrepresented the impact of their behavior by

providing the public with false information about opioids and have continued to use Front Groups

and third parties to minimize the risks of Defendants’ conduct.




                                                 178
        690.    PBM Defendants fraudulently hid their financial relationships with Manufacturer

Defendants, making it impossible for Webb County to discover the PBM Defendants’ role in

promoting opioids through reasonable diligence.

        691.    The financial relationships between the PBM and Manufacturer Defendants remain

notoriously opaque even to the present day.

        692.    As alleged herein in detail, the PBM Defendants are also falsely representing that

their new opioid management programs are compliant with the 2016 CDC Guideline; they are not.

        693.    Defendants have also concealed and prevented discovery of information, including

data from the ARCOS database, that will confirm their identities and the extent of their wrongful

and illegal activities.

        694.    Defendants also lobbied Congress and actively attempted to halt DEA

investigations and enforcement actions and to subvert the ability of agencies to regulate their

conduct. 377 As a result, there was a sharp drop in enforcement actions and the standard for the

DEA to revoke a distributor’s license was raised.

        695.    Because the Defendants concealed the facts surrounding the opioid epidemic,

Webb County did not know of the existence or scope of the Defendants’ misconduct and could not

have acquired such knowledge earlier through the exercise of reasonable diligence.

        696.    Defendants intended that their false statements and omissions be relied upon.

        697.    Defendants knew of their wrongful acts and had material information pertinent to

their discovery, but concealed that information from the public, including Webb County. Only




377
   See Scott Higham and Lenny Bernstein, The Drug Industry’s Triumph Over the DEA, WASH. POST (Oct. 15, 2017),
https://www.washingtonpost.com/graphics/2017/investigations/dea-drug-industry-congress/?utm term=. b0e09d99
ae80



                                                    179
Defendants knew of their widespread misinformation campaign and of their repeated, intentional

failures to prevent opioid diversion.

       698.    Defendants cannot claim prejudice due to a late filing because this suit was filed

upon discovering the facts essential to the claim. Indeed, the full existence, extent, and damage of

the opioid crisis and those responsible, including the PBMs, has yet to come to light and will only

be fully understood after Plaintiff has had an opportunity to obtain discovery.

                               VII.      CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                                    PUBLIC NUISANCE
                               (AGAINST ALL DEFENDANTS)

       699.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

       700.    Texas law prohibits the maintenance of a public nuisance. Under common law, a

public nuisance may result from intentional conduct, negligent conduct, or conduct that is

unusually hazardous, abnormal, or out of place considering the surroundings. A public nuisance

adversely impacts an entire community or a significant portion of the public. Therefore, a cause of

action for public nuisance exists where a defendant’s abnormally hazardous conduct negatively

affects the community at large. The public nuisance complained of herein results predictably from

the over-saturation and unlawful availability of highly dangerous opioids in Webb County as a

result of Defendants’ unreasonable, intentional, unlawful, abnormal, reckless and negligent

conduct.

       701.    Defendants manufactured, sold, promoted, distributed, and/or reimbursed for

prescription opioids in a manner that created, or assisted in creating, a public nuisance that is

harmful and injurious to the County as described herein.




                                                180
       702.    The Manufacturer Defendants knew or should have known that their promotion of

highly addictive opioids would create a public nuisance:

              (a)     Manufacturer Defendants have engaged in massive production, promotion,
       and distribution of opioids for use in Webb County;

              (b)    Manufacturer Defendants’ actions created and expanded the market for
       opioids, promoting their wide use for pain management;

               (c)     Manufacturer Defendants misrepresented the benefits of opioids for chronic
       pain and fraudulently concealed, misrepresented, and omitted the serious adverse effects
       of opioids, including the highly addictive nature of the drugs;

                (d)  Manufacturer Defendants knew that their promotion would lead to
       addiction and other adverse consequences and that the larger community would suffer as
       a result.

       703.    The Manufacturer Defendants’ actions were a substantial factor in making opioids

widely available and widely used. The Manufacturer Defendants’ actions were a substantial

factor in doctors and patients not accurately assessing and weighing the risks and benefits of

opioids for chronic pain. Without the Manufacturer Defendants’ actions, opioid use would not

have become so widespread, and the enormous public health hazard of opioid overuse, abuse, and

addiction that now exists would have been averted.

       704.    The Manufacturer Defendants also knowingly, intentionally, recklessly, and/or

negligently funneled massive quantities of prescription opioids to physicians and other prescribers

who they knew or should have known wrote suspicious prescriptions and/or wrote prescriptions

for known abusers of prescription opioids.

       705.    The Manufacturer Defendants knowingly, intentionally, recklessly, and/or

negligently disseminated prescription opioids to distributors who they knew or should have known

failed to implement effective controls and procedures to guard against theft, diversion, and abuse

of prescription opioids.




                                               181
       706.    The Manufacturer Defendants also knowingly enabled and/or failed to prevent the

illegal diversion of prescription opioids into the black market, including “pill mills” known for

providing opioids to known drug abusers, and known drug dealers, knowing that such opioids

would be illegally trafficked and abused.

       707.    The Manufacturer Defendants knowingly and intentionally conspired with and

incentivized the PBM Defendants to design plans and place opioids on PBMs formularies in ways

that encouraged utilization of these highly addictive drugs, and discouraged utilization of less

addictive alternatives. The Manufacturer Defendants and PBMs intentionally created plans

without proper controls on these highly addictive products, irrespective of medical necessity, and

knowingly their actions would result in widespread and unnecessary overuse.

       708.    The Distributor and Pharmacy Defendants’ nuisance-causing activities include

failing to implement effective controls and procedures in their supply chains to guard against

theft, diversion and misuse of prescription opioids, and failing to adequately design and operate a

system to detect, halt, and report suspicious orders of prescription opioids.

       709.    The Distributor and Pharmacy Defendants also knowingly and intentionally

enabled and/or failed to prevent the illegal diversion of prescription opioids into the black

market, including “pill mills,” knowing that such opioids would be illegally trafficked and abused

in manners that would predictably harm Webb County and municipalities nationwide.

       710.    The PBM Defendants knowingly and intentionally designed benefit plans and

standard national formularies that would maximize opioid utilization.

       711.    The PBM Defendants knowingly, intentionally, recklessly and negligently failed to

manage these plans to minimize the use and abuse of opioids.

       712.    The PBM Defendants knowingly and intentionally chose to include opioids on their

formularies that they knew were highly addictive and dangerous. The PBM Defendants did not


                                                 182
install reasonable controls in the form of quantity limits, prior authorization requirements or MME

daily limits.

        713.    The PBM Defendants knowingly and intentionally chose to include opioids that

were easier to misuse (for example, by crushing them into powder and mixing them with liquid in

order to inject them) instead of Abuse Deterrent Formulations (“ADFs”) which tended to be more

expensive.

        714.    The PBM Defendants knowingly and intentionally made it more expensive or more

difficult to obtain knowingly efficacious non-opioid medications for pain. To this date, dozens of

non-narcotic pain treatments are not covered by PBM baseline national formularies. This led

directly to the increased sale and use of opioids.

        715.    The PBM Defendants knowingly and intentionally chose not to include certain

medications that would prevent overdoses or made them more difficult or expensive to obtain.

        716.    To this date, the PBM Defendants chose not to cover or create barriers to accessing

drugs typically used to treat Opioid Use Disorder (“OUD”) such as naloxone, methadone,

buprenorphine and naltrexone.

        717.    The public nuisance created by Defendants endangers the health and safety of the

County and impacts negatively the County’s ability to provide essential services.

        718.    The public nuisance created by Defendants’ actions has caused and continues to

cause significant harm to Webb that includes but is not limited to:

                (a)    Responding to opioid-related drug overdoses and deaths;

                (b)    The disease of addiction and other diseases related to long-term opioid use;

                (c)    Other child abuse and neglect resulting from opioid abuse;

                (d)    Crime associated with illegal drug use and opioid sales;




                                                183
              (e)      Unemployment resulting from an inability to work while addicted to
       opioids;

               (f)     Blight, vagrancy, property damage, and property crime.

       719.    Defendants’ actions created a new secondary market for opioids – providing both

the supply of narcotics to sell and the demand of addicts to buy them. The result of Defendants’

actions is not only an explosion of prescription opioids on the black market, but also a marked

increase in the availability of heroin and synthetic opioids.

       720.    The diversion of opioids into the secondary, criminal market by Defendants and

the increase in the number of individuals who abuse or are addicted to opioids has placed

unnecessary and excessive demands on the medical, public health, law enforcement, and financial

resources of the County.

       721.    Public resources are being unreasonably consumed in efforts to address the opioid

epidemic, thereby eliminating available resources which would otherwise be used to serve the

public at large in the County.

       722.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever.

There is no legitimate societal interest in the Manufacturer Defendants’ dissemination of false

“scientific” facts and advice in their pursuit of increased profits and the expense of communities

and families nationwide. There is no legitimate societal interest in the Distributor and Pharmacy

Defendants failing to identify, halt, and report suspicious opioid transactions. There is no

legitimate societal interest in the PBM Defendants constructing formularies that ensure

uncontrolled opioids, and create barriers to treatment and less addictive pain alternatives.

       723.    At all times, the Manufacturer Defendants had the power to stop providing false

information to the market about the dangers of opioids and the highly addictive nature of their



                                                184
opioid products. At all times, the PBM Defendants have had the power to adjust their baseline

formularies to ensure proper opioid utilization, maximize access to non-opioid alternatives and

treatment medicines.

       724.    The Distributor and Pharmacy Defendants possessed the right and ability to

control the nuisance-causing outflow of prescription opioids to pharmacy locations and other

points of sale into the County.

       725.    The PBM Defendants had the power to minimize the sale and use of less effective,

more addictive and more divertible opioids. They could have installed preauthorization

requirements for opioid prescriptions for chronic pain, when other non-opioid options were

available. They could have responded favorably to direct requests from governmental payors

attempting to control opioid flow and offer non-opioid options. They could have made it easier for

patients to access less addictive, less dangerous drugs and treatment drugs. They could have

monitored and modified patients’ usage. They could have imposed stricter quantity limits or refill

limitations or pre-authorization requirements.

       726.    The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.

       727.    As a direct and proximate result of the public nuisance, the County has sustained

(and continues to sustain) harm by spending a substantial amount of money trying to fix the harms

caused by the Defendants’ nuisance-causing activity, including, but not limited to, the costs of

hospital services, healthcare, emergency medical services, social services, prevention, treatment,

education, intervention and law enforcement and overhead expenses as set forth more fully herein.

       728.    The public nuisance – i.e. the opioid epidemic – created, perpetuated and

maintained by the Defendants can be abated and further reccurrence of such harm can be abated.


                                                 185
        729.    Defendants should be required to pay for the harm the County has suffered and/or

will suffer because of the public nuisance Defendants caused.

        730.    Therefore, Webb County demands judgment in its favor against Defendants for

injunctive relief, abatement of the public nuisance, and for damages in an amount to be determined

by a jury, together with all costs of this action, including pre-judgment interest, post-judgment

interest, costs and expenses, attorneys fees and such other relief as this Court deems just and

equitable.

                    SECOND CAUSE OF ACTION
                       NEGLIGENCE PER SE
  (AGAINST MANUFACTURER, DISTRIBUTOR AND PHARMACY DEFENDANTS)

        731.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

        732.    As set forth herein, the Manufacturer, Distributor and Pharmacy Defendants failed

to perform their statutory and regulatory obligations under the CSA and Texas Controlled

Substances Act, TEX. HEALTH & SAFETY CODE § 481.001 et seq., which were enacted to promote

safety and to prevent exactly the type of harm that occurred as a result of Defendants’ failures.

        733.    Defendants failed to maintain effective controls against diversion as required under

21 C.F.R. § 1301.74(b).

        734.    Defendants failed to report suspicious orders to law enforcement and perform due

diligence prior to filling orders.

        735.    Defendants failed to design and operate a system to disclose suspicious orders of

controlled substances.

        736.    Together, these requirements were intended to prevent opioid use and diversion.




                                                186
       737.    The Manufacturer, Distributor and Pharmacy Defendants violated the Texas

Controlled    Substances    Act     by   knowingly    diverting    opioids   for   unlawful    use.

TEX. HEALTH & SAFETY CODE § 481.1285(b)(2).

       738.    The Defendants’ failure to comply with these requirements caused precisely the

type of harm that the requirements were intended to prevent.

       739.    As a proximate result of these failures, pills flooded the system causing substantial

socio-economic harm to the County as described herein. These costs include, but are not limited

to, increased policing, medical, fire, prevention, treatment, and court services, lost tax revenues,

and lost communal benefits of the County’s limited and diverted resources.

       740.    These injuries are a direct and proximate result of the Manufacturer, Distributor

and Pharmacy Defendants’ conduct, and Webb County should be awarded civil penalties pursuant

to the CSA and § 481.1191 of the Texas Controlled Substances Act, and all other damages and

relief available under the law.

                                    THIRD CAUSE OF ACTION
                                         NEGLIGENCE
                                  (AGAINST ALL DEFENDANTS)

       741.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

       742.    Defendants have a duty to Webb County to employ a reasonable standard of care

in the sale, distribution, dispensing, reimbursement and promotion of what Defendants knew to be

highly addictive, dangerous opioids. This includes a duty to not create a foreseeable risk of harm.

       743.    Defendants breached this duty by failing to exercise reasonable care or skill with

respect to their opioid-related conduct. Collectively, and individually, Defendants made highly

addictive prescription opioids available to the marketplace with the knowledge that they were

likely being used for non-medical purposes and/or posed an inherent danger especially to patients


                                                187
who were using opioids for chronic pain not associated with active cancer, end-of-life or palliative

care. Defendants knew their breach would foreseeably cause harm to Webb County and local

governments nationwide.

       744.    Defendants were negligent in failing to abide their duties to conduct themselves

with the requisite care and skill and faithfulness.

       745.    Defendants placed their profit motives above their legal duties and enabled,

encouraged and caused the over-use of opioids.

       746.    All Defendants are highly sophisticated and knowledgeable actors in the health care

marketplace, well informed of the highly addictive nature of prescription opioids and likelihood

of foreseeable harm to communities from prescription opioid addiction and diversion. Defendants

breached their duties when they failed to act with reasonable care in their respective roles, roles

which positioned each of them to help abate the opioid epidemic if they elected to use their power

for good, instead of profit.

       747.    A negligent and/or intentional violation of the Defendants’ duties poses distinctive

and significant dangers to the County.

       748.    At all times, Defendants each had the ability and obligation to control the opioid

access and utilization that led to this man-made epidemic.

       749.    The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.

       750.    As a proximate result of their failures, the Defendants have caused the County to

incur excessive social and economic costs related to responding to the opioid crisis. These costs

include but are not limited to, increased policing, medical, fire, and court services, lost tax




                                                 188
revenues, lost productivity, and lost communal benefits of the County’s limited and diverted

resources.

       751.    The Injuries to the County would not have happened in the ordinary course of

events had Defendants exercise the degree of care, prudence, watchfulness, and vigilance

commensurate to the dangers involved in the transaction of its business in the manufacture,

marketing, sale and distribution of opioids.

       752.    Webb County is entitled to recover compensatory damages as a result of

Defendants’ negligence, in an amount to be determined at trial.

       753.    As a result of Defendants’ intentional, willful, wanton and/or reckless conduct

described herein, the County is entitled to treble, punitive, exemplary and/or otherwise enhanced

damages to the full extend available under state law, in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION
                                  GROSS NEGLIGENCE
                               (AGAINST ALL DEFENDANTS)

       754.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

       755.    Defendants’ scheme to optimize profits and opioid utilization regardless of the

effect on Webb County was done intentionally.

       756.    Defendants’ failure to take any action to prevent or reduce the unnecessary, non-

medical, or criminal use of opioids was grossly negligent and done with conscious willful, reckless,

or grossly negligent indifference or disregard for foreseeable consequences of promoting

utilization of highly addictive drugs.

       757.    At every stage, Defendants knew or should have known that their conduct with

respect to highly-addictive opioids would create an unreasonable risk of physical harm to others,

including Webb County.


                                                189
        758.    As a result of Defendants’ intentional, willful, wanton and/or reckless conduct

described herein, the County is entitled to treble, punitive, exemplary and/or otherwise enhanced

damages to the full extend available under state law, in an amount to be determined at trial.

                              FIFTH CAUSE OF ACTION
                                      FRAUD
                       (AGAINST MANUFACTURER DEFENDANTS)

        759.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

        760.    As set forth herein, the Manufacturer Defendants, individually and acting through

their employees and agents, and in concert with each other, made misrepresentations and omissions

of facts material related to the addictive nature of opioids and their efficacy for treatment of chronic

pain.

        761.    The Manufacturer Defendants intentionally made inaccurate representations

regarding the adverse medical conditions associated with the use of opioids.

        762.    The Manufacturer Defendants knew or reasonably should have known that the

representations made to the County regarding the risks of opioids were false or incomplete and

misrepresented material facts regarding the use of opioids for chronic pain.

        763.    The Manufacturer Defendants willfully, knowingly, and deceptively withheld

material facts regarding the risks and side effects associated with opioids from Webb County,

healthcare providers, and consumers.

        764.    The County reasonably relied on the representations made by Defendants, which

caused the County, through its programs, departments, and agencies, to spend County funds

responding to the opioid crisis.

        765.    Webb County was justified in its reliance on Defendants to educate as to the risks

and dangerous and potentially life-threatening side effects associated with opioid use.


                                                  190
       766.    As a proximate and direct result of Defendants’ fraudulent misrepresentations,

Webb County has suffered and will continue to suffer damages and is therefore entitled to recover

for those damages.

       767.    Defendants’ conduct was willful, wanton, and malicious and was directed at

persons within the County.

       768.    The reprehensible nature of the Defendants’ conduct further entitles the County to

an award of punitive damages.

                                  SIXTH CAUSE OF ACTION
                                     CIVIL CONSPIRACY
                                (AGAINST ALL DEFENDANTS)

       769.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

       770.    The Defendants agreed to engage in a campaign to flood the market with false and

misleading information about the safety of prescription opioid use for the treatment of chronic

pain, to evade controls on opioid diversion, to increase opioid quotas, and to promote their use

through plan design including formulary placements, not requiring pre-authorization, not installing

quantity limits, and not covering less-addictive alternatives or OUD treatments.

       771.    The Defendants did so in an effort to profit off the increased sales of prescription

opioids.

       772.    Each Defendant made false or misleading statements directly and through third

parties to further the objectives of their conspiracy.

       773.    Webb County was directly and proximately harmed by the Defendants’ civil

conspiracy in an amount to be determined in this litigation.




                                                 191
                          SEVENTH CAUSE OF ACTION
                VIOLATION OF THE DECEPTIVE TRADE PRACTICES –
                   CONSUMER PROTECTION ACT § 17.41 ET SEQ.
                    (AGAINST MANUFACTURER DEFENDANTS)

       774.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

       775.     The Texas Deceptive Trade Practices – Consumer Protection Act (“DTPA”) is

designed to protect consumers against false, misleading, and deceptive business practices. Tex.

Bus. & Comm. Code § 17.44(a). Defendants’ acts and omissions, as set forth herein, constitute

false or misleading oral or written statements or other representations and omissions that

Defendants knowingly made in the regular course of their trade and in connection with the sale of

their goods, which may have, tended to, or did deceive or mislead consumers and medical

professionals. These acts and omissions therefore constitute unfair and deceptive trade practices

in violation of § 17.44(a).

       776.    The DTPA specifically prohibits a person from representing that goods or services

have “sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they do

not have.” § 17.46(b)(5).

       777.    Moreover, “the term ‘false, misleading, or deceptive acts or practices’ includes, in

the production, sale, distribution, or promotion of a synthetic substance that produces and is

intended to produce an effect when consumed or ingested similar to, or in excess of, the effect of

a controlled substance or controlled substance analogue, as those terms are defined by Section

481.002, Health and Safety Code: (A) making a deceptive representation or designation about the

synthetic substance; or (B) causing confusion or misunderstanding as to the effects the synthetic

substance causes when consumed or ingested.” § 17.46(b)(31).




                                                192
       778.    As alleged herein, the Manufacturer Defendants violated the DTPA by representing

that opioids have uses or benefits in treating chronic, non-cancer pain that they do not have, and

by misrepresenting the risks of addiction, overdose, and other negative effects that opioids pose.

       779.    Defendants engaged in the above-described acts and omissions intentionally and

with knowledge that harm might result, and thus willfully violated the DTPA.

       780.    As a proximate result of Manufacturer Defendants’ deceptive acts, Defendants have

caused the County to incur excessive costs related to responding to the opioid crisis. These costs

include but are not limited to, increased policing, medical, fire, and court services, lost tax

revenues, and lost communal benefits of the County’s limited and diverted resources.

       781.    Unless enjoined from doing so, Defendants will continue to violate the DTPA.

       782.    Because the Defendants willfully and knowingly violated the DTPA, the County is

entitled to three times the damages it sustained as a result of Defendants’ conduct and an order

enjoining such acts. § 17.50(b)(1)-(2).

                                EIGHTH CAUSE OF ACTION
                                  UNJUST ENRICHMENT
                               (AGAINST ALL DEFENDANTS)

       783.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

       784.    As an intended result of their intentional wrongful conduct as set forth in this

Complaint, Defendants have profited and benefited from the opioid epidemic they caused.

       785.    Defendants were aware they were receiving this benefit.

       786.    Defendants’ conduct was designed to bring about this benefit.

       787.    Defendants have been unjustly enriched in the form of profits because of their

wrongful conduct.




                                               193
       788.    As a matter of equity, Defendants should be required to disgorge their unjustly

obtained proceeds and other monetary benefits, including income, salaries and bonuses resulting

from their unlawful conduct and provide restitution to Webb County.

                         NINTH CAUSE OF ACTION
         VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
            ORGANIZATIONS ACT (“RICO”) 18 U.S.C § 1962(C) - RICO
                       (AGAINST ALL DEFENDANTS)

       789.    Webb County re-alleges and incorporates by reference each of the allegations

contained in the preceding Paragraphs of this Complaint as though fully alleged herein.

       790.     This claim is brought against each Defendant for actual damages, treble damages,

and equitable relief under 18 U.S.C. § 1964 for violations of 18 U.S.C. § 1961 et seq.

       791.    Section 1962(c) makes it “unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity …” 18 U.S.C. § 1962(c).

       792.    Defendants conducted and continue to conduct their business through legitimate

and illegitimate means in the form of an association-in-fact enterprise and/or a legal entity

enterprise. At all relevant times, Defendants were “person[s]” under 18 U.S.C. § 1961(3) because

they are entities capable of holding, and do hold, a legal or beneficial interest in property.

       793.    The Defendants conducted and participated in the conduct of the RICO enterprise

described herein through a pattern of racketeering activity as defined in 18 U.S.C. §1961(b),

including mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343); 18 U.S.C. § 1961(d)

“fraud connected with … the felonious manufacture, importation, receiving, concealment, buying,

selling, or otherwise dealing in a controlled substance … as defined in section 102 of the




                                                 194
Controlled Substances Act”; and 19 U.S.C. § 1952 (entering goods into commerce using a

statement or omission that is materially false).

       794.    The RICO enterprise described herein was created and organized to effectuate a

pattern of racketeering activity, and maintained systematic links for a common purpose: to increase

the use of opioids and fraudulently sell, distribute and authorize for third-party reimbursement as

many opioids as possible by falsely marketing them as safe for treatment of chronic pain outside

active cancer, ern-of-life or palliative care, suppressing evidence to the contrary, maintaining their

placement on formularies to ensure reimbursement, limiting access to competing less-additive

alternatives and improperly inducing physicians to prescribe opioids for chronic pain.

       795.    The RICO enterprise described herein engaged in and affected interstate commerce

because, inter alia, it marketed, promoted, sold, provided or reimbursed for opioids to thousands

of individuals and entities throughout the U.S.

       796.    Each of the Defendants either actively participated and/or aided and abetted in the

pursuance of this common purpose. Each of the participants in the RICO enterprise described

herein received substantial revenue from the scheme, in the form of sales for Manufacturer

Defendants, sales and kickbacks for Distributor and Pharmacy Defendants who reached particular

monthly goals, and rebates or other financial incentives for PBM Defendants who placed opioids

in a preferred place on a formulary or otherwise made opioids readily available for improper use

– all in an effort to maximize profits.

       797.    Under the present facts, each co-conspirator either (a) agreed to operate or

manage the enterprise that did and does feloniously deal in controlled substances, an offense

punishable under the laws of the United States, or (b) if a co-conspirator did not agree to operate

or manage the enterprise, each co-conspirator knowingly agreed to facilitate others who did and




                                                   195
do operate or manage the enterprise of felonious dealing in controlled substances, an offense

punishable under the laws of the U.S.

        798.    The Defendants engaged in a pattern of related and continuous predicate acts for

years. The predicate acts constituted a variety of unlawful activities, each conducted with the

common purpose of obtaining significant monies and revenues while benefitting from,

encouraging, indirectly creating, contributing to, and maintaining an illegal secondary market for

highly addictive and dangerous drugs. The predicate acts are not isolated events.

        799.    While Defendants participated in, and are members of, the enterprise described

herein, they have an existence separate from the enterprise, including distinct legal statuses, affairs,

offices and roles, officers, directors, employees, individual personhood, reporting requirements,

and financial statements.

        800.    In addition, finding it impossible to achieve their increasing sales ambitions through

legal means, the Defendants systematically and fraudulently violated their statutory duties to

maintain effective controls against diversion of their drugs, to design and operate a system to

identify suspicious orders of their drugs, to halt unlawful sales of suspicious orders, and to

notify the DEA of suspicious orders, allowing hundreds of millions of pills to enter the illicit

market, which allowed the Defendants to derive and be unjustly enriched by enormous profits.

        801.    An association-in-fact enterprise existed between the Defendants, the purpose of

which was to engage in the sale of opioids while deceiving the public and regulators into believing

that the Defendants were faithfully fulfilling their obligations.

        802.    The Defendants operated as an association-in-fact to unlawfully increase sales and

revenues in order to unlawfully increase the quotas set by the DEA, which in turn allowed them to

collectively profit from distributing a greater pool of opioids each year. Each member of the RICO




                                                  196
enterprise described herein participated in the conduct of the enterprise, including patterns of

racketeering activity, and shared in the astounding profits generated by the scheme.

        803.     The Defendants also engaged in lobbying efforts against the DEA's authority to

investigate and hold responsible those who failed in their duty to prevent diversion. The Ensuring

Patient Access and Effective Drug Enforcement Act was the result of an effort by the Defendants

to reduce the DEA's ability to issue orders to show cause and to suspend and/or revoke

registrations.

        804.     In order to achieve this goal, Defendants thwarted the ability of federal and state

regulators to prevent diversion. As set forth herein, this unified scheme was furthered by (1)

habitual noncompliance with federal and state law; (2) intensive lobbying of federal and state

official to evade further regulation; and (3) increasing and/or maintaining high production

quotas for their prescription opioids from which Defendants could profit for as long as possible.

        805.     The RICO enterprise described herein functioned by selling prescription opioids in

interstate commerce in violation of the Defendants' legal obligations to maintain effective controls

against opioid diversion.

        806.     Each Defendant communicated with other Defendants, shared information on a

regular basis, and participated in joint lobbying efforts, trade industry organizations, contractual

relationships, and other coordination of activities to effect the RICO Scheme. The contractual

relationships included, on information and belief, rebates, chargebacks, kickbacks, administrative

fees, and other financial incentives on opioid sales and security arrangements.

        807.     The Defendants refused to identify, investigate, or report suspicious orders despite

their actual knowledge of drug diversion rings.




                                                  197
          808.   The Defendants worked together to ensure that opioid production quotas continued

to increase, allowing them to generate more and more profits from the RICO enterprise described

herein.

          809.   In addition to violating their statutory requirement to minimize diversion of

opioids, as set forth herein, Defendants and their co-conspirators engaged in a coordinated

conspiracy to deceive the American public and the medical profession about the efficacy and

safety of opioids, including by minimizing the addictive qualities of opioids.

          810.   To effectuate their goal of maximizing the number of opioid users and their profits

at all costs, Defendants engaged in a sophisticated, well-developed, and fraudulent marketing

scheme designed to increase the prescription rate for the sale and distribution of the Defendants’

opioids and to popularize the misunderstanding that opioids are effective for chronic pain outside

active cancer, end-of-life and palliative care and that the risk of addiction is low.

          811.   The formation, existence, and actions of the enterprise described herein were

essential to the success of Defendants’ campaign to increase and maintain profits from unlawful

sales of opioids. The constituent members of the enterprise were aware that, unless they agreed

to act and acted as an enterprise, their sales of prescription opioids would substantially decrease,

and accordingly, the profits would substantially diminish.

          812.   Each of the Defendants, in concert with co-conspirators, created and maintained

systematic links for a common purpose, i.e., to aid in marketing opioids as effective and safe for

use by patients in moderate pain, while suppressing evidence to the contrary. Each of the

participants in the enterprise described herein received revenue, directly or indirectly, and/or

otherwise benefitted from the scheme to promote opioids as safe and non-addictive.

          813.   At all relevant times, each Defendant was aware of the enterprise’s conduct, was a

knowing and willing participant in that conduct, and reaped profits from that conduct in the form


                                                 198
of increased sales, distributions, and reimbursement of opioids. In fact, Distributor and Pharmacy

Defendants received kick-backs from Manufacturer Defendants if they reached particular monthly

goals and PBM Defendants received rebates and other financial incentives to promote the

Manufacturer Defendants’ drugs.

        814.   Such revenue was exponentially greater than it would have been had opioids been

marketed appropriately, had the true efficacy and safety risks of prescription opioids disclosed,

had formularies properly provided access to less addictive alternatives or installed appropriate

controls on the drugs which created this public health crisis.

        815.   The Manufacturer and PBM Defendants and their co-conspirators engaged in a

conspiracy to increase the use of the least expensive, most addictive opioids by controlling the

drugs’ availability for utilization through the formulary and the plan design. The enterprise would

not have succeeded absent the PBMs controlling the flow of opioids from manufacturer to the end

user.

        816.   The PBM and Manufacturer Defendants coordinated to ensure that the PBM

Defendants got the maximum profit at the expense of patient health and communities nationwide

who are now forced to address the foreseeable consequences of the scheme.

        817.   The persons engaged in the enterprise are systematically linked through contractual

relationships, financial ties, and continuing coordination of activities.

        818.   Taken together, the interaction and length of the relationships between and among

the Defendants reflects a deep level of interaction, data sharing and cooperation between four

groups in a tightly knit industry. The Manufacturer, Distributor, Pharmacy and PBM Defendants

were not four separate groups operating in isolation or four groups forced to work together in a

closed system. The Defendants operated together as a united entity, working together as an




                                                 199
ongoing and continuous organization on multiple fronts to engage in the unlawful sale of

prescription opioids.

        819.    All participants of the enterprise described herein were aware of Defendants’

control over the activities of the enterprise in promoting opioids for use in every situation in which

a patient is in pain. Furthermore, each part of the enterprise benefited from the existence of the

other parts.

        820.    The enterprise described herein is engaged in interstate commerce, or its activities

affect interstate commerce, because Defendants marketed, promoted, sold, provided or arranged

for the reimbursement of opioids to thousands of individuals and entities throughout the U.S.,

including promotion of opioid sales between or among residents of different states, and/or

physically transporting drugs or promotional materials across state lines.

        821.    The Defendants used, directed the use of, and caused to be used, thousands of

interstate mail and wire communications in service of their scheme through virtually uniform

misrepresentations, concealments, and material omissions regarding (a) the safety and efficacy of

opioids for the treatment of chronic pain and (b) their compliance with their mandatory reporting

requirements and the actions necessary to carry out their unlawful goal of selling prescription

opioids without reporting suspicious orders or the diversion of opioids into the illicit market.

        822.    The Defendants’ predicate acts of racketeering, 18 U.S.C. § 1961(1) include,

but are not limited to:

                (a)     Mail Fraud: Defendants violated 18 U.S.C. §1341 by sending and
        receiving, and by causing to be sent and/or received, materials via U.S. Mail or commercial
        interstate carriers for the purpose of executing the unlawful scheme to deceptively
        market, sell, promote, distribute and reimburse the opioids by means of false pretenses,
        misrepresentations, promises, omissions and the operation of the PBM plan design; and

                (b)   Wire Fraud: Defendants violated 18 U.S.C. §1343 by transmitting and/or
        receiving, and by causing to be transmitted and/or received, materials by wire for the
        purpose of executing the unlawful scheme to deceptively market, sell, promote, reimburse,


                                                 200
       distribute the opioids by means of false pretenses, misrepresentations, promises, omissions
       and the operation of the PBM plan design.

       823.    The Defendants’ use of the mails and wires include, but are not limited to:

              (a)     representations that they would comply with their duty to (1) design and
       operate a system to disclose to the registrant suspicious orders of controlled substances,
       and (2) disclose the results of such a program to resolve concerns about overprescription
       and diversion of opioids;

              (b)    communications with and among the enterprise participants that
       misrepresented the safety and risks of opioid drugs amongst themselves and others;

              (c)    communications with Plaintiff, inducing payments for opioids by
       misrepresenting the safety and risks of opioids;

             (d)    receiving the proceeds in the course of and resulting from Defendants'
       improper scheme;

               (e)      transmittal and receipt of payments in exchange for, directly or indirectly,
       activities in furtherance of the RICO enterprise.

              (f)     suppressed and destroyed records of suspicious orders to hide evidence
       of overprescription and diversion

               (g)    negotiations concerning opioid formulary placement, opioid alternatives,
       quantity limits, refill limits, prior authorization requirements, rebates and other financial
       incentives and arrangements between Manufacturer and PBM Defendants.

       824.    The Defendants, with knowledge and intent, agreed to the overall objective of their

fraudulent scheme, and participated in the common course of conduct to commit acts of fraud and

indecency in manufacturing, promoting, and distributing prescription opioids.

       825.    Many of the precise dates of the Defendants’ criminal actions are not known and

cannot be alleged without access to Defendants’ books and records. Indeed, an essential part of the

successful operation of the unified scheme alleged herein depended upon secrecy and, towards that

end, Defendants took deliberate steps to conceal their wrongdoing. However, given the massive

scope of the illegal and scheme, Defendants likely committed thousands, if not millions, of

predicate acts of racketeering activity. All of the data necessary to prove these allegations resides




                                                201
on Defendants’ databases, and is shared between them routinely and for the purpose inter alia, of

perpetuating the epidemic.

       826.    The multiple acts of racketeering activity that the Defendants committed, or

aided and abetted in the commission of, were related to each other, had a similar purpose,

involved the same or similar participants and methods of commission, and have similar results

affecting similar victims, including Plaintiff, Webb County. These acts pose a threat of continued

racketeering activity and constitute a “pattern of racketeering activity” within the meaning

of 18 U.S.C. § 1961(5).

       827.    These acts were conducted pursuant to an understanding and agreement, whether

explicit or implicit, that each member would participate to facilitate and further the purpose

of the Defendants’ enterprise, which was to maximize profits by manufacturing, distributing,

and selling as many opioid pills as possible.

       828.    As a result of Defendants' racketeering activity, Webb County has been injured in

their business and/or property in multiple ways, including but not limited to increased costs of

providing necessary county services, increased human services and resource costs, costs related to

dealing with opioid-related crimes and emergencies, and other public safety costs. But for the

conduct of the enterprise’s affairs, Webb County would not have sustained damages.

       829.    The RICO enterprise described herein largely created, encouraged, contributed to,

and maintained an illegal secondary market for opioids.

       830.    The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

       831.    Defendants' violations of 18 U.S.C. §1962(c) have directly and proximately caused

injuries and damages to Webb County who is entitled to bring this action for three times its actual


                                                202
damages, as well as injunctive/equitable relief, costs, and reasonable attorney's fees pursuant to 18

U.S.C. §1964(c).

                            TENTH CAUSE OF ACTION
            VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
             ORGANIZATIONS ACT 18 U.S.C § 1962(D) - RICO CONSPIRACY
                          (AGAINST ALL DEFENDANTS)

         832.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth.

         833.   Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provision of subsection (a), (b), or (c) of this section.”

         834.   Defendants have violated § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c).

The object of this conspiracy has been and is to conduct or participate in, directly or indirectly, the

conduct of the affairs of the RICO enterprise described herein through a pattern of racketeering

activity.

         835.   Defendants' co-conspirators have engaged in numerous overt and predicate

fraudulent racketeering acts in furtherance of the conspiracy, including material misrepresentations

and omissions designed to defraud Plaintiff of money.

         836.   The nature of the above-described Defendants’ acts, material misrepresentations,

and omissions in furtherance of the conspiracy gives rise to an inference that they not only agreed

to the objective of an 18 U.S.C. § 1962(d) violation of RICO by conspiring to violate 18 U.S.C. §

l962(c), but they were aware that their ongoing fraudulent acts have been and are part of an overall

pattern of racketeering activity.

         837.   As a direct and proximate result of Defendants’ overt acts and predicate acts in

furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § l962(c), Webb

County has been and continues to be injured in its business or property as set forth more fully

above.



                                                 203
       838.    Defendants sought to and have engaged in the commission of and continue to

commit overt acts, including the following unlawful racketeering predicate acts:

              (a)      Multiple instances of mail and wire fraud violations of 18 U.S.C. §§ 1341
       and 1342;

               (b)     Multiple instances of unlawful activity in violation of 18 U.S.C. § 1952.

       839.    Defendants’ violations of the above federal laws and the effects thereof detailed

above are continuing and, upon information and belief, will continue into the future unless

enjoined by this Court.

       840.    Webb County has been injured in its property by reason of these violations in that

Webb County has been constrained to provide essential county services, and in effect, “clean up”

the harm Defendants have recklessly and intentionally caused. Webb County must abate the

societal harms resulting from Defendants conduct, a significant and ongoing cost Webb would not

have paid, or be paying, had Defendants not conspired to violate 18 U.S.C. § 1962(c).

       841.    Injuries suffered by Plaintiff were directly and proximately caused by Defendants’

racketeering activity as described above.

       842.    By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are liable to

Plaintiff for compensatory damages, equitable and declaratory relief, punitive damages, costs and

reasonable attorneys' fees.

                              VIII.     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays:

       1.      Judgment against Defendants, jointly and severally, and in favor of Plaintiff.

       2.      That the acts alleged herein be adjudged and decreed to be unlawful and that the

Court enter a judgment declaring them to be so;




                                               204
        3.       For a preliminary injunction directing pharmacy benefit manager defendants

Caremark, Express Scripts and OptumRx to make immediate edits to their formularies, consistent

with the 2016 CDC Guideline and effective immediately:

                (a)     For chronic pain 378 outside of active cancer, palliative and end-of-life care,
        no opioids are covered in the first instance. Step therapy using nonpharmacologic
        therapies 379 and nonopioid medications must be completed first.

                 (b)   For acute pain, any opioid, including the widely abused immediate-release
        opioids hydrocodone-acetaminophen, oxycodone-acetaminophen and codeine-
        acetaminophen, may only be covered for three-days. Prior authorization is required for any
        acute pain opioid prescriptions beyond this three-day limit.

                (c)    Given overdose risks, prescription coverage is limited to amounts where
        daily dosages do not meet or exceed 50 MME/day absent prior authorization, and coverage
        should be excluded for dosages of greater than or equal to 90 MME/day.

               (d)     To prevent overdose and treat opioid addiction, cover naloxone, methadone,
        buprenorphine, and naltrexone on the lowest formulary tier or otherwise waive cost-sharing
        for such treatments. Eliminate prior authorization requirements and quantity limits for all
        formulations of such treatments that are covered.

                 (e)      Remove any barriers to accessing less-addictive non-opioid pain treatments.

        4.       That Defendants be enjoined from, directly or indirectly, through any third parties,

continuing to misrepresent the risks and benefits of the use of opioids for chronic pain, outside of

palliative end-of-life or active cancer care, and from continuing to violate Texas law;

        5.       That Plaintiff recover the costs and expenses of suit, pre- and post-judgment

interest, and reasonable attorneys’ fees as provided by law;




378
   The CDC Guideline defines chronic pain as pain lasting longer than 3 months or past the time of normal tissue
healing (which could be substantially shorter than 3 months, depending on the condition).
379
    Nonpharmacologic therapies include CBT, exercise therapy, interventional treatments, and multimodal pain
treatment. Nonopioid medications include NSAIDs (e.g., acetaminophen or ibuprofen), or certain medications that are
also used for depression or seizures.



                                                       205
       6.      That Defendants be ordered to abate the public nuisance that they caused and that

they be ordered to reimburse Plaintiff for damages sustained by the Plaintiff as a result of

Defendants’ breaches of statutory and common law as described herein;

       7.      For an award of equitable relief against Defendants as the Court should find

appropriate, including disgorgement of illicit proceeds;

       8.      For punitive damages against the Defendants for their intentional wrongdoing,

including, but not limited to, damages for those acts or omissions which resulted in the Defendants,

or any one of them, being convicted of a felony under state or federal law, and which acts or

omissions caused the Plaintiff’s damages or injuries;

       9.      For an award of restitution from the Defendants, and an order requiring

disgorgement of all profits, benefits and other compensation obtained by the Defendants;

       10.     For an order of abatement and permanent injunction against all Defendants

prohibiting them from flooding the Texas markets, specifically Webb County, with illegal opioids;

       11.     That Plaintiff recover all measures of damage, including punitive, exemplary,

compensatory and treble damages, allowable under law; and

       12.     For such other and further relief as the Court deems just and proper.

                 THIS IS THE FIRST REQUEST FOR INJUNCTIVE RELIEF.

                                     [signature page follows]




                                                206
Date: March 16, 2019

Respectfully submitted,

THE CICALA LAW FIRM PLLC

/s/ Joanne Cicala
Joanne Cicala
joanne@cicalapllc.com
101 College Street
Dripping Springs, Texas 78620
Tel: (512) 275-6550
Fax: (512) 858-1801

Lead Counsel for Webb County

SANFORD HEISLER SHARP, LLP

Kevin Sharp
ksharp@sanfordheisler.com
611 Commerce Street, Suite 3100
Nashville, Tennessee 37203
Tel: (615) 434-7000
Fax: (615) 434-7020

Ross Brooks
RBrooks@sanfordheisler.com
1350 Avenue of the Americas,
31st Floor
New York, New York 10019
Tel: (646) 402-5668
Fax: (646) 402-5651

Co-counsel to The Cicala Law Firm PLLC;


                               ATTORNEYS FOR PLAINTIFF




                                          207
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2019, I electronically filed a redacted version of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to the attorneys of record at their e-mail addresses on file with the Court.

       An unsealed copy of the foregoing instrument was served upon all parties to the above case

to each of the attorneys of record herein at their respective addresses disclosed on the below Service

List on March 16, 2019 by email.

                                                       /s/ Joanne Cicala
                                                       Joanne Cicala


                                          SERVICE LIST

Mark S. Cheffo
Quinn Emanuel Urquhart & Sullivan, LLP
markcheffo@quinnemanuel.com

Counsel for Purdue Pharma, L.P.; Purdue Pharma, Inc.;
The Purdue Frederick Company, Inc.

Steven F. Napolitano
Skarzynski Black LLC
snapolitano@skarzynski.com

Counsel for Rhodes Technologies; Rhodes Technologies, Inc.;
Rhodes Pharmaceuticals, L.P.; Rhodes Pharmaceuticals, Inc.

Alper T. Ertas
John A. McCauley
Venable LLP
atertas@venable.com
JAMcCauley@venable.com

Counsel for Abbott Laboratories; Abbott Laboratories, Inc.

J. Laurens Wilkes
Jones Day
jlwilkes@jonesday.com

Counsel for AbbVie Inc.


                                                 208
Brien T. O’Connor
Andrew J. O’Connor
Ropes & Gray
Brien.O'Connor@ropesgray.com
Andrew.O'Connor@ropesgray.com
MNKOpioidService2804@ropesgray.com

Counsel for Mallinckrodt PLC; Mallinckrodt LLC;
SpecGx LLC

Sean O. Morris
Jonathan L. Stern
Kathleen Dallon
Arnold & Porter Kaye Scholer
sean.morris@arnoldporter.com
jonathan.stern@apks.com
kathleen.dallon@arnoldporter.com

Counsel for Endo Health Solutions, Inc.; Endo Pharmaceuticals, Inc.;
Par Pharmaceutical Companies, Inc.; Par Pharmaceuticals, Inc.

Rebecca J. Hillyer
Evan K. Jacobs
Steven A. Reed
Eric W. Sitarchuk
Morgan, Lewis & Bockius
rebecca.hillyer@morganlewis.com
evan.jacobs@morganlewis.com
steven.reed@morganlewis.com
eric.sitarchuk@morganlewis.com

Counsel for Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.;
Watson Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc.

Jennifer Cardelus
Stephen Kemp
Charles C. Lifland
Daniel M. Petrocelli
O’Melveny & Myers LLP
jcardelus@omm.com
skemp@omm.com
clifland@omm.com
dpetrocelli@omm.com

Counsel for Johnson & Johnson; Janssen Pharmaceuticals, Inc.




                                             209
Timothy W. Knapp
Michael LeFevour
Donna M. Welch
Kirkland & Ellis LLP
tknapp@kirkland.com
michael.lefevour@kirkland.com
dwelch@kirkland.com

Counsel for Allergan PLC; Allergan Finance, LLC

J. Matthew Donohue
Joseph L. Franco
Nicholas A. Sarokhanian
Holland & Knight LLP
matt.donohue@hklaw.com
joe.franco@hklaw.com
nicholas.sarokhanian@hklaw.com

Counsel for Insys Therapeutics, Inc.

Paul J. Cosgrove
Ulmer & Berne LLP
pcosgrove@ulmer.com

Counsel for Amneal Pharmaceuticals LLC;
Amneal Pharmaceuticals of New York, LLC

Thomas E. Rice
Baker, Sterchi, Cowden & Rice
rice@bscr-law.com

Counsel for KVK-Tech, Inc.;

Adam K. Levin
Hogan Lovells US LLP
adam.levin@hoganlovells.com

Counsel for Mylan Inc.; Mylan Pharmaceuticals, Inc.;
Mylan Institutional Inc.; Mylan Technologies, Inc.

Ronni Fuchs
Logan N. Anderson
Pepper Hamilton LLP
fuchsr@pepperlaw.com
andersonl@pepperlaw.com

Counsel for Hikma Pharmaceuticals USA Inc.


                                             210
Mark H. Lynch
Nathan Shafroth
Geoffrey E. Hobart
Covington & Burling LLP
mlynch@cov.com
nshafroth@cov.com
ghobart@cov.com

Russell D. Jessee
Brian J. Labliberte
Vincent I. Holzhall
Steptoe & Johnson
russell.jessee@steptoe-johnson.com
brian.laliberte@steptoe-johnson.com
vince.holzhall@steptoe-johnson.com

Counsel for McKesson Corporation;

Enu Mainigi
Steven M. Pyser
Emily Pistilli
Jennifer G. Wicht
Williams and Connolly LLP
emainigi@wc.com
spyser@wc.com
EPistilli@wc.com
jwicht@wc.com

Counsel for Cardinal Health, Inc.;

Shannon E. McClure
Lou Schack
Stan Perry
Neil Hlawatsch
Reed Smith LLP
smcclure@reedsmith.com
LSchack@ReedSmith.com
SPerry@ReedSmith.com
NHlawatsch@reedsmith.com

Counsel for AmerisourceBergen Drug Corporation




                                          211
Frank H. Spruiell, Jr.
Russell R. Dickson
Wiener, Weiss & Madison
fspruiell@wwmlaw.com
rdickson@wwmlaw.com

Counsel for Morris & Dickson Co., L.L.C.

Eric. R. Delinsky
Jason Acton
Alexandra W. Miller
Zuckerman Spaeder
edelinsky@zuckerman.com
jacton@zuckerman.com
smiller@zuckerman.com

Counsel for CVS Health Corporation; CVS Pharmacy, Inc.;
Caremark Rx, L.L.C.; Caremark, L.L.C.; Caremark Texas Mail Pharmacy, LLC;
CaremarkPCS Health, L.L.C.; CaremarkPCS, L.L.C.;

Kaspar J. Stoffelmayr
Bartlit, Beck, Herman, Palenchar & Scott
kaspar.stoffelmayr@bartlit-beck.com

Counsel for Walgreens Boots Alliance, Inc.; and Walgreen Co.;

Tara A. Fumerton
Jones Day
tfumerton@jonesday.com

Counsel for Walmart, Inc.; Wal-Mart Stores Texas, LLC;

Steven G. Kobre
Julian W. Park
Adriana Riviere-Badell
Alana F. Montas
Kobre & Kim LLP
steven.kobre@kobrekim.com
julian.park@kobrekim.com
Adriana.Riviere-Badell@kobrekim.com
alana.montas@kobrekim.com

Counsel for Express Scripts Holding Company;
Express Scripts, Inc.; ESI Mail Pharmacy Service, Inc.;
Express Scripts Pharmacy, Inc.




                                              212
William H. Jordan
Kimberly K. Chemerinsky
Brian D. Boone
Alston & Bird LLP
bill.jordan@alston.com
kim.chemerinsky@alston.com
brian.boone@alston.com

Counsel for UnitedHealth Group Incorporated;
Optum, Inc.; OptumRx Inc.




                                           213
